Exhibit 10.3

FOURTH AMENDED AND RESTATED

RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT

Dated as of November 12, 2010

by and among

SIT FUNDING CORPORATION,

as Borrower,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

THE BANK OF NOVA SCOTIA,

as a Lender, as Structuring Agent and as Administrative Agent

and

PNC CAPITAL MARKETS LLC,

as Co-Structuring Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.   DEFINITIONS AND INTERPRETATION      2   

Section 1.01.

  Definitions      2   

Section 1.02.

  Rules of Construction      2   

Section 1.03.

  Amendment and Restatement      2    ARTICLE II.   AMOUNTS AND TERMS OF
ADVANCES      3   

Section 2.01.

  Advances      3   

Section 2.02.

  Optional Changes in Facility Limit      4   

Section 2.03.

  Procedures for Making Advances      5   

Section 2.04.

  Pledge and Release of Transferred Receivables      7   

Section 2.05.

  Facility Termination Date      7   

Section 2.06.

  Interest, Charges      7   

Section 2.07.

  Fees      8   

Section 2.08.

  Application of Collections; Time and Method of Payments      8   

Section 2.09.

  Capital Requirements; Additional Costs      11   

Section 2.10.

  Breakage Costs      13   

Section 2.11.

  Ratings Confirmation      14    ARTICLE III.   CONDITIONS PRECEDENT      15   

Section 3.01.

  Conditions to Effectiveness of Agreement      15   

Section 3.02.

  Conditions Precedent to All Advances      16    ARTICLE IV.   REPRESENTATIONS
AND WARRANTIES      17   

Section 4.01.

  Representations and Warranties of the Borrower      17    ARTICLE V.   GENERAL
COVENANTS OF THE BORROWER      27   

Section 5.01.

  Affirmative Covenants of the Borrower      27   

Section 5.02.

  Reporting Requirements of the Borrower      29   

Section 5.03.

  Negative Covenants of the Borrower      30   

Section 5.04.

  Supplemental Disclosure      33    ARTICLE VI.   ACCOUNTS      33   

Section 6.01.

  Establishment of Accounts      33    ARTICLE VII.   GRANT OF SECURITY
INTERESTS      37   

Section 7.01.

  Borrower’s Grant of Security Interest      37   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.02.

  Borrower’s Agreements      38   

Section 7.03.

  Delivery of Collateral      39   

Section 7.04.

  Borrower Remains Liable      39   

Section 7.05.

  Covenants of the Borrower Regarding the Borrower Collateral      39    ARTICLE
VIII.   TERMINATION EVENTS      42   

Section 8.01.

  Termination Events      42    ARTICLE IX.   REMEDIES      46   

Section 9.01.

  Actions Upon Termination Event      46   

Section 9.02.

  Exercise of Remedies      47   

Section 9.03.

  Power of Attorney      48   

Section 9.04.

  Continuing Security Interest      48    ARTICLE X.   INDEMNIFICATION      48
  

Section 10.01.

  Indemnities by the Borrower      48    ARTICLE XI.   ADMINISTRATIVE AGENT     
50   

Section 11.01.

  Appointment and Authorization      50   

Section 11.02.

  Delegation of Duties      51   

Section 11.03.

  Liability of Administrative Agent and Managing Agents      51   

Section 11.04.

  Reliance by the Administrative Agent and the Managing Agents      51   

Section 11.05.

  Notice of Termination Event, Incipient Termination Event, Event of Servicer
Termination or Incipient Servicer Termination Event      52   

Section 11.06.

  Credit Decision; Disclosure of Information      52   

Section 11.07.

  Indemnification      53   

Section 11.08.

  Individual Capacity      53   

Section 11.09.

  Resignation      54   

Section 11.10.

  Payments by the Administrative Agent and the Managing Agents      54   

Section 11.11.

  Setoff and Sharing of Payments      54    ARTICLE XII.   MISCELLANEOUS      55
  

Section 12.01.

  Notices      55   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 12.02.

  Binding Effect; Assignability      55   

Section 12.03.

  Termination; Survival of Borrower Obligations Upon Facility Termination Date
     59   

Section 12.04.

  Costs, Expenses and Taxes      59   

Section 12.05.

  Confidentiality      61   

Section 12.06.

  Complete Agreement; Modification of Agreement      63   

Section 12.07.

  Amendments and Waivers      63   

Section 12.08.

  No Waiver; Remedies      64   

Section 12.09.

  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      65   

Section 12.10.

  Counterparts      66   

Section 12.11.

  Severability      66   

Section 12.12.

  Section Titles      67   

Section 12.13.

  Further Assurances      67   

Section 12.14.

  No Proceedings      67   

Section 12.15.

  Limitation on Payments      68   

Section 12.16.

  Limited Recourse      68   

Section 12.17.

  Agreement Not to Petition      68    ARTICLE XIII.        68   

Section 13.01.

  [Reserved.]      68   

Section 13.02.

  [Reserved.]      69   

Section 13.03.

  Extension of Final Advance Date; Non-Renewing Committed Lenders      69   

Section 13.04.

  Replacement of Lender      69   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 2.01(a)(ii)   Form of Revolving Note Exhibit 2.02(a)   Form of Facility
Limit Reduction Notice Exhibit 2.02(b)   Form of Facility Termination Notice
Exhibit 2.03(a)   Form of Borrowing Request Exhibit 2.03(h)   Form of Repayment
Notice Exhibit 5.02(b)   Form of Borrowing Base Certificate Exhibit 9.03   Form
of Power of Attorney Exhibit 12.02(b)   Form of Assignment Agreement Exhibit A  
Credit and Collection Policy Schedule 4.01(b)  

Jurisdiction of Organization/Organizational Number; Executive

Offices; Collateral Locations; Corporate or Other Names

Schedule 4.01(i)   Tax Matters/Borrower Schedule 4.01(q)   Deposit and
Disbursement Accounts/Borrower Schedule 5.01(b)   Trade Names/Borrower Schedule
5.03(b)   Existing Liens Schedule 6.01(a)   Agreed-Upon Procedures Schedule
12.01   Notice Information Annex 5.02(a)  

Reporting Requirements of the Borrower (including Forms

of Monthly Report, Weekly Report and Daily Report)

Annex W   Administrative Agent’s Account/Lenders’ Accounts Annex X   Definitions
and Interpretations Annex Y   Schedule of Documents Annex Z   Special Obligor
Approval Notice



--------------------------------------------------------------------------------

THIS FOURTH AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION
AGREEMENT (as amended, restated, supplemented or otherwise modified and in
effect from time to time, this “Agreement”) (a) is entered into as of
November 12, 2010 by and among SIT FUNDING CORPORATION, a Delaware corporation
(the “Borrower”), PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“PNC”), as a Committed Lender, MARKET STREET FUNDING LLC, a Delaware limited
liability company (“Market Street”), as a Discretionary Lender, PNC, as
Administrator for the PNC Discretionary Lender and as Managing Agent for the PNC
Lender Group, LIBERTY STREET FUNDING LLC, a Delaware limited liability company
(“Liberty Street”), as a Discretionary Lender, and THE BANK OF NOVA SCOTIA, a
Canadian chartered bank acting through its New York Agency (in its individual
capacity, “BNS”), as a Committed Lender, as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”), as Administrator for
the BNS Discretionary Lender and as Managing Agent for the BNS Lender Group, and
the financial institutions signatory hereto from time to time as lenders
(together with the Committed Lenders and the Discretionary Lenders, the
“Lenders”), and (b) amends and restates that certain Third Amended and Restated
Receivables Funding and Administration Agreement, dated January 23, 2009, among
the Borrower, as borrower, the financial institutions signatory thereto as
lenders, and Bank of America, N.A. (“BofA”), as a lender, and as administrative
agent (as heretofore amended, restated, supplemented and modified, the “Existing
Receivables Purchase Agreement”).

RECITALS

A. The Borrower is a special purpose corporation, the sole shareholder of which
is Parent.

B. The Borrower has been formed for the purpose of purchasing, or otherwise
acquiring by capital contribution, Receivables of the Originators party to the
Sale Agreement.

C. The Borrower intends to fund its purchases of the Receivables, in part, by
borrowing Advances and pledging all of its right, title and interest in and to
the Receivables as security therefor, and, subject to the terms and conditions
hereof, the Lenders intend to make such Advances from time to time, as described
herein.

D. BofA. YC SUSI Trust, BNS and Liberty Street have entered into that certain
Assignment and Acceptance Agreement (the “BofA/BNS Assignment and Acceptance
Agreement”), dated as of the date hereof, pursuant to which (i) BofA has
assigned to BNS certain of its rights as Committed Lender and all of its rights
as Administrative Agent and (ii) YC SUSI Trust has assigned to Liberty Street
certain of its rights as Discretionary Lender, in each case under the Existing
Receivables Purchase Agreement and other Related Documents (as defined in the
Existing Receivables Purchase Agreement).

E. BofA, YC SUSI Trust, PNC and Market Street have entered into that certain
Assignment and Acceptance Agreement (the “BofA/PNC Assignment and Acceptance
Agreement”), dated as of the date hereof, pursuant to which (i) BofA has
assigned to PNC certain of its rights as Committed Lender and (ii) YC SUSI has
assigned certain of its rights as



--------------------------------------------------------------------------------

Discretionary Lender, in each case, under the Existing Receivables Purchase
Agreement and other Related Documents (as defined in the Existing Receivables
Purchase Agreement).

F. Sumitomo Mitsui Banking Corporation (“SMBC”), Manhattan Asset Funding
Corporation (“MAFC”), BNS and Liberty Street have entered into that certain
Assignment and Acceptance Agreement (the “SMBC/BNS Assignment and Acceptance
Agreement”), dated as of the date hereof, pursuant to which (i) SMBC has
assigned to BNS all of its rights as Committed Lender and (ii) MAFC has assigned
all of its rights as Discretionary Lender, in each case, under the Existing
Receivables Purchase Agreement and other Related Documents (as defined in the
Existing Receivables Purchase Agreement)].

G. The Administrative Agent has been requested and is willing to act as
administrative agent on behalf of each of the Lenders in connection with the
making and financing of such Advances.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Annex X.

Section 1.02. Rules of Construction. For purposes of this Agreement, the rules
of construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

Section 1.03. Amendment and Restatement. Upon the satisfaction or waiver of the
conditions precedent set forth herein, (a) the terms and provisions of the
Existing Receivables Purchase Agreement shall be amended, superseded and
restated in their entirety by the terms and provisions of this Agreement and,
unless expressly stated to the contrary, each reference to the Existing
Receivables Purchase Agreement in any of the Related Documents or any other
document, instrument or agreement delivered in connection therewith shall mean
and be a reference to this Agreement, (b) this Agreement is not intended to and
shall not constitute a novation of the Existing Receivables Purchase Agreement
or the obligations and liabilities existing thereunder, (c) the commitment of
each “Committed Purchaser” (as defined in the Existing Receivables Purchase
Agreement) that is a party to the Existing Receivables Purchase Agreement shall,
on the Effective Date, automatically be deemed restated or terminated and the
only Commitments shall be those hereunder, (d) with respect to any date or time
period occurring and ending prior to the Effective Date, the rights and
obligations of the parties to the Existing Receivables Purchase Agreement shall
be governed by the Existing Receivables Purchase Agreement and the other Related
Documents (as defined therein), and (e) with respect

 

2



--------------------------------------------------------------------------------

to any date or time period occurring and ending on or after the Effective Date,
the rights and obligations of the parties hereto shall be governed by this
Agreement and the other Related Documents (as defined herein).

ARTICLE II.

AMOUNTS AND TERMS OF ADVANCES

Section 2.01. Advances.

(a) Advances. (i) From and after the Effective Date and until the Facility
Termination Date and subject to the terms and conditions hereof, each Lender
(other than the Discretionary Lenders) severally agrees to make its Pro Rata
Share of advances (each such advance hereunder, an “Advance”) to the Borrower
from time to time, subject to Section 2.01(c). The Outstanding Principal Amount
of all Advances shall not at any time exceed the Facility Limit and the
Outstanding Principal Amount of Advances made by each Lender shall not exceed
such Lender’s Pro Rata Share of the Facility Limit. The Outstanding Principal
Amount of Advances made by each Lender Group shall not exceed the aggregate Pro
Rata Share (of the Committed Lenders in such Lender Group) of the Facility
Limit. Except to the extent provided in Section 2.06(c), no Lender shall make
any Advances if, after giving effect thereto, a Funding Excess would exist. The
Borrower may from time to time borrow, repay and reborrow Advances hereunder on
the terms and conditions set forth herein.

(ii) The Borrower shall execute and deliver to each Lender that makes a request
therefor, a note to evidence the Advances which may be made hereunder from time
to time by such Lender. Each such note shall be (x) in the principal amount of
the Pro Rata Share of the Facility Limit of the applicable Lender (or, in the
case of a Discretionary Lender, in the principal amount of the aggregate Pro
Rata Share (of the Committed Lenders in such Discretionary Lender’s Lender
Group) of the Facility Limit, (y) dated as of the date of issuance thereof, and
(z) substantially in the form of Exhibit 2.01(a)(ii) (each, a “Revolving Note”).
Each Revolving Note shall represent the obligation of the Borrower to pay the
amount of the applicable Lender’s portion of the aggregate Outstanding Principal
Amount made to the Borrower, together with interest thereon as prescribed in
Section 2.06. The Outstanding Principal Amount of Advances and all other accrued
and unpaid Borrower Obligations shall be immediately due and payable in full in
immediately available funds on the Facility Termination Date.

(b) Reserved.

(c) Discretionary Lenders. Notwithstanding anything in this Agreement or any
Related Document to the contrary, no Discretionary Lender shall have any
commitment hereunder and may fund Advances hereunder solely in its own
discretion. If a Discretionary Lender does not elect to fund an Advance, the
related Committed Lenders in such Discretionary Lender’s Lender Group shall fund
in its stead subject to the conditions set forth herein. While it is the intent
of each Discretionary Lender to fund each requested Advance through the issuance
of Commercial Paper, the parties acknowledge that if any such Discretionary
Lender is unable, or determines that it is undesirable, to issue Commercial
Paper to fund all or any portion of the

 

3



--------------------------------------------------------------------------------

Advances, or is unable to repay such Commercial Paper upon the maturity thereof
such Discretionary Lender may put all or any portion of its Advances to its
Program Support Providers at any time pursuant to the Program Support Agreement
or to its Committed Lenders pursuant to Article XIII.

Section 2.02. Optional Changes in Facility Limit.

(a) Partial Reduction of Facility Limit. So long as no Incipient Termination
Event or Termination Event shall have occurred and be continuing, the Borrower
may, not more than twice during each calendar year, permanently reduce in part
the Facility Limit; provided that (i) the Borrower shall give ten Business Days’
prior written notice of any such reduction to the Administrative Agent and each
Managing Agent substantially in the form of Exhibit 2.02(a) (each such notice, a
“Facility Limit Reduction Notice”), (ii) any such partial reduction of the
Facility Limit shall be in a minimum amount of $5,000,000 or an integral
multiple thereof, and (iii) no such partial reduction shall reduce the Facility
Limit below the greater of (x) the Outstanding Principal Amount at such time and
(y) $200,000,000. Any such partial reduction in the Facility Limit shall result
in a reduction in each Committed Lender’s Commitment in an amount equal to such
Committed Lender’s Pro Rata Share of the amount by which the Aggregate
Commitment is being reduced.

(b) Facility Termination. The Borrower may, at any time, on at least 30 days’
prior written notice by the Borrower to the Administrative Agent and each
Managing Agent, terminate the facility provided in this Article II by
irrevocably reducing the Facility Limit to zero; provided that (i) such notice
of termination shall be substantially in the form of Exhibit 2.02(b) (the
“Facility Termination Notice”), (ii) the Borrower shall reduce the aggregate
outstanding amount of Advances to zero, and make all payments required by
Section 2.03(h) at the time and in the manner specified therein and (iii) the
Borrower shall pay any amounts owed under Section 2.02(d) in connection
therewith. Upon such termination, the Borrower’s right to request that any
Lender make Advances hereunder shall in each case simultaneously terminate and
the Facility Termination Date shall automatically occur.

(c) Notices. Each Facility Termination Notice and Facility Limit Reduction
Notice shall be irrevocable and shall be effective (i) on the day of receipt if
received by the Administrative Agent and the Managing Agents not later than 4:00
p.m. (New York time) on any Business Day and (ii) on the immediately succeeding
Business Day if received by the Administrative Agent and the Managing Agents
after such time on such Business Day or if any such notice is received on a day
other than a Business Day (regardless of the time of day such notice is
received). Each Facility Termination Notice or Facility Limit Reduction Notice
shall specify, respectively, the amount of, or the amount of the proposed
reduction in, the Facility Limit.

 

4



--------------------------------------------------------------------------------

Section 2.03. Procedures for Making Advances.

(a) Borrowing Requests. Except as provided in Section 2.06(c), each Borrowing
shall be made upon notice by the Borrower to the Administrative Agent (with a
copy to each Managing Agent) in the manner provided herein. Any such notice must
be in writing and received no later than 3:00 p.m. (New York time) on the
Business Day preceding the Business Day of the Proposed Advance Date set forth
therein. Each such notice (a “Borrowing Request”) shall (i) be substantially in
the form of Exhibit 2.03(a), (ii) be irrevocable and (iii) specify the amount of
the requested Borrowing (which shall be in a minimum amount of $1,000,000 or an
integral multiple of $500,000 in excess of $1,000,000) and the proposed Advance
Date (which shall be a Business Day), and shall include such other information
as may be required by the Lenders and the Administrative Agent. Each Borrowing
Request shall be irrevocable and binding on the Borrower, and the Borrower shall
indemnify each Lender against any loss or expense incurred by such Lender,
either directly or indirectly (including, in the case of any Conduit Lender,
through a Program Support Agreement) as a result of any failure by the Borrower
to complete such borrowing, including any loss (including loss of profit) or
expense incurred by the Administrative Agent, any Managing Agent or any Lender,
either directly or indirectly (including, in the case of any Conduit Lender,
pursuant to a Program Support Agreement) by reason of the liquidation or
reemployment of funds acquired by such Lender (or the applicable Program Support
Provider(s)) (including funds obtained by issuing commercial paper or promissory
notes or obtaining deposits or loans from third parties) in order to fund such
borrowing.

(b) Advances; Payments. The Administrative Agent shall, promptly after receipt
of a Borrowing Request and in any event prior to 4:00 p.m. (New York time) on
the date such Borrowing Request is deemed received, by telecopy, telephone or
other similar form of communication notify each Managing Agent of its receipt of
such Borrowing Request, and the applicable Lenders shall make the amount of such
applicable Advance available to the Administrative Agent in same day funds by
wire transfer to the Agent Account not later than 3:00 p.m. (New York time) on
the requested Advance Date. After receipt of such wire transfers (or, in the
Administrative Agent’s sole discretion in accordance with Section 2.03(c),
before receipt of such wire transfers), subject to the terms hereof, the
Administrative Agent shall make available to the Borrower by deposit into the
Borrower Account on the Advance Date therefor, the amount of the requested
Borrowing.

(c) Availability of Lenders’ Advances. The Administrative Agent may assume that
each Lender will make its Pro Rata Share of each Borrowing of Advances available
to the Administrative Agent on each Advance Date. If the Administrative Agent
has made available to the Borrower such Lender’s Pro Rata Share of any such
Borrowing but such Pro Rata Share is not, in fact, paid to the Administrative
Agent by such Lender when due, the Administrative Agent will be entitled to
recover such amount on demand from such Lender without set-off, counterclaim or
deduction of any kind. If any Lender fails to pay the amount of its Pro Rata
Share forthwith upon the Administrative Agent’s demand, the Administrative Agent
shall promptly notify the Borrower and the Borrower shall immediately repay such
amount to the Administrative Agent. Nothing in this Section 2.03(c) or elsewhere
in this Agreement or the other Related Documents shall be deemed to require the
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to

 

5



--------------------------------------------------------------------------------

fulfill its Commitment hereunder or to take any action that would prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder. To the extent that the Administrative Agent advances
funds to the Borrower on behalf of any Lender and is not reimbursed therefor on
the same Business Day as such Advance is made, the Administrative Agent shall be
entitled to retain for its account all interest accrued on such Advance from the
date of such Advance to the date such Advance is reimbursed by the applicable
Lender.

(d) Return of Payments. (i) If the Administrative Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by the Administrative Agent from the Borrower and
such related payment is not received by the Administrative Agent, then the
Administrative Agent will be entitled to recover such amount from such Lender on
demand without set-off, counterclaim or deduction of any kind.

(ii) If at any time any amount received by the Administrative Agent under this
Agreement must be returned to the Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Related Document, the Administrative
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to the Administrative Agent on demand any
portion of such amount that the Administrative Agent has distributed to such
Lender, together with interest at such rate, if any, as the Administrative Agent
is required to pay to the Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

(e) Non-Funding Lenders. The failure of any Lender (each such Lender, a
“Non-Funding Lender”) to make any Advance required to be made by it on the date
specified therefor shall not relieve any other Lender (each such other Lender,
an “Other Lender”) of its obligations to make the Advance required to be made by
it, but neither any Other Lender nor the Administrative Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance to be
made by such Non-Funding Lender. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Related Document or constitute a “Lender” (or be
included in the calculation of “Requisite Lenders” hereunder) for any voting or
consent rights under or with respect to any Related Document unless and until
such Non-Funding Lender shall have cured in full its failures to make Advances
hereunder.

(f) [Reserved].

(g) [Reserved].

(h) Principal Repayments. (i) The Borrower may repay outstanding Advances
hereunder in part on any Settlement Date or in full at any time; provided that
(i) the Borrower shall give not less than one Business Day’s prior written
notice (provided that two Business Days’ prior written notice shall be required
if the aggregate outstanding Advances being repaid equals or exceeds $100
million) of any such repayment to the Administrative Agent (with a copy to each
Managing Agent) substantially in the form of Exhibit 2.03(h) (each

 

6



--------------------------------------------------------------------------------

such notice, a “Repayment Notice”), (ii) each such notice shall be irrevocable,
(iii) each such notice shall specify the amount of the requested repayment and
the proposed date of such repayment (which shall be a Business Day), (iv) any
such repayment shall be applied to the outstanding Advances, (v) each such
repayment shall be deposited in the Agent Account and (vi) any such repayment
must be accompanied by payment of (A) all interest accrued and unpaid on the
portion of the outstanding principal balance of the Advances to be repaid
through but excluding the date of such repayment and (B) the amounts required to
be paid in accordance with Section 2.10, if any. Any such notice of repayment
must be received by the Administrative Agent no later than 3:00 p.m. (New York
time) on the Business Day immediately preceding the date of the proposed
repayment; provided further that the foregoing requirements shall not apply to
repayment of the outstanding principal amount of Advances as a result of the
application of Collections pursuant to Section 2.08.

Section 2.04. Pledge and Release of Transferred Receivables.

(a) Pledge. The Borrower shall indicate in its Records that the Transferred
Receivables have been pledged hereunder and that the Administrative Agent has a
lien on and security interest in all such Transferred Receivables for the
benefit of the Secured Parties. The Borrower shall, and shall cause the Servicer
to, hold all Contracts and other documents relating to such Transferred
Receivables in trust for the benefit of the Administrative Agent on behalf of
the Secured Parties in accordance with their interests hereunder. The Borrower
hereby acknowledges that its retention and possession of such Contracts and
documents shall at all times be at the sole discretion of the Administrative
Agent and in a custodial capacity for the Administrative Agent’s (on behalf of
the Secured Parties) benefit only.

(b) Repurchases of Transferred Receivables. If an Originator is required (or
permitted) to repurchase Transferred Receivables from the Borrower pursuant to
Section 4.04 of the Sale Agreement, upon payment by such Originator to the
Concentration Account of the applicable repurchase price thereof (which
repurchase price shall not be less than an amount equal to the Outstanding
Balance of such Transferred Receivable, the Administrative Agent on behalf of
the Secured Parties shall release their liens on and security interests in the
Transferred Receivables being so repurchased.

Section 2.05. Facility Termination Date. Notwithstanding anything to the
contrary set forth herein, no Lender shall have any obligation to make any
Advances from and after the Facility Termination Date.

Section 2.06. Interest, Charges.

(a) From time to time, for purposes of determining the Interest Periods
applicable to the different portions of the Outstanding Principal Amount funded
by its Lender Group and of calculating Yield with respect thereto, each Managing
Agent shall allocate the Outstanding Principal Amount allocable to its Lender
Group to one or more tranches (each a “Portion of Advances”). At any time, each
Portion of Advances shall have only one Interest Period and one Rate Type.

 

7



--------------------------------------------------------------------------------

(b) All outstanding Borrower Obligations shall bear interest at the Default Rate
from the date of any Termination Event until such Termination Event is waived.

(c) The Administrative Agent (acting at the direction of the Requisite Lenders)
is authorized to charge to the Borrower as Advances and cause to be paid all
Fees, Rating Agency fees, expenses, charges, costs, interest and principal,
other than principal of the Advances, owing by the Borrower under this Agreement
or any of the other Related Documents if and to the extent the Borrower fails to
pay any such amounts as and when due, and any charges so made shall constitute
part of the Outstanding Principal Amount hereunder even if such charges would
cause the aggregate balance of the Outstanding Principal Amount to exceed the
Borrowing Base.

Section 2.07. Fees.

(a) On the Effective Date, the Borrower shall pay to the Agent Account, for the
account of the Administrative Agent and the Lenders, as applicable, the fees set
forth in the Fee Letter that are payable on the Effective Date.

(b) From and after the Closing Date, as additional compensation for the Lenders,
the Borrower agrees to pay to Administrative Agent, for the ratable benefit of
such Lenders, monthly in arrears, on each Settlement Date, the Facility Fee by
depositing such Facility Fee in the Agent Account. All computations of per annum
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed.

(c) On each Settlement Date, the Borrower shall pay to the Servicer or to the
Successor Servicer, as applicable, the Servicing Fee or the Successor Servicing
Fees and Expenses, respectively, in each case to the extent of available funds
therefor pursuant to Section 2.08.

Section 2.08. Application of Collections; Time and Method of Payments.

(a) Each Advance shall mature, and be payable, on the earlier of (i) the date
funds are allocated to such Advance pursuant to clause (iv) or (v) of subsection
(c) below (and in such case only to the extent of the funds so allocated), and
(ii) the Facility Termination Date (in which case such Advance shall be payable
in full).

(b) On each Business Day, the Borrower (or the Servicer on its behalf) shall
allocate amounts on deposit in the Accrual Account on such day and not
previously allocated under this subsection (b) as follows, in the following
order of priority:

(i) first, to be retained in the Accrual Account and paid in accordance with
clause (i) of the following subsection (c), an amount equal to the aggregate
Fees accrued and unpaid through such date and all unreimbursed expenses of the
Administrative Agent which are reimbursable pursuant to the terms hereof;

(ii) second, to be retained in the Accrual Account and paid in accordance with
clause (ii) of the following subsection (c), an amount equal to the

 

8



--------------------------------------------------------------------------------

aggregate Yield (which, in the case of Yield computed by reference to the CP
Rate, shall be determined for such purpose using the CP Rate most recently
determined by the applicable Administrator) with respect to all outstanding
Advances then accrued and unpaid; provided that, at its option, the Borrower (or
the Servicer on its behalf) may elect to retain the aggregate Yield anticipated
to accrue through the following Settlement Date (and not previously set aside)
and, once so set aside, no additional funds need be set aside pursuant to this
clause (ii) unless in the interim any applicable Administrator provides an
updated higher CP Rate;

(iii) third, if the Servicer has been replaced as a result of the occurrence of
an Event of Servicer Termination and such Servicer is not an Affiliate of the
Parent, to be deposited into the Accrual Account and paid in accordance with
clause (iii) of the following subsection (c), an amount equal to the aggregate
accrued and unpaid Servicing Fees through such date payable to such replacement
Servicer;

(iv) fourth, to be retained in the Accrual Account and paid, pro rata, to the
Persons entitled thereto, an amount equal to all outstanding Advances which are
then due and payable;

(v) fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, all such remaining amounts not to exceed the Outstanding
Principal Amount to be retained in the Accrual Account until paid in accordance
with the following subsection (c) or all such conditions are satisfied;

(vi) sixth, to be retained in the Accrual Account and paid in accordance with
the applicable provisions of the following subsection (c), an amount equal to
the aggregate amount of all other accrued and unpaid Borrower Obligations which
are then required to be paid according to such subsection, including the
expenses of the Lenders reimbursable under Section 12.04; and

(vii) seventh, unless a Termination Event or Incipient Termination Event has
occurred and is continuing or would result therefrom, any remaining amounts to
be paid to the Borrower; provided that if a Termination Event or Incipient
Termination Event has occurred and is continuing, such amounts shall remain in
the Accrual Account.

(c) On each Settlement Date the Borrower (or the Servicer on its behalf) shall
withdraw amounts on deposit in the Accrual Account and pay such amounts as
follows in the following order of priority:

(i) first, to the Agent Account, to the extent then due and payable, pro rata,
to the payment of all Fees accrued and unpaid through such date and all
unreimbursed expenses of the Administrative Agent which are reimbursable
pursuant to the terms hereof;

(ii) second, to the Agent Account, to the payment of accrued and unpaid Yield
which is then due and payable in respect of the applicable Advances, pro rata
based upon amounts due;

 

9



--------------------------------------------------------------------------------

(iii) third, if the Servicer has been replaced as a result of the occurrence of
an Event of Servicer Termination and such Servicer is not an Affiliate of the
Parent, to the payment of the aggregate accrued and unpaid Servicing Fees
through such date payable to such replacement Servicer;

(iv) fourth, to the Agent Account, to the payment of any outstanding Advances
then due and payable;

(v) fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, to the Agent Account, to the payment of the Outstanding
Principal Amount of all other Advances, together with amounts payable with
respect thereto under Section 2.10, if any, pro rata;

(vi) sixth, to the extent then due and payable, pro rata, to the payment of all
other obligations of the Borrower accrued and unpaid hereunder, including the
expenses of the Lenders reimbursable under Section 12.04; and

(vii) seventh, to be paid to the Borrower.

(d) If and to the extent a Funding Excess exists on any Business Day, the
Borrower shall retain an amount equal to the amount of such Funding Excess in
the Accrual Account by no later than 11:00 a.m. (New York time) on the
immediately succeeding Business Day, which amount shall be applied by the
Administrative Agent, in immediate repayment of the outstanding amount of
Advances (together with amounts payable with respect thereto under
Section 2.10).

(e) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments received from or on behalf of the Borrower, and the
Borrower hereby irrevocably agrees that any and all such payments shall be
applied by the Administrative Agent in accordance with this Section 2.08.

(f) All payments of principal of the Advances and all payments of interest, Fees
and other amounts payable by the Borrower hereunder shall be made in Dollars, in
immediately available funds. Any such payment becoming due on a day other than a
Business Day shall be payable on the next succeeding Business Day. Payments
received at or prior to 1:00 p.m. (New York time) on any Business Day shall be
deemed to have been received on such Business Day. Payments received after 1:00
p.m. (New York time) on any Business Day or on a day that is not a Business Day
shall be deemed to have been received on the following Business Day.

(g) Any and all payments by the Borrower hereunder shall be made in accordance
with this Section 2.08 without setoff or counterclaim and free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, Charges or withholdings, excluding taxes imposed on or measured by
the net income, gross receipts or franchise taxes of any Affected Party by the
jurisdictions under the laws of which such Affected Party is organized or by any
political subdivisions thereof (such non-excluded taxes, levies, imposts,
deductions, Charges and withholdings being “Indemnified Taxes”). If the Borrower
shall be required by law to deduct any Indemnified Taxes from or in respect of
any sum payable

 

10



--------------------------------------------------------------------------------

hereunder, (i) the sum payable shall be increased as much as shall be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.08) the Affected Party entitled to
receive any such payment receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within 30
days after the date of any payment of Indemnified Taxes, the Borrower shall
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof. The Borrower shall indemnify any Affected
Party from and against, and, within ten days of demand therefor, pay any
Affected Party for, the full amount of Indemnified Taxes (together with any
taxes imposed by any jurisdiction on amounts payable under this Section 2.08)
paid by such Affected Party and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted.

(h) Upon receipt of a notice in accordance with Section 7.03 of the Sale
Agreement, the Administrative Agent shall, if such amounts have not been applied
to the Borrower Obligations, segregate the Unrelated Amounts and the same shall
not be deemed to constitute Collections on Transferred Receivables.

Section 2.09. Capital Requirements; Additional Costs.

(a) Capital Requirements. If any Affected Party shall have determined that,
after the date hereof, the adoption or implementation of or any change in any
law, treaty, governmental (or quasi governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by such Affected Party with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law) from any central bank or other Official Body increases
or would have the effect of increasing the amount of capital, reserves or other
funds required to be maintained by such Affected Party against commitments made
by it under this Agreement or any other Related Document or Program Support
Agreement and thereby reducing the rate of return on such Affected Party’s
capital as a consequence of its commitments hereunder or thereunder (each, an
“Increased Capital Rate of Return Reduction Event”), then the Borrower shall
from time to time upon demand by the Administrative Agent pay to the
Administrative Agent on behalf of such Affected Party additional amounts
sufficient to compensate such Affected Party for such reduction together with
interest thereon from the date of any such demand until payment in full at the
applicable Base Rate. A certificate as to the amount of that reduction and
showing the basis of the computation thereof submitted by the Affected Party to
the Borrower shall be final, binding and conclusive on the parties hereto
(absent manifest error) for all purposes. For the avoidance of doubt, all
requests, rules, guidelines or directives in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act , any interpretation of Accounting
Research Bulletin No. 51 by the Financial Accounting Standards Board (including
Interpretation No. 46: Consolidation of Variable Interest Entities (or any
future statement or interpretation issued by the Financial Accounting Standards
Board or any successor thereto)) or any Accounting Based Consolidation Event
shall constitute an adoption, change, request or directive, and any
implementation thereof that results in an Increased Capital Rate of Return
Reduction Event shall be subject to this Section 2.09(a). For all purposes of
this Agreement (including, without limitation, Section 2.09), the Dodd-

 

11



--------------------------------------------------------------------------------

Frank Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted thirty (30) days after the Closing Date.

(b) Additional Costs. If, due to any Regulatory Change, there shall be any
increase in the cost to any Affected Party of agreeing to make or making,
funding or maintaining any commitment hereunder or under any other Related
Document or Program Support Agreement, including with respect to any Advances,
or other Outstanding Principal Amount, or any reduction in any amount receivable
by such Affected Party hereunder or thereunder, including with respect to any
Advances, or other Outstanding Principal Amount (any such increase in cost or
reduction in amounts receivable are hereinafter referred to as “Additional
Costs”), then the Borrower shall, from time to time upon demand by the
Administrative Agent, pay to the Administrative Agent on behalf of such Affected
Party additional amounts sufficient to compensate such Affected Party for such
Additional Costs together with interest thereon from the date demanded until
payment in full thereof at the applicable Base Rate. Each Affected Party agrees
that, as promptly as practicable after it becomes aware of any circumstance
referred to above that would result in any such Additional Costs, it shall, to
the extent not inconsistent with its internal policies of general application,
use reasonable commercial efforts to minimize costs and expenses incurred by it
and payable to it by the Borrower pursuant to this Section 2.09(b).

(c) Determination Binding. Determinations by any Affected Party for purposes of
this Section 2.09 of the effect of any Regulatory Change on its costs of making,
funding or maintaining any commitments hereunder or under any other Related
Documents or on amounts payable to it hereunder or thereunder or of the
additional amounts required to compensate such Affected Party in respect of any
Additional Costs shall be set forth in a written notice to the Borrower in
reasonable detail and shall be final, binding and conclusive on the Borrower
(absent manifest error) for all purposes.

(d) LIBOR Rate Protection; Illegality. (i) If any Managing Agent is unable to
obtain on a timely basis the information necessary to determine the LIBOR Rate
for any proposed Interest Period, then

(A) such Managing Agent shall forthwith notify its Conduit Lender or Committed
Lenders, as applicable, and the Borrower that the LIBOR Rate cannot be
determined for such Interest Period, and

(B) while such circumstances exist, none of such Conduit Lender, such Committed
Lenders or such Managing Agent shall allocate any Portion of Advances with
respect to Advances made during such period or reallocate any Portion of
Advances allocated to any then existing Interest Period ending during such
period, to an Interest Period with respect to which Yield is calculated by
reference to the LIBOR Rate.

(ii) If, with respect to any outstanding Interest Period, a Conduit Lender or
any Committed Lender on behalf of which a Managing Agent holds any Portion of
Advances notifies such Managing Agent that it is unable to obtain matching

 

12



--------------------------------------------------------------------------------

deposits in the London interbank market to fund its purchase or maintenance of
such Portion of Advances or that the LIBOR Rate applicable to such Portion of
Advances will not adequately reflect the cost to the Person of funding or
maintaining such Portion of Advances for such Interest Period, then (A) such
Managing Agent shall forthwith so notify the Borrower and (B) upon such notice
and thereafter while such circumstances exist none of such Managing Agent, such
Conduit Lender or such Committed Lender, as applicable, shall allocate any other
Portion of Advances with respect to Investments made during such period or
reallocate any Portion of Advances allocated to any Interest Period ending
during such period, to an Interest Period with respect to which Yield is
calculated by reference to the LIBOR Rate.

(iii) Notwithstanding any other provision of this Agreement, if a Conduit Lender
or any of the Committed Lenders, as applicable, shall notify their respective
Managing Agent that such Person has determined (or has been notified by any
Program Support Provider) that the introduction after the Closing Date of or any
change in or in the interpretation of any law makes it unlawful (either for such
Conduit Lender, such Committed Lender or such Program Support Provider, as
applicable), or any central bank or other Official Body asserts that it is
unlawful for such Conduit Lender, such Committed Lender or such Program Support
Provider, as applicable, to fund the purchases or maintenance of any Portion of
Advances accruing Yield calculated by reference to the LIBOR Rate, then (A) as
of the effective date of such notice from such Person to its Managing Agent, the
obligation or ability of such Conduit Lender or such Committed Lender, as
applicable, to fund the making or maintenance of any Portion of Advances
accruing Yield calculated by reference to the LIBOR Rate shall be suspended
until such Person notifies its Managing Agent that the circumstances causing
such suspension no longer exist and (B) each Portion of Advances made or
maintained by such Person shall either (1) if such Person may lawfully continue
to maintain such Portion of Advances accruing Yield calculated by reference to
the LIBOR Rate until the last day of the applicable Interest Period, be
reallocated on the last day of such Interest Period to another Interest Period
and shall accrue Yield calculated by reference to the Base Rate or (2) if such
Person shall determine that it may not lawfully continue to maintain such
Portion of Advances accruing Yield calculated by reference to the LIBOR Rate
until the end of the applicable Interest Period, such Person’s share of such
Portion of Advances allocated to such Interest Period shall be deemed to accrue
Yield at the Base Rate from the effective date of such notice until the end of
such Interest Period.

(e) Replacement of the Lenders. Upon any Lender’s making a claim for
compensation under Section 2.09, the Borrowers may replace such Lender in
accordance with Section 13.04.

Section 2.10. Breakage Costs. (a) If (i) any LIBOR Rate Advances are, except by
reason of the requirements in Section 2.03(c), repaid in whole or in part on any
date other than a Settlement Date (whether that repayment is made pursuant to
any other provision of this Agreement or any other Related Document or is the
result of acceleration, by operation of law or otherwise); (ii) the Borrower
shall default in payment when due of the principal amount of or interest on any
LIBOR Rate Advance; (iii) the Borrower shall default in making any borrowing of
LIBOR Rate Advances after the Borrower has given notice requesting the same in
accordance

 

13



--------------------------------------------------------------------------------

herewith (including any failure to satisfy conditions precedent to the making of
any LIBOR Rate Advances); or (iv) the Borrower shall fail to make any prepayment
of a LIBOR Rate Advance after the Borrower has given a notice thereof in
accordance herewith, then, in any such case, the Borrower shall indemnify and
hold harmless each applicable Lender or Program Support Provider from and
against all losses, costs and expenses resulting from or arising from any of the
foregoing (any such loss, cost or expense, “Breakage Costs”). Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained (if any). For the purpose
of calculating amounts payable under this subsection, each Lender shall be
deemed to have actually funded its relevant LIBOR Rate Advance through the
purchase of a deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of that LIBOR Rate Advance; provided that each such Lender may fund
each of its LIBOR Rate Advances in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection. This covenant shall survive the termination of this Agreement
and the payment of the Revolving Notes and all other amounts payable hereunder.
The determination by any Lender of the amount of any such loss or expense shall
be set forth in a written notice to the Borrower in reasonable detail and shall
be final, binding and conclusive on the Borrower (absent manifest error) for all
purposes.

(b) In addition, the Borrower shall pay the Managing Agents for the account of
the Conduit Lenders, as applicable, on demand, such amount or amounts as shall
compensate the Conduit Lenders for any loss, cost or expense incurred by the
Conduit Lenders (as reasonably determined by its Managing Agent) as a result of
any reduction of any Advance other than on the maturity date of the Commercial
Paper (or other financing source) funding such Advance, such compensation to be
(i) limited to an amount equal to any loss or expense suffered by the Conduit
Lenders (other than any loss of margin above the applicable cost of funds)
during the period from the date of receipt of such repayment to (but excluding)
the maturity date of such Commercial Paper (or other financing source) and
(ii) net of the income, if any, received by the recipient of such reductions
from investing the proceeds of such reductions of such Advance. The
determination by any Managing Agent of the amount of any such loss or expense
shall be set forth in a written notice to the Borrower in reasonable detail and
shall be conclusive, absent manifest error.

Section 2.11. Ratings Confirmation. Upon the written request of any Managing
Agent, the Borrower shall (at such requesting Managing Agent’s expense) obtain a
rating, from a nationally-recognized rating agency reasonably acceptable to such
Managing Agent and the Administrative Agent (an “Approved Rating Agency”), of
the facility contemplated by this Agreement (each, an “External Rating”) within
sixty (60) days from the date of such written request; provided that if such
Approved Rating Agency issues an External Rating less than the equivalent of the
Explicit Rating, then the Borrower shall effect a Ratings Cure within sixty
(60) days of receiving such External Rating; provided, further that the Borrower
may effect one such Ratings Cure for each Managing Agent request prior to
obtaining a subsequent External Rating that is equal to or better than the
Explicit Rating. For purposes of the foregoing, “Ratings Cure” means the
Borrower has: (i) promptly following receipt of the External Rating, notified
the Administrative Agent and the applicable Managing Agent of its intention to
effect a Ratings Cure, (ii) taken, or caused the Originators to take, such
actions permitted under this Agreement and the Sale Agreement that the Borrower
reasonably believes would improve (or indicated as

 

14



--------------------------------------------------------------------------------

required, by the Approved Rating Agency, in order to improve) the rating of the
facility contemplated by this Agreement and (iii) within sixty (60) days of
receiving such External Rating obtained a new rating of the facility
contemplated by this Agreement from the Approved Rating Agency that provided the
initial External Rating (or, with the Administrative Agent’s consent (and the
consent of any Managing Agent which may have requested a rating), from another
Approved Rating Agency) and such new rating is at least equal to the Explicit
Rating.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01. Conditions to Effectiveness of Agreement. This Agreement shall not
be effective until the date on which each of the following conditions have been
satisfied, in the sole discretion of, or waived in writing by, the Managing
Agents and the Administrative Agent (such date, the “Effective Date”):

(a) Funding Agreement; Other Related Documents. This Agreement, the Assignment
and Acceptance Agreements, the Fee Letter and the other Related Documents shall
have been duly executed by, and delivered to, the parties thereto and the
Managing Agents and the Administrative Agent shall have received such other
documents, instruments, agreements and legal opinions as each Managing Agent and
the Administrative Agent shall request in connection with the transactions
contemplated by this Agreement, including all those listed in the Schedule of
Documents, each in form and substance satisfactory to each Managing Agent and
the Administrative Agent.

(b) Governmental Approvals. The Managing Agents and the Administrative Agent
shall have received (i) satisfactory evidence that the Borrower, the Servicer
and the Originators have obtained all required consents and approvals of all
Persons, including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Related Documents and
the consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Borrower and the Servicer in form and
substance satisfactory to the Managing Agents and the Administrative Agent
affirming that no such consents or approvals are required.

(c) Compliance with Laws. The Borrower and the Transaction Parties shall be in
compliance with all applicable foreign, federal, state and local laws and
regulations, including those specifically referenced in Section 5.01(a), except
to the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.

(d) Payment of Fees. The Borrower shall have paid all fees required to be paid
by it on the Effective Date, including all fees required hereunder and under the
Fee Letter, and shall have reimbursed the Administrative Agent, the BNS Lender
Group and the PNC Lender Group for (i) all Rating Agency fees and (ii) all other
reasonable fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Related Documents, including the Administrative
Agent’s, the BNS Lender Group’s and the PNC Lender Group’s legal and audit
expenses, and other document preparation costs.

 

15



--------------------------------------------------------------------------------

(e) Representations and Warranties. Each representation and warranty by the
Borrower and each Transaction Party contained herein and in each other Related
Document shall be true and correct as of the Effective Date, except to the
extent that such representation or warranty expressly relates solely to an
earlier date.

(f) No Termination Event. No Incipient Termination Event or Termination Event
hereunder or any “Event of Default” or “Default” (each as defined in the Credit
Agreement) shall have occurred and be continuing or would result after giving
effect to any of the transactions contemplated on the Closing Date.

(g) Audit. The Administrative Agent shall have completed a prefunding audit of
the Receivables as of the Closing Date, the scope and results of which are
satisfactory to the Administrative Agent and each Managing Agent in its sole
discretion.

(h) Material Adverse Change. There will have been (i) no material adverse change
individually or in the aggregate, (x) in the business, the industry in which the
Parent or any Originator operates, the financial or other condition of the
Parent, the Servicer, or any Originator, or (y) in the Transferred Receivables
or Related Property, taken as a whole, (ii) no litigation commenced which is
reasonably likely to be adversely determined, and if so determined, would have a
Material Adverse Effect on the Parent, the Borrower, the Servicer, the
Originators, their business, or which would challenge the transactions
contemplated under this Agreement, the Sale Agreement and the other Related
Documents, and (iii) since the Parent’s last audited financial statements and
except as otherwise disclosed in the financial projections provided to the
Administrative Agent on or prior to the Effective Date, no material increase in
the liabilities, liquidated or contingent, of the Parent, the Servicer or the
Originators, or material decrease in the assets of the Parent, the Servicer or
the Originators.

(i) Rating Agency Confirmations. The Administrative Agent shall have received
such confirmations or assurances from the Rating Agencies deemed necessary or
desirable by the Administrative Agent, the BNS Lender Group and the PNC Lender
Group.

(j) Due Diligence. Representatives of the Managing Agents shall have
successfully completed an on-site due diligence visit of the Parent as set forth
in Section 5.01(h).

(k) Agreed Upon Procedures. A third-party, agreed upon procedures audit
conducted in accordance with the Agreed-Upon Procedures has been successfully
completed.

(l) Borrowing Base Certificate and Pro Forma Reports. The Administrative Agent
and each Managing Agent shall have received a Borrowing Base Certificate and any
pro forma report the Administrative Agent and each Managing Agent shall request,
each of which shall be current as of the Closing Date.

Section 3.02. Conditions Precedent to All Advances. No Lender shall be obligated
to make any Advances hereunder (including the initial Advances but excluding
Advances made pursuant to Section 2.06(c)) on any date if, as of the date
thereof:

 

16



--------------------------------------------------------------------------------

(a) any representation or warranty of the Borrower, the Servicer or any
Originator contained herein or in any of the other Related Documents shall be
untrue or incorrect in any material respect as of such date, either before or
after giving effect to the Advances to be made on such date and to the
application of the proceeds therefrom, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted by this Agreement;

(b) any event shall have occurred, or would result from the making of such
Advances or from the application of the proceeds therefrom, that constitutes an
Incipient Termination Event, a Termination Event, an Incipient Servicer
Termination Event or an Event of Servicer Termination;

(c) the Facility Termination Date shall have occurred;

(d) either before or after giving effect to such Advance and to the application
of the proceeds therefrom, a Funding Excess would exist;

(e) any Originator, the Borrower or the Servicer shall fail to have taken such
other action, including delivery of approvals, consents, opinions, documents and
instruments to the Managing Agents and the Administrative Agent, as any Managing
Agent or the Administrative Agent and, if applicable, either Rating Agency, may
reasonably request;

(f) on or prior to such date, the Borrower or the Servicer shall have failed to
deliver any Monthly Report, Weekly Report, Daily Report or Borrowing Base
Certificate required to be delivered in accordance with Section 5.02 hereof or
the Sale Agreement and such failure shall be continuing; or

(g) the Administrative Agent (acting at the direction of the Requisite Lenders)
shall have determined that any event or condition has occurred that has had, or
could reasonably be expected to have or result in, a Material Adverse Effect.

The delivery by the Borrower of a Borrowing Request and the acceptance by the
Borrower of the funds from the related Borrowing on any Advance Date shall be
deemed to constitute, as of any such Advance Date, a representation and warranty
by the Borrower that the conditions in this Section 3.02 have been satisfied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. To induce each
Lender to make Advances from time to time and the Administrative Agent and each
Managing Agent to take any action required to be performed by it hereunder, the
Borrower makes the following representations and warranties to each Lender, each
Managing Agent and the Administrative Agent on the Effective Date and each
Advance Date, each and all of which shall survive the execution and delivery of
this Agreement.

 

17



--------------------------------------------------------------------------------

(a) Existence; Compliance with Law. The Borrower (i) is a corporation duly
formed, validly existing and in good standing under the laws of its jurisdiction
of incorporation, is a “registered organization” as defined in the UCC of such
jurisdiction and is not organized under the laws of any other jurisdiction;
(ii) is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of its business requires it to be so qualified
(except where the failure to be so qualified and in good standing would not have
a Material Adverse Effect); (iii) has the requisite power and authority and the
legal right to own, pledge, mortgage, operate and convey all of its properties,
to lease the property it operates under lease, and to conduct its business as
now or proposed to be conducted, and to execute and deliver this Agreement and
the Related Documents to which it is a party and to perform the transactions
contemplated hereby and thereby; (iv) has all licenses, permits, consents or
approvals from or by, and has made all filings with, and has given all notices
to, all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct, (except where the failure to have such
licenses, permits, consents or approvals or make such filings or give such
notices would not have a Material Adverse Effect); (v) is in compliance with its
certificate of incorporation and bylaws and other organizational documents; and
(vi) is in compliance with all applicable provisions of law (except where the
failure to be in compliance would not have a Material Adverse Effect).

(b) Executive Offices; Collateral Locations; Corporate or Other Names; FEIN. The
state of organization and the organization identification number of the Borrower
and current location of the Borrower’s executive office, principal place of
business, other offices, the premises within which any Borrower Collateral is
stored or located are set forth in Schedule 4.01(b) and except as set forth in
Schedule 4.01(b), such locations have not changed during the preceding twelve
months. In addition, Schedule 4.01(b) lists the federal employer identification
number of the Borrower.

(c) Power, Authorization, Enforceable Obligations. The execution, delivery and
performance by the Borrower of this Agreement and the other Related Documents to
which it is a party, and the creation and perfection of all Liens and ownership
interests provided for herein and therein: (i) are within the Borrower’s
corporate power; (ii) have been duly authorized by all necessary corporate or
other actions; (iii) do not contravene any provision of the Borrower’s
certificate of incorporation or bylaws; (iv) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority;
(v) do not contravene, or cause Borrower or Originator to be in default under,
any contractual restriction contained in any indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or other agreement or
instrument binding on or affecting Borrower or Originator or its property;
(vi) do not result in the creation or imposition of any Adverse Claim upon any
of the property of the Borrower or any Originator; and (vii) do not require the
consent or approval of any Governmental Authority or any other Person, except
those which have been duly obtained, made or complied with prior to the
Effective Date as provided in Section 3.01(b). The exercise by each of the
Borrower, the Lenders, the Managing Agents or the Administrative Agent of any of
its rights and remedies under any Related Document to which it is a party do not
require the consent or approval of any Governmental Authority or any other
Person, except those which will have been duly obtained, made or complied with
prior to the Closing Date as provided in Section 3.01(b). At or prior to the
Effective Date, each of the Related Documents to which the Borrower is a party
shall have been duly executed and delivered by the Borrower and each such

 

18



--------------------------------------------------------------------------------

Related Document shall then constitute a legal, valid and binding obligation of
the Borrower enforceable against it in accordance with its terms, subject, as to
enforceability, to (A) any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the enforceability of creditors’ rights generally and (B) general
equitable principles, whether applied in a proceeding at law or in equity.

(d) No Litigation. No Litigation is now pending or, to the knowledge of the
Borrower, threatened against the Borrower before any Governmental Authority
which (i) challenges the Borrower’s right, power or competence to enter into or
perform any of its obligations under the Related Documents to which it is a
party, or the validity or enforceability of any Related Document or any action
taken thereunder, (ii) seeks to prevent the transfer, sale, pledge or
contribution of any Receivable or the consummation of any of the transactions
contemplated under this Agreement or the other Related Documents, or (iii) is
reasonably likely to be adversely determined and, if adversely determined, would
result in a Material Adverse Effect. To the knowledge of Borrower, there does
not exist a state of facts which is reasonably likely to give rise to such
proceedings. Borrower is not a party to any consent decree.

(e) Solvency. After giving effect to the sale or contribution of Receivables and
the Advances on such date and to the application of the proceeds therefrom, the
Borrower is and will be Solvent.

(f) Material Adverse Effect. Since the date of the Borrower’s organization, no
event has occurred with respect to the Borrower that alone or together with
other events could reasonably be expected to have a Material Adverse Effect.

(g) Ownership of Property; Liens. None of the properties and assets (including
the Transferred Receivables) of the Borrower are subject to any Adverse Claims
other than Permitted Encumbrances not attaching to Transferred Receivables, and
there are no facts, circumstances or conditions known to the Borrower that may
result in (i) with respect to the Transferred Receivables, any Adverse Claims
(including Adverse Claims arising under environmental laws) and (ii) with
respect to its other properties and assets, any Adverse Claims (including
Adverse Claims arising under environmental laws) other than Permitted
Encumbrances. The Borrower has received all assignments, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s right, title and
interest in and to the Transferred Receivables and its other properties and
assets. No effective financing statement or other similar instrument are of
record in any filing office listing the Borrower or any Originator as debtor and
covering any of the Transferred Receivables or the other Borrower Collateral,
and the Liens granted to the Administrative Agent pursuant to Section 7.01 are
and will be at all times fully perfected first priority Liens in and to the
Borrower Collateral.

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
The Borrower has no Subsidiaries, and is not engaged in any joint venture or
partnership with any other Person or has any equity interest in any other
Person. The Borrower has no Investments in any Person other than Permitted
Investments. The Parent is the only shareholder of the Borrower. There are no
outstanding rights to purchase stock, options, warrants or similar rights,
agreements or plans pursuant to which the Borrower may be required

 

19



--------------------------------------------------------------------------------

to issue, sell, or purchase any Stock or other equity security. Other than the
Subordinated Loans, the Borrower has no outstanding Debt.

(i) Taxes. All tax returns, reports and statements, including information
returns (Form 1120-S), required by any Governmental Authority to be filed by the
Borrower and all material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Affiliate of the Borrower, have in each case been filed with the appropriate
Governmental Authority and all Charges and other impositions shown thereon to be
due and payable (other than Charges or other impositions which Borrower is
diligently contesting in good faith by appropriate proceedings, in respect of
which no final unappealable order has been made against Borrower, and with
respect to which Borrower is maintaining adequate reserves under GAAP) have been
paid prior to the date on which any fine, penalty, interest or late charge may
be added thereto for nonpayment thereof, or any such fine, penalty, interest,
late charge or loss has been paid. Borrower has paid when due and payable all
material Charges required to be paid by it. Proper and accurate amounts have
been withheld by the Borrower or such Affiliate from its employees (as
applicable) for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable federal, state,
local and foreign law and such withholdings have been timely paid to the
respective Governmental Authorities. Schedule 4.01(i) sets forth those taxable
years for which the Borrower’s or such Affiliates’ are currently being audited
by the IRS or any other applicable Governmental Authority and any assessments or
threatened assessments in connection with any such audit or otherwise currently
outstanding. Except as described in Schedule 4.01(i), neither the Borrower nor
any such Affiliate has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges. Neither as of
nor following the Effective Date have the Borrower or any of its Affiliates
included in the Parent Group agreed or been requested to make any adjustment
under IRC 481(a) by reason of a change in accounting method or otherwise that
could reasonably be expected to have a Material Adverse Effect.

(j) Full Disclosure. No information contained in this Agreement, any Borrowing
Base Certificate or any of the other Related Documents, or any other written
statement or information furnished by or on behalf of the Borrower to any
Lender, any Managing Agent or the Administrative Agent relating to this
Agreement, the Transferred Receivables or any of the other Related Documents,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made. All business plans and
other forecasts and projections (including the Projections) furnished by or on
behalf of the Borrower and made available to any Lender, any Managing Agent or
the Administrative Agent relating to the financial condition, operations,
business, properties or prospects of Borrower were prepared in good faith on the
basis of the facts and assumptions stated therein, which assumptions were fair
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, Borrower’s reasonable estimate of its
plans, forecasts or projections, as applicable, based on the information
available at the time (it being acknowledged that actual results may vary, and
such variations may be material).

 

20



--------------------------------------------------------------------------------

(k) ERISA. During the twelve-consecutive-month period prior to the date of the
execution and delivery of this Agreement, no steps have been taken to terminate
any Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a lien under section 303(k) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could result in the Borrower or any ERISA Affiliate incurring
any material liability, fine or penalty.

(l) Brokers. No broker or finder acting on behalf of the Borrower was employed
or utilized in connection with this Agreement or the other Related Documents or
the transactions contemplated hereby or thereby and the Borrower has no
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

(m) Margin Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security,” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). The Borrower owns no Margin Stock, and no portion of the
proceeds of the Advances made hereunder will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Debt that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any portion of such
proceeds to be considered a “purpose credit” within the meaning of Regulations
T, U or X of the Federal Reserve Board. The Borrower will not take or permit to
be taken any action that might cause any Related Document to violate any
regulation of the Federal Reserve Board.

(n) Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.

(o) Government Regulation. The Borrower is not (i) an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act or
(ii) subject to regulation under the Federal Power Act, or any other federal or
state statute that restricts or limits its ability to incur Debt or to perform
its obligations hereunder or under any other Related Document. The making of
Advances by the Lenders hereunder, the application of the proceeds thereof and
the consummation of the transactions contemplated by this Agreement and the
other Related Documents will not violate any provision of any such statute or
any rule, regulation or order issued by the Securities and Exchange Commission.

(p) Nonconsolidation. The Borrower is operated in such a manner that the
separate corporate existence of the Borrower, on the one hand, and any member of
the Parent Group, on the other hand, would not be disregarded in the event of
the bankruptcy or insolvency of any member of the Parent Group and, without
limiting the generality of the foregoing:

(i) the Borrower is a limited purpose corporation whose activities are
restricted in its certificate of incorporation to those activities expressly
permitted hereunder and under the other Related Documents and the Borrower has
not engaged, and does not presently engage, in any business or other activity
other than those activities

 

21



--------------------------------------------------------------------------------

expressly permitted hereunder and under the other Related Documents, nor has the
Borrower entered into any agreement other than this Agreement, the other Related
Documents to which it is a party and, with the prior written consent of the
Administrative Agent and the Requisite Lenders, any other agreement necessary to
carry out more effectively the provisions and purposes hereof or thereof;

(ii) the Borrower has duly appointed a board of directors and its business is
managed solely by its own officers and directors, each of whom when acting for
the Borrower shall be acting solely in his or her capacity as an officer or
director of the Borrower and not as an officer, director, employee or agent of
any member of the Parent Group;

(iii)(A) Borrower shall compensate all consultants and agents directly or
indirectly through reimbursement of the Parent, from its own funds, for services
provided to the Borrower by such consultants and agents and, to the extent any
consultant or agent of the Borrower is also an employee, consultant or agent of
such member of the Parent Group on a basis which reflects the respective
services rendered to the Borrower and such member of the Parent Group and in
accordance with the terms of the Administrative Services Agreement and
(B) Borrower shall not have any employees;

(iv) Borrower shall pay its own incidental administrative costs and expenses not
covered under the terms of the Administrative Services Agreement from its own
funds, and shall allocate all other shared overhead expenses (including
telephone and other utility charges, the services of shared consultants and
agents, and reasonable legal and auditing expenses) which are not reflected in
the Servicing Fee, and other items of cost and expense shared between the
Borrower and the Parent, pursuant to the terms of the Administrative Services
Agreement, on the basis of actual use to the extent practicable and, to the
extent such allocation is not practicable, on a basis reasonably related to
actual use or the value of services rendered; except as otherwise expressly
permitted hereunder, under the other Related Documents and under the Borrower’s
organizational documents, no member of the Parent Group (A) pays the Borrower’s
expenses, (B) guarantees the Borrower’s obligations, or (C) advances funds to
the Borrower for the payment of expenses or otherwise;

(v) other than the purchase and acceptance through capital contribution of
Transferred Receivables pursuant to the Sale Agreement, the acceptance of
Subordinated Loans pursuant to the Sale Agreement, the payment of distributions
and the return of capital to the Parent, the payment of Servicing Fees to the
Servicer under the Sale Agreement and the transactions contemplated under the
Administrative Services Agreement, the Borrower engages and has engaged in no
intercorporate transactions with any member of the Parent Group;

(vi) the Borrower maintains records and books of account separate from that of
each member of the Parent Group, holds regular meetings of its board of
directors and otherwise observes corporate formalities;

 

22



--------------------------------------------------------------------------------

(vii)(A) the financial statements (other than consolidated financial statements)
and books and records of the Borrower and each member of the Parent Group
reflect the separate existence of the Borrower and (B) the consolidated
financial statements of the Parent Group shall contain disclosure to the effect
that the Borrower’s assets are not available to the creditors of any member of
the Parent Group;

(viii)(A) the Borrower maintains its assets separately from the assets of each
member of the Parent Group (including through the maintenance of separate bank
accounts and except for any Records to the extent necessary to assist the
Servicer in connection with the servicing of the Transferred Receivables),
(B) except as contemplated by the Administrative Services Agreement, the
Borrower’s funds (including all money, checks and other cash proceeds) and
assets, and records relating thereto, have not been and are not commingled with
those of any member of the Parent Group and (C) the separate creditors of the
Borrower will be entitled, on the winding-up of the Borrower, to be satisfied
out of the Borrower’s assets prior to any value in the Borrower becoming
available to the Parent;

(ix) all business correspondence and other communications of the Borrower are
conducted in the Borrower’s own name, on its own stationery and through a
separately-listed telephone number;

(x) the Borrower has and shall maintain separate office space from the offices
of any member of the Parent Group and identify such office by a sign in its own
name;

(xi) the Borrower shall respond to any inquiries with respect to ownership of a
Transferred Receivable by stating that it is the owner of such Transferred
Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Lenders;

(xii) the Borrower does not act as agent for any member of the Parent Group, but
instead presents itself to the public as a legal entity separate from each such
member and independently engaged in the business of purchasing and financing
Receivables;

(xiii) the Borrower maintains at least two independent directors each of whom
(i) is not a stockholder (whether direct, indirect or beneficial), customer or
supplier of Synnex Corporation or any of its affiliates; (ii) is not a director,
officer, employee, affiliate or associate of Synnex Corporation or any of its
affiliates (other than the Borrower); (iii) is not a person related to any
person referred to in clauses (i) or (ii); (iv) is not a trustee, conservator or
receiver for any affiliates of Synnex Corporation; and (v) has reasonable
experience adequate to qualify as an independent director for a corporation
whose charter documents require the unanimous consent of all independent
directors thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy;

 

23



--------------------------------------------------------------------------------

(xiv) the bylaws or certificate of incorporation of the Borrower require the
affirmative vote of each independent director before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Borrower;

(xv) Borrower shall maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its
shareholders and board of directors;

(xvi) Borrower shall not hold out credit as being available to satisfy
obligations of others;

(xvii) Borrower shall not acquire obligations or Stock of any member of the
Parent Group;

(xviii) Borrower shall correct any known misunderstanding regarding its separate
identity;

(xix) Borrower shall maintain adequate capital; and

(xx) Borrower shall comply with each of the assumptions set forth in that
certain legal opinion delivered by Pillsbury Winthrop Shaw Pittman LLP with
respect to true sale and non-substantive consolidation matters.

(q) Deposit and Disbursement Accounts. Schedule 4.01(q) lists all banks and
other financial institutions at which the Borrower maintains deposit or other
bank accounts as of the Closing Date, including any Account, and such schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor. Each Account constitutes a
deposit account within the meaning of the applicable UCC. The Borrower (or the
Servicer on its behalf) has delivered to the Administrative Agent a fully
executed agreement pursuant to which each of the Borrower Account Bank (with
respect to the Borrower Account), the Concentration Account Bank (with respect
to the Concentration Account) and the Collection Account Bank (with respect to
the Collection Account) has agreed to comply with all instructions originated by
the Administrative Agent directing the disposition of funds in the Accounts
without further consent by the Borrower, the Servicer or any Originator. No
Account is in the name of any person other than the Borrower or the
Administrative Agent, and the Borrower has not consented to any Bank following
the instructions of any Person other than the Administrative Agent. Accordingly,
the Administrative Agent has a first priority perfected security interest in
each Account, and all funds on deposit therein.

(r) Transferred Receivables.

(i) Transfers. Each Transferred Receivable was purchased by or contributed to
the Borrower on the relevant Transfer Date pursuant to the Sale Agreement.

(ii) Eligibility. Each Transferred Receivable designated as an Eligible
Receivable in each Borrowing Base Certificate, Monthly Report, Weekly Report

 

24



--------------------------------------------------------------------------------

or Daily Report, as the case may be, constitutes an Eligible Receivable as of
the date specified in such Borrowing Base Certificate, Monthly Report, Weekly
Report or Daily Report, as applicable.

(iii) No Material Adverse Effect. The Borrower has no actual knowledge of any
fact (including any defaults by the Obligor thereunder on any other Receivable)
that would cause it or should have caused it to expect that any payments on any
Transferred Receivable designated as an Eligible Receivable in any Borrowing
Base Certificate, Monthly Report, Weekly Report or Daily Report, as applicable,
will not be paid in full when due or that has caused it to expect any material
adverse effect on any such Transferred Receivable.

(iv) Nonavoidability of Transfers. The Borrower shall (A) have received each
Contributed Receivable as a contribution to the capital of the Borrower by the
Parent as a stockholder of the Borrower and (B) (1) have purchased each Sold
Receivable from the applicable Originator for cash consideration or with the
proceeds of a Subordinated Loan and (2) have accepted assignment of any Eligible
Receivables transferred pursuant to clause (b) of Section 4.04 of the Sale
Agreement, in each case in an amount that constitutes fair consideration and
reasonably equivalent value therefor. No Sale has been made for or on account of
an antecedent debt owed by any Originator to the Borrower and no such Sale is or
may be avoidable or subject to avoidance under any bankruptcy laws, rules or
regulations.

(s) Assignment of Interest in Related Documents. The Borrower’s interests in, to
and under the Sale Agreement and each Originator Support Agreement, if any, have
been assigned by the Borrower to the Administrative Agent (for the benefit of
itself and the Lenders) as security for the Borrower Obligations.

(t) Notices to Obligors. Each Obligor of Transferred Receivables has been
directed to remit all payments with respect to such Receivables for deposit in a
Lockbox or the Concentration Account.

(u) Representations and Warranties in Other Related Documents. Each of the
representations and warranties of the Borrower contained in the Related
Documents (other than this Agreement) is true and correct in all respects and
the Borrower hereby makes each such representation and warranty to, and for the
benefit of, the Lenders, the Managing Agents and the Administrative Agent as if
the same were set forth in full herein.

(v) Supplementary Representations.

(i) Receivables; Lock-Box Accounts. (A) Each Transferred Receivable constitutes
an “account” or a “general intangible” within the meaning of the applicable UCC,
and (B) each Account constitutes a “deposit account” within the meaning of the
applicable UCC.

(ii) Creation of Security Interest. The Borrower owns and has good and
marketable title to the Transferred Receivables, Accounts and Lockboxes, free
and clear of any Adverse Claim. The Agreement creates a valid and continuing
security

 

25



--------------------------------------------------------------------------------

interest (as defined in the applicable UCC) in the Transferred Receivables,
Accounts and Lockboxes in favor of the Administrative Agent (on behalf of the
Secured Parties), which security interest is prior to all other Adverse Claims
and is enforceable as such as against any creditors of and purchasers from the
Borrower.

(iii) Perfection. Within ten days of the Effective Date: (A) the Borrower has
caused the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law and entered into
Account Agreements in order to perfect the sale of the Transferred Receivables
from the Originators to the Borrower pursuant to the Sale Agreement and the
security interest granted by the Borrower to the Administrative Agent (on behalf
of the Secured Parties) in the Transferred Receivables hereunder; (B) with
respect to the Borrower Account, the Borrower has delivered to the
Administrative Agent (on behalf of itself and the Lenders), a fully executed
Borrower Account Agreement pursuant to which the Borrower Account Bank has
agreed, following the occurrence and continuation of a Termination Event, to
comply with all instructions given by the Administrative Agent with respect to
all funds on deposit in the Borrower Account, without further consent by the
Borrower, the Servicer or any Originator; (C) with respect to the Concentration
Account, the Borrower has delivered to the Administrative Agent (on behalf of
itself and the Lenders), a fully executed Concentration Account Agreement
pursuant to which the Concentration Account Bank has agreed to comply with all
instructions given by the Administrative Agent with respect to all funds on
deposit in the Concentration Account, without further consent by the Borrower,
the Servicer or any Originator; and (D) with respect to each Lockbox Account,
the Borrower has delivered to the Administrative Agent (on behalf of itself and
the Lenders), a fully executed Lockbox Agreement pursuant to which the
applicable Lockbox Bank has agreed to comply with all instructions given by the
Administrative Agent with respect to all funds on deposit in the applicable
Lockbox (and any related accounts), without further consent by the Borrower, the
Servicer or any Originator.

(iv) Priority. (A) Other than the transfer of the Transferred Receivables by the
Originators to the Borrower pursuant to the Sale Agreement and the grant of
security interest by the Borrower to the Administrative Agent (on behalf of the
Secured Parties) in the Transferred Receivables, the Accounts and the Lockboxes
hereunder, neither the Borrower nor any Originator has pledged, assigned, sold,
conveyed, or otherwise granted a security interest in any of the Transferred
Receivables, the Accounts and the Lockboxes to any other Person. (B) Neither the
Borrower nor any Originator has authorized, or is aware of, any filing of any
financing statement against the Borrower or any Originator that include a
description of collateral covering the Transferred Receivables or all other
collateral pledged to the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Related Documents, other than any financing statement
filed pursuant to the Sale Agreement and this Agreement or financing statements
that have been validly terminated prior to the date hereof. (C) The Borrower is
not aware of any judgment, ERISA or tax lien filings against either the Borrower
or any Originator. (D) None of the Accounts or Lockboxes is in the name of any
Person other than the Borrower or the Administrative Agent. Neither the
Borrower, the Servicer

 

26



--------------------------------------------------------------------------------

or any Originator has consented to any Bank complying with instructions of any
person other than the Administrative Agent.

(v) Collections. If made in accordance with the terms of this Agreement, each
remittance of Collections by the Borrower hereunder will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

(vi) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(v) and Section 5.01(g) shall be continuing, and
remain in full force and effect until the Termination Date.

ARTICLE V.

GENERAL COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants of the Borrower. The Borrower covenants and
agrees that from and after the Effective Date and until the Termination Date:

(a) Compliance with Agreements and Applicable Laws. The Borrower shall
(i) perform each of its obligations under this Agreement and the other Related
Documents and (ii) comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and environmental laws and
environmental permits except, solely with respect to this clause (ii), where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

(b) Maintenance of Existence and Conduct of Business. The Borrower shall: (i) do
or cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, its rights and
franchises; (ii) continue to conduct its business substantially as now conducted
or as otherwise permitted hereunder and in accordance with (1) Section 4.01(p)
and (2) the assumptions set forth in each opinion letter of Pillsbury Winthrop
Shaw Pittman LLP or other outside counsel to the Borrower from time to time
delivered pursuant to Section 3.02(d) of the Sale Agreement with respect to
issues of substantive consolidation and true sale and absolute transfer;
(iii) at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, including all
licenses, permits, charters and registrations, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices; and (iv) transact business only in the name
of SIT Funding Corporation or such trade names as are set forth in Schedule
5.01(b).

 

27



--------------------------------------------------------------------------------

(c) Deposit of Collections. The Borrower shall deposit or cause to be deposited
promptly into the Concentration Account, and in any event no later than the
first Business Day after receipt thereof, all Collections it may receive with
respect to any Transferred Receivable. The Borrower shall ensure that, on a
daily basis, Collections required to be allocated and retained in the Accrual
Account pursuant to clauses (i) and (ii) of Section 2.08(b) are deposited in the
Accrual Account.

(d) Use of Proceeds. The Borrower shall utilize the proceeds of the Advances
made hereunder solely for (i) the repayment of Advances made and the payment of
any fees due hereunder, (ii) the purchase of Transferred Receivables from the
Originators pursuant to the Sale Agreement, (iii) the payment of distributions
to the Parent, (iv) the repayment of Subordinated Loans, and (v) the payment of
administrative fees or Servicing Fees or expenses to the Servicer or routine
administrative or operating expenses, in each case only as expressly permitted
by and in accordance with the terms of this Agreement and the other Related
Documents.

(e) Payment and Performance of Charges and other Obligations.

(i) Subject to Section 5.01(e)(ii), the Borrower shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.

(ii) The Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.01(e)(i);
provided that (A) adequate reserves with respect to such contest are maintained
on the books of the Borrower, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Borrower Collateral becomes subject to forfeiture or loss as a result of such
contest, (D) no Lien shall be imposed to secure payment of such charges or
claims other than inchoate tax liens and (E) the Administrative Agent has not
advised the Borrower in writing that it reasonably believes that failure to pay
or to discharge such claims or charges could have or result in a Material
Adverse Effect.

(f) ERISA. The Borrower shall give the Administrative Agent prompt written
notice of any event that (i) could reasonably be expected to result in the
imposition of a Lien on any Borrower Collateral under Section 412 of the IRC or
Section 303(k) or 4068 of ERISA, or (ii) could reasonably be expected to result
in the incurrence by Borrower of any liabilities under Title IV of ERISA (other
than premium payments arising in the ordinary course of business).

(g) Borrower to Maintain Perfection and Priority. In order to evidence the
interests of the Administrative Agent and the Lenders under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments (other than filing

 

28



--------------------------------------------------------------------------------

financing statements) as may be necessary or advisable (including, such actions
as are requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s (on behalf of the Secured
Parties) security interest in the Transferred Receivables and all other
collateral pledged to the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Related Documents. The Borrower shall, from time to
time and within the time limits established by law, prepare and present to the
Administrative Agent upon request for the Administrative Agent’s authorization
and approval, and file or cause to be filed in the appropriate jurisdictions all
financing statements, amendments, continuations or other filings necessary to
continue, maintain and perfect the Administrative Agent’s (on behalf of the
Secured Parties) security interest in the Transferred Receivables and all other
collateral pledged to the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Related Documents as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize the Borrower to
file such financing statements under the UCC without the signature of the
Borrower, any Originator or the Administrative Agent where allowed by applicable
law. Notwithstanding anything else in the Related Documents to the contrary,
neither the Borrower, the Servicer, nor any Originator shall have any authority
to file a termination, partial termination, release, partial release or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements, without the prior written consent of the Administrative
Agent.

(h) Due Diligence. Representatives of the Managing Agents shall, upon reasonable
notice, be permitted at any time and from time to time during regular business
hours, (i) to examine and make copies of and take abstracts from all books,
records and documents (including computer tapes and disks) relating to the
Receivables, including the related Contracts and (ii) to visit the offices and
properties of the SPV, any Originator, the Servicer or the Parent for the
purpose of examining such materials described in clause (i), and to discuss
matters relating to the Receivables or the SPV’s, each Originator’s or the
Servicer’s performance hereunder, under the Contracts and under the other
Related Documents to which such Person is a party with any of the officers,
directors, employees or independent public accountants of the Borrower, any
Originator or the Parent, as applicable, having knowledge of such matters;
provided that unless a Termination Event or Incipient Termination Event shall
have occurred and be continuing, the Borrower shall not be required to reimburse
the expenses of more than one (1) such visit in the aggregate among the Borrower
and the Parent per calendar year.

(i) Independent Directors. Within 60 days following the Closing Date the
Borrower shall (i) amend its certificate of incorporation to update the criteria
for “Independent Directors” generally to conform to current market criteria and
otherwise in a manner acceptable to the Lenders, (ii) confirm (or appoint
replacement “Independent Directors” which meet) such updated criteria such that
the “Independent Directors” are mutually acceptable to the Borrower and the
Requisite Lenders and (iii) amend this Agreement (including
Section 4.01(p)(iii)) to reflect such criteria.

Section 5.02. Reporting Requirements of the Borrower. The Borrower hereby agrees
that from and after the Effective Date until the Termination Date, it shall
furnish or cause to be furnished to the Administrative Agent, the Managing
Agents and the Lenders:

 

29



--------------------------------------------------------------------------------

(a) The financial statements, notices, reports and other information at the
times, to the Persons and in the manner set forth in Annex 5.02(a).

(b) At the same time each Monthly Report, Weekly Report or Daily Report, as
applicable, is required to be delivered pursuant to the terms of clause (a) of
Annex 5.02(a), a completed certificate in the form attached hereto as Exhibit
5.02(b) (each, a “Borrowing Base Certificate”), provided that if (i) an
Incipient Termination Event or a Termination Event shall have occurred and be
continuing or (ii) the Administrative Agent, in good faith, believes that an
Incipient Termination Event or a Termination Event is imminent or deems the
Lenders’ rights or interests in the Transferred Receivables or the Borrower
Collateral insecure, then such Borrowing Base Certificates shall be delivered
daily; and each Borrowing Base Certificate shall be prepared by the Borrower or
the Servicer as of the last day of the previous month or week, in the event
Borrowing Base Certificates are required to be delivered on a monthly or weekly
basis, and as of the close of business on the previous Business Day, in the
event Borrowing Base Certificates are required to be delivered on each Business
Day.

(c) Such other reports, statements and reconciliations with respect to the
Borrowing Base or Borrower Collateral as any Lender, any Managing Agent or the
Administrative Agent shall from time to time request in its reasonable
discretion.

Section 5.03. Negative Covenants of the Borrower. The Borrower covenants and
agrees that, without the prior written consent of the Requisite Lenders, from
and after the Effective Date until the Termination Date:

(a) Sale of Stock and Assets. The Borrower shall not sell, transfer, convey,
assign or otherwise dispose of, or assign any right to receive income in respect
of, any of its properties or other assets or any of its Stock (whether in a
public or a private offering or otherwise), any Transferred Receivable or
Contract therefor or any of its rights with respect to any Lockbox, the
Concentration Account, the Collection Account, the Borrower Account, the Accrual
Account or any other deposit account in which any Collections of any Transferred
Receivable are deposited except as otherwise expressly permitted by this
Agreement or any of the other Related Documents.

(b) Liens. The Borrower shall not create, incur, assume or permit to exist
(i) any Adverse Claim on or with respect to its Transferred Receivables or
(ii) any Adverse Claim on or with respect to its other properties or assets
(whether now owned or hereafter acquired) except for the Liens set forth in
Schedule 5.03(b) and other Permitted Encumbrances. In addition, the Borrower
shall not become a party to any agreement, note, indenture or instrument or take
any other action that would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Lenders as additional collateral for
the Borrower Obligations, except as otherwise expressly permitted by this
Agreement or any of the other Related Documents.

(c) Modifications of Receivables, Contracts or Credit and Collection Policies.
The Borrower shall not, without the prior written consent of the Administrative
Agent and the Requisite Lenders, (i) extend, amend, forgive, discharge,
compromise, waive, cancel or otherwise modify the terms of any Transferred
Receivable or amend, modify or waive any term or condition of any Contract
related thereto, provided that the Borrower may authorize the

 

30



--------------------------------------------------------------------------------

Servicer to take such actions as are expressly permitted by the terms of any
Related Document or the Credit and Collection Policies so long as, after giving
effect to any such action, no Receivables which constituted Eligible Receivables
prior to such action would no longer constitute Eligible Receivables as a result
of such action, or (ii) amend, modify or waive any term or provision of the
Credit and Collection Policies.

(d) Changes in Instructions to Obligors. The Borrower shall not make any change
in its instructions to Obligors regarding the deposit of Collections with
respect to the Transferred Receivables, except to the extent the Administrative
Agent and the Requisite Lenders direct the Borrower to change such instructions
to Obligors or the Administrative Agent and the Requisite Lenders consent in
writing to such change.

(e) Capital Structure and Business. The Borrower shall not (i) make any changes
in any of its business objectives, purposes or operations that could reasonably
be expected to have or result in a Material Adverse Effect, (ii) make any
material change in its capital structure (including the issuance or
recapitalization of any shares of Stock or other securities convertible into
Stock or any revision of the terms of its outstanding Stock, except that changes
in Borrower’s capital structure shall be permitted so long as such changes,
individually and in the aggregate, do not constitute a Change of Control,
(iii) amend its certificate or articles of incorporation, bylaws or other
organizational documents in any manner which may adversely affect the Secured
Parties, or (iv) engage in any business other than manufacturing, operational,
logistics, distribution and related services in the computer and technology
industry or other than the businesses engaged in by it on the Effective Date and
those incidental thereto.

(f) Mergers, Subsidiaries, Etc. The Borrower shall not directly or indirectly,
by operation of law or otherwise, (i) form or acquire any Subsidiary, or
(ii) merge with, consolidate with, acquire all or substantially all of the
assets or capital Stock of, or otherwise combine with or acquire, any Person.

(g) Sale Characterization; Receivables Sale and Servicing Agreement. The
Borrower shall not make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated by the Sale Agreement (including for accounting, tax and reporting
purposes) in any manner other than (i) with respect to each Sale of each Sold
Receivable effected pursuant to the Sale Agreement, as a true sale and absolute
assignment of the title to and sole record and beneficial ownership interest of
the Transferred Receivables by the Originators to the Borrower or (ii) with
respect to each contribution of Contributed Receivables thereunder, as an
increase in the stated capital of the Borrower.

(h) Restricted Payments. The Borrower shall not enter into any lending
transaction with any other Person. The Borrower shall not at any time
(i) advance credit to any Person or (ii) declare any distributions, repurchase
any Stock, return any capital, or make any other payment or distribution of cash
or other property or assets in respect of the Borrower’s Stock or make a
repayment with respect to any Subordinated Loans if, after giving effect to any
such advance or distribution, a Funding Excess, Incipient Termination Event or
Termination Event would exist or otherwise result therefrom.

 

31



--------------------------------------------------------------------------------

(i) Indebtedness. The Borrower shall not create, incur, assume or permit to
exist any Debt, except (i) Debt of the Borrower to any Affected Party,
Indemnified Person, the Servicer or any other Person expressly permitted by this
Agreement or any other Related Document, (ii) Subordinated Loans pursuant to the
Subordinated Notes, (iii) deferred taxes, (iv) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, and (v) endorser liability in
connection with the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.

(j) Prohibited Transactions. The Borrower shall not enter into, or be a party
to, any transaction with any Person except as expressly permitted hereunder or
under any other Related Document.

(k) Investments. Except as otherwise expressly permitted hereunder or under the
other Related Documents, the Borrower shall not make any investment in, or make
or accrue loans or advances of money to, any Person, including the Parent, any
director, officer or employee of the Borrower, the Parent or any of the Parent’s
other Subsidiaries, through the direct or indirect lending of money, holding of
securities or otherwise, except with respect to Transferred Receivables and
Permitted Investments.

(l) Commingling. The Borrower shall not deposit or permit the deposit of any
funds that do not constitute Collections of Transferred Receivables into any
Lockbox, the Concentration Account or the Accrual Account, except as otherwise
contemplated under Section 4.02(1) of the Sale Agreement. If funds that are not
Collections are deposited into the Concentration Account or the Accrual Account,
the Borrower shall, or shall cause the Servicer to, notify the Administrative
Agent in writing promptly upon discovery thereof, and, the Administrative Agent
shall promptly remit (or direct the Concentration Account Bank or Accrual
Account Bank, as applicable, to remit) any such amounts that are not Collections
to the applicable Originator or other Person designated in such notice.

(m) ERISA. The Borrower shall not, and shall not cause or permit any of its
ERISA Affiliates to, cause or permit to occur an event that (i) could reasonably
be expected to result in the imposition of a Lien on any Borrower Collateral
under Section 412 of the IRC or Section 303(k) or 4068 of ERISA, or (ii) could
reasonably be expected to result in the incurrence by Borrower of any
liabilities under Title IV of ERISA (other than (x) premium payments arising in
the ordinary course of business and (y) liabilities arising under
Section 4041(b) of ERISA).

(n) Related Documents. The Borrower shall not amend, modify or waive any term or
provision of any Related Document without the prior written consent of the
Administrative Agent and the Requisite Lenders.

(o) Board Policies. The Borrower shall not modify the terms of any policy or
resolutions of its board of directors if such modification could reasonably be
expected to have or result in a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

(p) Additional Stockholders of Borrower. The Borrower shall not issue shares of
Stock to any Person other than Parent without the prior written consent of the
Administrative Agent and the Requisite Lenders.

Section 5.04. Supplemental Disclosure. On the request of the Administrative
Agent (in the event that such information is not otherwise delivered by the
Borrower to the Administrative Agent pursuant to this Agreement), the Borrower
will supplement (or cause to be supplemented) each Schedule hereto, or
representation herein or in any other Related Document with respect to any
matter hereafter arising which, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Schedule or as an exception to such representation or which is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby; provided that such supplement to any such Schedule
or representation shall not be deemed an amendment thereof except if and to the
extent that the information disclosed in such supplement updates (A) Schedule
4.01(b) or (B) Schedule 4.01(q) to include any accounts.

ARTICLE VI.

ACCOUNTS

Section 6.01. Establishment of Accounts.

(a) Concentration Account; Lockboxes.

(i) The Borrower has established with the Concentration Account Bank the
Concentration Account subject to a fully executed Concentration Account
Agreement. The Borrower agrees that the Administrative Agent shall have
exclusive dominion and control of the Concentration Account and all monies,
instruments and other property from time to time on deposit therein. The
Administrative Agent hereby agrees that until such time as it exercises its
right to take exclusive dominion and control of the Concentration Account under
Section 7.05(d), the Concentration Account Bank shall be entitled to follow the
instructions of the Borrower, or the Administrative Agent on behalf of the
Borrower, with respect to the withdrawal, transfer or payment of funds on
deposit in the Concentration Account.

(ii) The Borrower (or the Servicer on Borrower’s behalf) has instructed all
existing Obligors of Transferred Receivables, and shall instruct all future
Obligors of such Receivables, to make payments in respect thereof only (A) by
check or money order mailed to one or more lockboxes or post office boxes under
the control of the Administrative Agent (each a “Lockbox” and collectively the
“Lockboxes”) or (B) by wire transfer or moneygram directly to the Concentration
Account. Schedule 4.01(q) lists all Lockboxes, Lockbox Banks, the Concentration
Account and the Concentration Account Bank at which the Borrower maintains the
Concentration Account as of the Effective Date, and such schedule correctly
identifies (1) with respect to each such Lockbox Bank and Account Bank, the
name, address and telephone number thereof, (2) with respect to the
Concentration Account, the name in which such account is held and the complete
account number therefor, and (3) with respect to each Lockbox, the lockbox

 

33



--------------------------------------------------------------------------------

number and address thereof. The Borrower (or the Servicer on Borrower’s behalf)
shall endorse, to the extent necessary, all checks or other instruments received
in any Lockbox so that the same can be deposited in the Concentration Account,
in the form so received (with all necessary endorsements), on the first Business
Day after the date of receipt thereof. In addition, the Borrower shall deposit
or cause to be deposited into the Concentration Account all cash, checks, money
orders or other proceeds of Transferred Receivables or Borrower Collateral
received by it other than in a Lockbox or the Concentration Account, in the form
so received (with all necessary endorsements), not later than the close of
business on the first Business Day following the date of receipt thereof, and
until so deposited all such items or other proceeds shall be held in trust for
the benefit of the Administrative Agent. The Borrower shall not make and shall
not permit the Servicer to make any deposits into a Lockbox or the Concentration
Account except in accordance with the terms of this Agreement or any other
Related Document. The Borrower agrees that the Administrative Agent shall have
exclusive dominion and control of each Lockbox and all instruments and other
property from time to time received therein.

(iii) If, for any reason, the Concentration Account Agreement terminates or the
Concentration Account Bank fails to comply with its obligations under the
Concentration Account Agreement, then the Borrower shall promptly notify all
Obligors of Transferred Receivables who had previously been instructed to make
wire payments to the Concentration Account maintained at the Concentration
Account Bank to make all future payments to a new Concentration Account in
accordance with this Section 6.01(a)(iii). The Borrower shall not close the
Concentration Account unless it shall have (A) received the prior written
consent of the Administrative Agent and the Requisite Lenders, (B) established a
new account with the same Concentration Account Bank or with a new depositary
institution satisfactory to the Administrative Agent and the Requisite Lenders,
(C) entered into an agreement covering such new account with such Concentration
Account Bank or with such new depositary institution substantially in the form
of the predecessor Concentration Account Agreement or that is satisfactory in
all respects to the Administrative Agent and the Requisite Lenders (whereupon,
for all purposes of this Agreement and the other Related Documents, such new
account shall become the Concentration Account, such new agreement shall become
the Concentration Account Agreement and such new depositary institution shall
become the Concentration Account Bank), and (D) taken all such action as the
Administrative Agent and the Requisite Lenders shall reasonably require to grant
and perfect a first priority Lien in such new Concentration Account to the
Administrative Agent under Section 7.01 of this Agreement. Except as permitted
by this Section 6.01(a), the Borrower shall not, and shall not permit the
Servicer to, open any new Lockbox or Concentration Account without the prior
written consent of the Administrative Agent and the Requisite Lenders.

(b) Collection Account. The Borrower has established with the Collection Account
Bank the Collection Account. The Borrower agrees that the Administrative Agent
shall have exclusive dominion and control of the Collection Account and all
monies, instruments and other property from time to time on deposit therein.
Subject to the conditions described in Section 7.05(d), the Servicer shall be
required, pursuant to the Sale Agreement, to deposit any

 

34



--------------------------------------------------------------------------------

Collections it then has in its possession or at any time thereafter receives,
immediately in the Collection Account.

(c) Agent Account.

(i) The Administrative Agent has established and shall maintain the Agent
Account with the Agent Bank. The Agent Account shall be registered in the name
of the Administrative Agent and the Administrative Agent shall, subject to the
terms of this Agreement, have exclusive dominion and control thereof and of all
monies, instruments and other property from time to time on deposit therein.

(ii) All payments of any outstanding Advances, Yield, fees and expenses and any
other amounts by the Borrower to the Lenders hereunder shall be paid to the
Agent Account. The Lenders and the Administrative Agent may deposit into the
Agent Account from time to time all monies, instruments and other property
received by any of them as proceeds of the Transferred Receivables.

(iii) If, for any reason, the Agent Bank wishes to resign as depositary of the
Agent Account or fails to carry out the instructions of the Administrative
Agent, then the Administrative Agent shall promptly notify the Lenders. Neither
the Lenders nor the Administrative Agent shall close the Agent Account unless
(A) a new deposit account has been established with a new depositary
institution, (B) the Lenders and the Administrative Agent have entered into an
agreement covering such new account with such new depositary institution
satisfactory in all respects to the Administrative Agent (whereupon such new
account shall become the Agent Account and such new depositary institution shall
become the Agent Bank for all purposes of this Agreement and the other Related
Documents), and (C) the Lenders and the Administrative Agent have taken all such
action as the Administrative Agent shall require to grant and perfect a first
priority Lien in such new Agent Account to the Administrative Agent on behalf of
the Secured Parties.

(d) Borrower Account.

(i) The Borrower has established the Borrower Account subject to a fully
executed Borrower Account Agreement and agrees that, subject to this clause (i),
the Administrative Agent shall have exclusive dominion and control of such
Borrower Account and all monies, instruments and other property from time to
time on deposit therein. The Administrative Agent hereby agrees that until such
time as it exercises its right to take exclusive dominion and control of the
Borrower Account under Section 7.05(d), the Borrower Account Bank shall be
entitled to follow the instructions of the Borrower, or the Administrative Agent
on behalf of the Borrower, with respect to the withdrawal, transfer or payment
of funds on deposit in the Borrower Account.

(ii) During any time after which the Borrower Account is established pursuant to
clause (d)(i) above, if, for any reason, the Borrower Account Agreement relating
to the Borrower Account terminates or the Borrower Account Bank fails to comply
with its obligations under such Borrower Account Agreement, then the

 

35



--------------------------------------------------------------------------------

Borrower shall promptly notify the Administrative Agent thereof and the
Borrower, the Servicer or the Administrative Agent, as the case may be, shall
instruct the Borrower Account Bank to make all future wire payments to a new
Borrower Account in accordance with this Section 6.01(d)(ii). The Borrower shall
not close the Borrower Account unless it shall have (A) received the prior
written consent of the Administrative Agent and the Requisite Lenders,
(B) established a new account with the same Borrower Account Bank or with a new
depositary institution satisfactory to the Administrative Agent and the
Requisite Lenders, (C) entered into an agreement covering such new account with
such Borrower Account Bank or with such new depositary institution substantially
in the form of the Borrower Account Agreement or that is satisfactory in all
respects to the Administrative Agent and the Requisite Lenders (whereupon, for
all purposes of this Agreement and the other Related Documents, such new account
shall become the Borrower Account, such new agreement shall become a Borrower
Account Agreement and any new depositary institution shall become the Borrower
Account Bank), and (D) taken all such action as the Administrative Agent and the
Requisite Lenders shall reasonably require to grant and perfect a first priority
Lien in such new Borrower Account to the Administrative Agent under
Section 7.01. Except as permitted by this Section 6.01(d), the Borrower shall
not, and shall not permit the Servicer to open a new Borrower Account without
the prior written consent of the Administrative Agent and the Requisite Lenders.

(e) Accrual Account.

(i) The Borrower has established the Accrual Account subject to a fully executed
Accrual Account Agreement and agrees that, subject to clause (ii) below, the
Administrative Agent shall have exclusive dominion and control of such Accrual
Account and all monies, instruments and other property from time to time on
deposit therein. The Borrower shall ensure that on each day prior to the
Termination Date, all Collections and other funds on deposit in the Borrower
Account are paid into the Accrual Account in accordance with the terms hereof,
and any withdrawal, transfer or payment of funds in the Accrual Account may only
be made subject to the terms of this Agreement.

(ii) During any time after which the Accrual Account is established pursuant to
clause (e)(i) above, if, for any reason, the Accrual Account Agreement relating
to the Accrual Account terminates or the Borrower Account Bank fails to comply
with its obligations under such Accrual Account Agreement, then the Borrower
shall promptly notify the Administrative Agent thereof and the Borrower, the
Servicer or the Administrative Agent, as the case may be, shall instruct the
Accrual Account Bank to make all future wire payments to a new Accrual Account
in accordance with this Section 6.01(e)(ii). The Borrower shall not close the
Accrual Account unless it shall have (A) received the prior written consent of
the Administrative Agent and the Requisite Lenders, (B) established a new
account with the same Accrual Account Bank or with a new depositary institution
satisfactory to the Administrative Agent and the Requisite Lenders, (C) entered
into an agreement covering such new account with such Accrual Account Bank or
with such new depositary institution substantially in the form of the Accrual
Account Agreement or that is satisfactory in all respects to the Administrative
Agent and the Requisite Lenders (whereupon, for all purposes of this Agreement
and the other

 

36



--------------------------------------------------------------------------------

Related Documents, such new account shall become the Accrual Account, such new
agreement shall become a Accrual Account Agreement and any new depositary
institution shall become the Accrual Account Bank), and (D) taken all such
action as the Administrative Agent and the Requisite Lenders shall reasonably
require to grant and perfect a first priority Lien in such new Accrual Account
to the Administrative Agent under Section 7.01. Except as permitted by this
Section 6.01(d), the Borrower shall not, and shall not permit the Servicer to
open a new Accrual Account without the prior written consent of the
Administrative Agent and the Requisite Lenders.

ARTICLE VII.

GRANT OF SECURITY INTERESTS

Section 7.01. Borrower’s Grant of Security Interest. Borrower hereby reconfirms
its grant of a Lien for the benefit of the Secured Parties in the “Borrower
Collateral” under, and as defined in, the Existing Receivables Purchase
Agreement, and confirms that such Lien has been granted to secure the Borrower
Obligations, which include the “Borrower Obligations” under, and as defined in,
the Existing Receivables Purchase Agreement. Furthermore, to secure the prompt
and complete payment, performance and observance of all Borrower Obligations,
and to induce the Administrative Agent and the Lenders to enter into this
Agreement and perform the obligations required to be performed by them hereunder
in accordance with the terms and conditions hereof, the Borrower hereby grants,
assigns, conveys, pledges, hypothecates and transfers to the Administrative
Agent, for the benefit of the Secured Parties a Lien upon and security interest
in all of the Borrower’s right, title and interest in, to and under, but none of
its obligations arising from, the following property, whether now owned by or
owing to, or hereafter acquired by or arising in favor of, the Borrower
(including under any trade names, styles or derivations of the Borrower), and
regardless of where located (all of which being hereinafter collectively
referred to as the “Borrower Collateral”):

(a) all Receivables;

(b) the Sale Agreement, the Concentration Account Agreement and all other
Related Documents now or hereafter in effect relating to the purchase,
servicing, processing or collection of Receivables (collectively, the “Borrower
Assigned Agreements”), including (i) all rights of the Borrower to receive
moneys due and to become due thereunder or pursuant thereto, (ii) all rights of
the Borrower to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect thereto, (iii) all claims of the Borrower for damages or
breach with respect thereto or for default thereunder and (iv) the right of the
Borrower to amend, waive or terminate the same and to perform and to compel
performance and otherwise exercise all remedies thereunder;

(c) all of the following (collectively, the “Borrower Account Collateral”):

(i) the Concentration Account, the Lockboxes, and all funds on deposit therein
and all certificates and instruments, if any, from time to time representing or
evidencing the Concentration Account, the Lockboxes or such funds,

 

37



--------------------------------------------------------------------------------

(ii) the Collection Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds,

(iii) the Borrower Account and all funds on deposit therein and all certificates
and instruments, if any, from time to time representing or evidencing the
Borrower Account or such funds,

(iv) the Accrual Account and all funds on deposit therein and all certificates
and instruments, if any, from time to time representing or evidencing the
Borrower Account or such funds,

(v) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Administrative Agent, any Managing
Agent, any Lender or any assignee or agent on behalf of the Administrative
Agent, any Managing Agent or any Lender in substitution for or in addition to
any of the then existing Borrower Account Collateral, and

(vi) all interest, dividends, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed with
respect to or in exchange for any and all of the then existing Borrower Account
Collateral;

(d) all other property relating to the Receivables that may from time to time
hereafter be granted and pledged by the Borrower or by any Person on its behalf
whether under this Agreement or otherwise, including any deposit with any
Lender, any Managing Agent or the Administrative Agent of additional funds by
the Borrower;

(e) all other personal property of the Borrower of every kind and nature not
described above, including all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights, commercial tort claims, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles);

(f) to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in Sections 7.01(a) through (e)); and

(g) to the extent not otherwise included, all “Borrower Collateral” under, and
as defined in, the Existing Receivables Purchase Agreement.

Section 7.02. Borrower’s Agreements. The Borrower hereby (a) assigns, transfer
and conveys the benefits of the representations, warranties and covenants of
each Originator made to the Borrower under the Sale Agreement to the
Administrative Agent for the benefit of the Secured Parties hereunder;
(b) acknowledges and agrees that the rights of the

 

38



--------------------------------------------------------------------------------

Borrower to require payment of a Rejected Amount from an Originator under the
Sale Agreement may be enforced by the Lenders and the Administrative Agent; and
(c) certifies that the Sale Agreement provides that the representations,
warranties and covenants described in Sections 4.01, 4.02 and 4.03 thereof, the
indemnification and payment provisions of Article V thereof and the provisions
of Sections 4.03(j), 6.12, 6.14 and 6.15 thereof shall survive the sale of the
Transferred Receivables (and undivided percentage ownership interests therein)
and the termination of the Sale Agreement and this Agreement.

Section 7.03. Delivery of Collateral. All certificates or instruments
representing or evidencing all or any portion of the Borrower Collateral shall
be delivered to and held by or on behalf of the Administrative Agent and shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right (a) at any time to exchange
certificates or instruments representing or evidencing Borrower Collateral for
certificates or instruments of smaller or larger denominations and (b) at any
time in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Borrower, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Borrower Collateral.

Section 7.04. Borrower Remains Liable. It is expressly agreed by the Borrower
that, anything herein to the contrary notwithstanding, the Borrower shall
(a) remain liable under any and all of the Transferred Receivables, the
Contracts therefor, the Borrower Assigned Agreements and any other agreements
constituting the Borrower Collateral to which it is a party, and (b) observe and
perform all the conditions and obligations to be observed and performed by it
thereunder. The Lenders, the Managing Agents and the Administrative Agent shall
not have any obligation or liability under any such Receivables, Contracts or
agreements by reason of or arising out of this Agreement or the granting herein
or therein of a Lien thereon or the receipt by the Administrative Agent, the
Managing Agents or the Lenders of any payment relating thereto pursuant hereto
or thereto. The exercise by any Lender, any Managing Agent or the Administrative
Agent of any of its respective rights under this Agreement shall not release any
Originator, the Borrower or the Servicer from any of their respective duties or
obligations under any such Receivables, Contracts or agreements. None of the
Lenders, the Managing Agents or the Administrative Agent shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Originator, the Borrower or the Servicer under or pursuant to any such
Receivable, Contract or agreement, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Receivable, Contract
or agreement, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts that may have been
assigned to it or to which it may be entitled at any time or times.

Section 7.05. Covenants of the Borrower Regarding the Borrower Collateral.

(a) Offices and Records. The Borrower shall maintain its organizational form,
jurisdiction of organization, organizational identification number, principal
place of business and chief executive office and the office at which it stores
its Records at the respective locations specified in Schedule 4.01(b) or, upon
30 days’ prior written notice to the Administrative Agent, at such other
location in a jurisdiction where all action requested by the

 

39



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 12.13 shall have been taken with
respect to the Borrower Collateral. The Borrower shall, and shall cause the
Servicer to at its own cost and expense, maintain adequate and complete records
of the Transferred Receivables and the Borrower Collateral, including records of
any and all payments received, credits granted and merchandise returned with
respect thereto and all other dealings therewith. The Borrower shall, and shall
cause the Servicer to, by no later than the Effective Date, mark conspicuously
with a legend, in form and substance satisfactory to the Administrative Agent,
its books and records (including computer records) and credit files pertaining
to the Borrower Collateral, and its file cabinets or other storage facilities
where it maintains information pertaining thereto, to evidence this Agreement
and the assignment and Liens granted pursuant to this Article VII. Upon the
occurrence and during the continuance of a Termination Event, the Borrower
shall, and shall cause the Servicer to, deliver and turn over such books and
records to the Administrative Agent or its representatives at any time on demand
of the Administrative Agent. Prior to the occurrence of a Termination Event and
upon notice from the Administrative Agent or any Managing Agent, the Borrower
shall, and shall cause the Servicer to, permit any representative of the
Administrative Agent or any Managing Agent to inspect such books and records and
shall provide photocopies thereof to the Administrative Agent or any Managing
Agent as more specifically set forth in Section 7.05(b).

(b) Access. The Borrower shall, and shall cause the Servicer to, at its or the
Servicer’s own expense, during normal business hours, from time to time upon two
Business Days’ prior notice as frequently as the Administrative Agent determines
to be appropriate: (i) provide the Lenders, the Managing Agents, the
Administrative Agent and any of their respective officers, employees and agents
access to its properties (including properties utilized in connection with the
collection, processing or servicing of the Transferred Receivables), facilities,
advisors and employees (including officers) and to the Borrower Collateral,
(ii) permit the Lenders, the Managing Agents, the Administrative Agent and any
of their respective officers, employees and agents to inspect, audit and make
extracts from its books and records, including all Records, (iii) permit each of
the Lenders, the Managing Agents and the Administrative Agent and their
respective officers, employees and agents to inspect, review and evaluate the
Transferred Receivables and the Borrower Collateral and (iv) permit each of the
Lenders, the Managing Agents and the Administrative Agent and their respective
officers, employees and agents to discuss matters relating to the Transferred
Receivables or its performance under this Agreement or the other Related
Documents or its affairs, finances and accounts with any of its officers,
directors, employees, representatives or agents (in each case, with those
persons having knowledge of such matters) and with its independent certified
public accountants. If (i) the Administrative Agent in good faith deems any
Lender’s rights or interests in the Transferred Receivables, the Borrower
Assigned Agreements or any other Borrower Collateral insecure or the
Administrative Agent in good faith believes that an Incipient Termination Event
or a Termination Event is imminent or (ii) an Incipient Termination Event or a
Termination Event shall have occurred and be continuing, then the Borrower
shall, and shall cause the Servicer to, at its own expense, provide such access
at all times without prior notice from the Administrative Agent or any Managing
Agent and provide the Administrative Agent and any Managing Agent with access to
the suppliers and customers of the Borrower and the Servicer. The Borrower
shall, and shall cause the Servicer to, make available to the Administrative
Agent and its counsel, as quickly as is possible under the circumstances,
originals or copies of all books and records, including Records, that the
Administrative Agent

 

40



--------------------------------------------------------------------------------

may request. The Borrower shall, and shall cause the Servicer to, and the
Servicer shall deliver any document or instrument necessary for the
Administrative Agent, as the Administrative Agent may from time to time request,
to obtain records from any service bureau or other Person that maintains records
for the Borrower or the Servicer, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
the Borrower or the Servicer.

(c) Communication with Accountants. The Borrower hereby authorizes (and shall
cause the Servicer to authorize) the Lenders, the Managing Agents and the
Administrative Agent to communicate directly with its independent certified
public accountants and authorizes and shall instruct those accountants and
advisors to disclose and make available to the Lenders, the Managing Agents and
the Administrative Agent any and all financial statements and other supporting
financial documents, schedules and information relating to the Borrower or the
Servicer (including copies of any issued management letters) and to discuss
matters with respect to its business, financial condition and other affairs.

(d) Collection of Transferred Receivables. In connection with the collection of
amounts due or to become due to the Borrower under the Transferred Receivables,
the Borrower Assigned Agreements and any other Borrower Collateral pursuant to
the Sale Agreement, the Borrower shall, or shall cause the Servicer to, take
such action as it, and from and after the occurrence and during the continuance
of a Termination Event, the Administrative Agent, may deem reasonably necessary
or desirable to enforce collection of the Transferred Receivables, the Borrower
Assigned Agreements and the other Borrower Collateral; provided that the
Borrower may, rather than commencing any such action or taking any other
enforcement action, at its option, elect to pay to the Administrative Agent, for
deposit into the Agent Account, an amount equal to the Outstanding Balance of
any such Transferred Receivable; provided further that if (i) an Incipient
Termination Event or a Termination Event shall have occurred and be continuing
or (ii) the Administrative Agent, in good faith believes that an Incipient
Termination Event or a Termination Event is imminent, then the Administrative
Agent may, without prior notice to the Borrower, any Originator or the Servicer,
(x) exercise its right to take exclusive ownership and control of (1) the
Concentration Account in accordance with the terms of the Concentration Account
Agreement and (2) the Borrower Account in accordance with the Borrower Account
Agreement (in which case the Servicer shall be required, pursuant to the Sale
Agreement, to deposit any Collections it then has in its possession or at any
time thereafter receives, immediately in the Collection Account) and (y) notify
any Obligor under any Transferred Receivable or obligors under the Borrower
Assigned Agreements of the pledge of such Transferred Receivables or Borrower
Assigned Agreements, as the case may be, to the Administrative Agent on behalf
of the Secured Parties hereunder and direct that payments of all amounts due or
to become due to the Borrower thereunder be made directly to the Administrative
Agent or any servicer, collection agent or lockbox or other account designated
by the Administrative Agent and, upon such notification and at the sole cost and
expense of the Borrower, the Administrative Agent may enforce collection of any
such Transferred Receivable or the Borrower Assigned Agreements and adjust,
settle or compromise the amount or payment thereof. The Administrative Agent
shall provide prompt notice to the Borrower and the Servicer of any such
notification of pledge or direction of payment to the Obligors under any
Transferred Receivables.

 

41



--------------------------------------------------------------------------------

(e) Performance of Borrower Assigned Agreements. The Borrower shall, and shall
cause the Servicer to, (i) perform and observe all the terms and provisions of
the Borrower Assigned Agreements to be performed or observed by it, maintain the
Borrower Assigned Agreements in full force and effect, enforce the Borrower
Assigned Agreements in accordance with their terms and take all action as may
from time to time be reasonably requested by the Administrative Agent in order
to accomplish the foregoing, and (ii) upon the reasonable request of and as
directed by the Administrative Agent, make such demands and requests to any
other party to the Borrower Assigned Agreements as are permitted to be made by
the Borrower or the Servicer thereunder.

(f) License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Borrower hereby grants to the Administrative Agent on behalf of the
Secured Parties a limited license to use, without charge, the Borrower’s and the
Servicer’s computer programs, software, printouts and other computer materials,
technical knowledge or processes, data bases, materials, trademarks, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications, patents, patent applications, trade names, rights of
use of any name, labels, fictitious names, inventions, designs, trade secrets,
goodwill, registrations, copyrights, copyright applications, permits, licenses,
franchises, customer lists, credit files, correspondence, and advertising
materials or any property of a similar nature, as it pertains to the Borrower
Collateral, or any rights to any of the foregoing, only as reasonably required
in connection with the collection of the Transferred Receivables and the
advertising for sale, and selling any of the Borrower Collateral, or exercising
of any other remedies hereto, and the Borrower agrees that its rights under all
licenses and franchise agreements shall inure to the Administrative Agent’s
benefit (on behalf of the Secured Parties) for purposes of the license granted
herein. Except upon the occurrence and during the continuation of a Termination
Event, the Administrative Agent and the Lenders agree not to use any such
license without giving the Borrower prior written notice.

ARTICLE VIII.

TERMINATION EVENTS

Section 8.01. Termination Events. If any of the following events (each, a
“Termination Event”) shall occur (regardless of the reason therefor):

(a) the Borrower shall fail to make any payment of any monetary Borrower
Obligation when due and payable and the same shall remain unremedied for one
(1) Business Day or more; or

(b)(i) the Borrower shall fail to deliver a Daily Report, Weekly Report, Monthly
Report or Borrowing Base Certificate as and when required hereunder and such
failure shall remain unremedied for two (2) Business Days or more, (ii) any
Originator shall fail or neglect to perform, keep or observe any covenant or
provision of Section 4.04 of the Sale Agreement or Article V of the Sale
Agreement, (iii) the Borrower, any Originator or the Servicer shall fail or
neglect to perform, keep or observe any covenant or other provision of this
Agreement or the other Related Documents (other than any provision embodied in
or covered

 

42



--------------------------------------------------------------------------------

by any other clause of this Section 8.01) and the same shall remain unremedied
for two (2) Business Days or more following the earlier to occur of an
Authorized Officer of the Borrower becoming aware of such breach and the
Borrower’s receipt of notice thereof; or

(c)(i) an Originator, the Borrower, the Parent or any of the Parent’s other
Subsidiaries shall fail to make any payment with respect to any of its Debts
which, except with respect to the Borrower, is in an aggregate principal amount
exceeding $10,000,000 (other than Borrower Obligations) when due, and the same
shall remain unremedied after any applicable grace period with respect thereto;
or (ii) a default or breach or other occurrence shall occur and be continuing
under any agreement, document or instrument to which an Originator, the
Borrower, the Parent or any of the Parent’s other Subsidiaries is a party or by
which it or its property is bound (other than a Related Document) which relates
to a Debt which, except with respect to the Borrower, is in an aggregate
principal amount exceeding $10,000,000, which event shall remain unremedied
within the applicable grace period with respect thereto, and the effect of such
default, breach or occurrence is to cause or to permit the holder or holders
then to cause such Debt to become or be declared due prior to their stated
maturity; or

(d) a case or proceeding shall have been commenced against the Borrower, any
Originator, the Parent or any of the Parent’s other Subsidiaries seeking a
decree or order in respect of any such Person under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or other similar law,
(i) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s assets, or (ii) ordering the winding up or liquidation of
the affairs of any such Person, and, so long as the Borrower is not a debtor in
any such case or proceedings, such case or proceeding continues for 60 days
unless dismissed or discharged; provided that such 60-day period shall be deemed
terminated immediately if (x) a decree or order is entered by a court of
competent jurisdiction with respect to a case or proceeding described in this
subsection (d) or (y) any of the events described in Section 8.01(e) shall have
occurred; or

(e) the Borrower, any Originator, the Parent or any of the Parent’s other
Subsidiaries shall (i) file a petition seeking relief under the Bankruptcy Code
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) consent or fail to object in a timely and appropriate manner to the
institution of any proceedings under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or similar law or to the filing of any
petition thereunder or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for any such Person or for any substantial part of such Person’s
assets, (iii) make an assignment for the benefit of creditors, or (iv) take any
corporate action in furtherance of any of the foregoing; or

(f) any Originator, the Borrower, Parent, or the Servicer (i) generally does not
pay its debts as such debts become due or admits in writing its inability to, or
is generally unable to, pay its debts as such debts become due or (ii) is not
Solvent; or

(g) a final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (net of insurance proceeds) at any time outstanding
shall be rendered against any Originator, the Parent or any Subsidiary of the
Parent (other than the Borrower) and either (i) enforcement proceedings shall
have been commenced upon any such

 

43



--------------------------------------------------------------------------------

judgment or (ii) the same shall not, within 30 days after the entry thereof,
have been discharged or execution thereof stayed or bonded pending appeal, or
shall not have been discharged prior to the expiration of any such stay; or

(h) a judgment or order for the payment of money in excess of $2,500 shall be
rendered against the Borrower; or

(i)(i) any information contained in any Borrowing Base Certificate or any
Borrowing Request is untrue or incorrect in any respect, or (ii) any
representation or warranty of any Originator or the Borrower herein or in any
other Related Document or in any written statement, report, financial statement
or certificate (other than a Borrowing Base Certificate or any Borrowing
Request) made or delivered by or on behalf of such Originator or the Borrower to
any Affected Party hereto or thereto is untrue or incorrect in any material
respect as of the date when made or deemed made; or

(j) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any assets of any Originator, the Parent or any of
their respective ERISA Affiliates (other than a Lien (i) limited by its terms to
assets other than Transferred Receivables and (ii) not materially adversely
affecting the financial condition of such Originator, the Parent or any such
ERISA Affiliate or the ability of the Servicer to perform its duties hereunder
or under the Related Documents); or

(k) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any of the assets of the Borrower, or a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
lien under section 303(k) of ERISA; or

(l)(1) there shall have occurred any event which, in the reasonable judgment of
the Administrative Agent (acting at the direction of the Requisite Lenders),
materially and adversely impairs (i) the ability of any Originator to originate
Receivables (other than Excluded Receivables) of a credit quality which are at
least of the credit quality of the Receivables (other than Excluded Receivables)
as of the Effective Date, (ii) the financial condition or operations of any
Originator, the Borrower or the Parent, or (iii) the collectability of
Receivables (other than Excluded Receivables), or (2) the Administrative Agent
shall have determined (and so notified the Borrower) that any event or condition
that has had or could reasonably be expected to have or result in a Material
Adverse Effect has occurred; or

(m)(i) a default or breach shall occur under any provision of the Sale Agreement
and after the passing of any applicable grace period the same shall remain
unremedied for two (2) Business Days or more following the earlier to occur of
an Authorized Officer of the Borrower becoming aware of such breach and the
Borrower’s receipt of notice thereof, or (ii) the Sale Agreement shall for any
reason cease to evidence the transfer to the Borrower of the legal and equitable
title to, and ownership of, the Transferred Receivables; or

(n) except as otherwise expressly provided herein, any Lockbox Agreement, the
Concentration Account Agreement, the Borrower Account Agreement or the Sale

 

44



--------------------------------------------------------------------------------

Agreement shall have been modified, amended or terminated without the prior
written consent of the Administrative Agent and the Requisite Lenders; or

(o) an Event of Servicer Termination shall have occurred; or

(p)(A) the Borrower shall cease to hold valid and properly perfected title to
and sole record and beneficial ownership in the Transferred Receivables and the
other Borrower Collateral or (B) the Administrative Agent (on behalf of the
Lenders) shall cease to hold a first priority, perfected Lien in the Transferred
Receivables or any of the Borrower Collateral; or

(q) a Change of Control shall have occurred; or

(r) the Borrower shall amend its certificate of incorporation or bylaws without
the express prior written consent of the Requisite Lenders and the
Administrative Agent; or

(s) the Borrower shall have received an Election Notice pursuant to
Section 2.01(d) of the Sale Agreement; or

(t)(i) the Default Trigger Ratio shall exceed 2.75%; (ii) the Delinquency
Trigger Ratio shall exceed 7.5%; and (iii) the Dilution Trigger Ratio shall
exceed 4.5%; or (iv) the Receivables Collection Turnover Trigger shall exceed 45
days; or

(u) the Administrative Agent shall have received a “Receivables Termination
Notice” or an “Enforcement Notice” in each case, under (and as defined in) the
Intercreditor Agreement;

(v) any material provision of any Related Document shall for any reason cease to
be valid, binding and enforceable in accordance with its terms (or any
Originator or the Borrower shall challenge the enforceability of any Related
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Related Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

(w) institution of any steps by the Borrower or any other Person to terminate a
Pension Plan if as a result of such termination the Borrower could be required
to make a contribution to such Pension Plan, or could incur a liability or
obligation to such Pension Plan, in excess of $1,500,000; or

(x) the Borrower shall fail to obtain an Explicit Rating within the applicable
time frame specified in Section 2.11 (giving effect to any additional time
period applicable under Section 2.11); or

(y) a Funding Excess exists at any time and the Borrower has not repaid the
amount of such Funding Excess within one (1) Business Day in accordance with
Section 2.08 hereof;

 

45



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent, may, with the consent of
the Requisite Lenders, and shall, at the request of the Requisite Lenders, by
notice to the Borrower, declare the Facility Termination Date to have occurred
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by the Borrower; provided that the Facility Termination Date
shall automatically occur upon the occurrence of any of the Termination Events
described in Section 8.01(d) or (e), in each case without demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.
Upon the occurrence of the Facility Termination Date, all Borrower Obligations
shall automatically be and become due and payable in full, without any action to
be taken on the part of any Person. In addition, if any Event of Servicer
Termination shall have occurred, then the Administrative Agent may, and shall,
at the request of the Requisite Lenders, by delivery of a Servicer Termination
Notice to Buyer and the Servicer, terminate the servicing responsibilities of
the Servicer under the Sale Agreement in accordance with the terms thereof.

ARTICLE IX.

REMEDIES

Section 9.01. Actions Upon Termination Event. If any Termination Event shall
have occurred and the Administrative Agent shall have declared the Facility
Termination Date to have occurred or the Facility Termination Date shall be
deemed to have occurred pursuant to Section 8.01, then the Administrative Agent
may exercise in respect of the Borrower Collateral, in addition to any and all
other rights and remedies granted to it hereunder, under any other Related
Document or under any other instrument or agreement securing, evidencing or
relating to the Borrower Obligations or otherwise available to it, all of the
rights and remedies of a secured party upon default under the UCC (such rights
and remedies to be cumulative and nonexclusive), and, in addition, may take the
following actions:

(a) The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, (i) charge, offset or
otherwise apply amounts payable to the Borrower from the Agent Account, the
Borrower Account, the Collection Account, the Concentration Account or the
Accrual Account against all or any part of the Borrower Obligations and
(ii) without limiting the terms of Section 7.05(d), notify any Obligor under any
Transferred Receivable or obligors under the Borrower Assigned Agreements of the
transfer of the Transferred Receivables to the Borrower and the pledge of such
Transferred Receivables or Borrower Assigned Agreements, as the case may be, to
the Administrative Agent on behalf of the Secured Parties and direct that
payments of all amounts due or to become due to the Borrower thereunder be made
directly to the Administrative Agent or any servicer, collection agent or
lockbox or other account designated by the Administrative Agent.

(b) The Administrative Agent may, without notice except as specified below,
solicit and accept bids for and sell the Borrower Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or any of the Lenders’ or Managing Agents’ offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
shall have the right to conduct such sales on the Borrower’s premises or

 

46



--------------------------------------------------------------------------------

elsewhere and shall have the right to use any of the Borrower’s premises without
charge for such sales at such time or times as the Administrative Agent deems
necessary or advisable. The Borrower agrees that, to the extent notice of sale
shall be required by law, ten days’ notice to the Borrower of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Borrower Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed for such
sale, and such sale may, without further notice, be made at the time and place
to which it was so adjourned. Every such sale shall operate to divest all right,
title, interest, claim and demand whatsoever of the Borrower in and to the
Borrower Collateral so sold, and shall be a perpetual bar, both at law and in
equity, against each Originator, the Borrower, any Person claiming any right in
the Borrower Collateral sold through any Originator or the Borrower, and their
respective successors or assigns. The Administrative Agent shall deposit the net
proceeds of any such sale in the Agent Account and such proceeds shall be
applied against all or any part of the Borrower Obligations.

(c) Upon the completion of any sale under Section 9.01(b), the Borrower shall
deliver or cause to be delivered to the purchaser or purchasers at such sale on
the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Borrower Collateral sold on
such date, but in any event full title and right of possession to such property
shall vest in such purchaser or purchasers upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Borrower shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.

(d) At any sale under Section 9.01(b), any Lender, any Managing Agent or the
Administrative Agent may bid for and purchase the property offered for sale and,
upon compliance with the terms of sale, may hold, retain and dispose of such
property without further accountability therefor.

(e) The Administrative Agent may (but in no event shall be obligated to)
exercise, at the sole cost and expense of the Borrower, any and all rights and
remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Borrower Collateral, including any and all rights of the
Borrower to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Borrower Assigned Agreements. Without
limiting the foregoing, the Administrative Agent shall, upon the occurrence of
any Event of Servicer Termination, have the right to name any Successor Servicer
(including itself) pursuant to Article VIII of the Sale Agreement.

Section 9.02. Exercise of Remedies. No failure or delay on the part of the
Administrative Agent, any Managing Agent or any Lender in exercising any right,
power or privilege under this Agreement and no course of dealing between any
Originator, the Borrower or the Servicer, on the one hand, and the
Administrative Agent, any Managing Agent or any Lender, on the other hand, shall
operate as a waiver of such right, power or privilege, nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right,

 

47



--------------------------------------------------------------------------------

power or privilege. The rights and remedies under this Agreement are cumulative,
may be exercised singly or concurrently, and are not exclusive of any rights or
remedies that the Administrative Agent, any Managing Agent or any Lender would
otherwise have at law or in equity. No notice to or demand on any party hereto
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of the party providing
such notice or making such demand to any other or further action in any
circumstances without notice or demand.

Section 9.03. Power of Attorney. On the Closing Date, the Borrower shall execute
and deliver a power of attorney substantially in the form attached hereto as
Exhibit 9.03 (a “Power of Attorney”). The Power of Attorney is a power coupled
with an interest and shall be irrevocable until this Agreement has terminated in
accordance with its terms and all of the Borrower Obligations are indefeasibly
paid or otherwise satisfied in full. The powers conferred on the Administrative
Agent under each Power of Attorney are solely to protect the Liens of the
Administrative Agent (on behalf of the Secured Parties) upon and interests in
the Borrower Collateral and shall not impose any duty upon the Administrative
Agent to exercise any such powers. The Administrative Agent shall not be
accountable for any amount other than amounts that it actually receives as a
result of the exercise of such powers and none of the Administrative Agent’s
officers, directors, employees, agents or representatives shall be responsible
to the Borrower, any Originator, the Servicer or any other Person for any act or
failure to act, except to the extent of damages attributable to their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. The Administrative Agent covenants and agrees not to use the Power
of Attorney except following a Termination Event and prior to the occurrence of
the Termination Date.

Section 9.04. Continuing Security Interest. This Agreement shall create a
continuing Lien in the Borrower Collateral until the date such security interest
is released by the Administrative Agent.

ARTICLE X.

INDEMNIFICATION

Section 10.01. Indemnities by the Borrower.

(a) Without limiting any other rights that the Affected Parties or any of their
respective officers, directors, employees, attorneys, agents, representatives,
transferees, successors or assigns (each, an “Indemnified Person”) may have
hereunder or under applicable law, the Borrower hereby agrees to indemnify and
hold harmless each Indemnified Person from and against any and all Indemnified
Amounts that may be claimed or asserted against or incurred by any such
Indemnified Person in connection with or arising out of the transactions
contemplated under this Agreement or under any other Related Document or any
actions or failures to act in connection therewith, including any and all Rating
Agency costs and any and all legal costs and expenses; provided that the
Borrower shall not be liable for any indemnification to an Indemnified Person to
the extent that any such Indemnified Amount (x) results from such Indemnified
Person’s gross negligence or willful misconduct, in each case as finally
determined by a court of competent jurisdiction or (y) constitutes recourse for

 

48



--------------------------------------------------------------------------------

uncollectible or uncollected Transferred Receivables as a result of the
insolvency, bankruptcy or the failure (without cause or justification) or
inability on the part of the related Obligor to perform its obligations
thereunder. Without limiting the generality of the foregoing, the Borrower shall
pay on demand to each Indemnified Person any and all Indemnified Amounts
relating to or resulting from:

(i) reliance on any representation or warranty made or deemed made by the
Borrower (or any of its officers) under or in connection with this Agreement or
any other Related Document (without regard to any qualifications concerning the
occurrence or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Borrower pursuant
hereto or thereto that shall have been incorrect when made or deemed made or
delivered;

(ii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

(iii)(1) the failure to vest and maintain vested in the Borrower valid and
properly perfected title to and sole record and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Borrower Collateral, free and clear
of any Adverse Claim and (2) the failure to maintain or transfer to the
Administrative Agent, for the benefit of the Secured Parties, a first priority,
perfected Lien in any portion of the Borrower Collateral;

(iv) any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Transferred Receivable (including
a defense based on such Receivable or the Contract therefor not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services giving rise to such Receivable or the furnishing of or
failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by any of its Affiliates acting as Servicer);

(v) any products liability claim or other claim arising out of or in connection
with merchandise, insurance or services that is the subject of any Contract with
respect to any Transferred Receivable;

(vi) the commingling of Collections with respect to Transferred Receivables by
the Borrower at any time with its other funds or the funds of any other Person;

 

49



--------------------------------------------------------------------------------

(vii) any failure by the Borrower to cause the filing of, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or any other applicable laws with respect to
any Transferred Receivable hereunder or any other Borrower Collateral, whether
at the time of the Borrower’s acquisition thereof or any Advance made hereunder
or at any subsequent time;

(viii) any investigation, litigation or proceeding related to this Agreement or
the ownership of Transferred Receivables or Collections with respect thereto;

(ix) any failure of (w) a Lockbox Bank to comply with the terms of the
applicable Lockbox Agreement, (x) the Accrual Account Bank to comply with the
terms of the Accrual Account Agreement, (y) the Concentration Account Bank to
comply with the terms of the Concentration Account Agreement, or (z) the
Borrower Account Bank to comply with the terms of the Borrower Account
Agreement; or

(x) any withholding, deduction or Charge imposed upon any payments with respect
to any Transferred Receivable, any Borrower Assigned Agreement or any other
Borrower Collateral.

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 not paid in accordance with Section 2.08 shall be paid by the
Borrower to the Indemnified Person entitled thereto within five Business Days
following demand therefor.

ARTICLE XI.

ADMINISTRATIVE AGENT

Section 11.01. Appointment and Authorization. Each Secured Party hereby
irrevocably appoints, designates and authorizes the Administrative Agent and its
applicable Managing Agent to take such action on its behalf under the provisions
of this Agreement and each other Related Document and to exercise such powers
and perform such duties as are expressly delegated to such Administrative Agent
or Managing Agent, as applicable, by the terms of this Agreement and any other
Related Document, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Related Document, no Administrative Agent or
Managing Agent shall have any duties or responsibilities except those expressly
set forth in this Agreement, nor shall the Administrative Agent or any Managing
Agent have or be deemed to have any fiduciary relationship with any Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Related Document or otherwise exist against any Administrative Agent or Managing
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” in this Agreement with reference to any Administrative Agent or
Managing Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is

 

50



--------------------------------------------------------------------------------

intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 11.02. Delegation of Duties. The Administrative Agent and each Managing
Agent may execute any of its duties under this Agreement or any other Related
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Administrative Agent nor any Managing Agent shall be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects
with reasonable care.

Section 11.03. Liability of Administrative Agent and Managing Agents. No
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Related Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (b) be responsible in any manner to
any Secured Party for any recital, statement, representation or warranty made by
the Borrower, any Originator, the Parent or the Servicer, or any officer
thereof, contained in this Agreement or in any other Related Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or such Managing Agent under or in
connection with, this Agreement or any other Related Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Related Document, or for any failure of the Borrower, any Originator,
the Parent, the Servicer or any other party to any Related Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Related Document, or to inspect the properties,
books or records of the Borrower, any Originator, the Parent, the Servicer or
any of their respective Affiliates.

Section 11.04. Reliance by the Administrative Agent and the Managing Agents.
(a) The Agent and each Managing Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by or on behalf of the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower, any Originator, the Parent and the Servicer),
independent accountants and other experts selected by the Administrative Agent
or such Managing Agent. The Administrative Agent and each Managing Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Related Document unless it shall first receive such
advice or concurrence of the Managing Agents or the Lenders in its Lender Group,
as applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent and each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Related Document in accordance with a request or consent
of the Managing Agents or the Lenders in its Lender Group, as applicable, or, if
required hereunder, all Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Lenders.

 

51



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Article III on the Closing Date, each Lender that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent or
any Managing Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender.

Section 11.05. Notice of Termination Event, Incipient Termination Event, Event
of Servicer Termination or Incipient Servicer Termination Event. Neither the
Administrative Agent nor any Managing Agent shall be deemed to have knowledge or
notice of the occurrence of an Incipient Termination Event, Termination Event,
Event of Servicer Termination or Incipient Servicer Termination Event, unless it
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Incipient Termination Event, Termination Event, Event
of Servicer Termination or Incipient Servicer Termination Event and stating that
such notice is a “Notice of Termination Event or Incipient Termination Event” or
“Notice of Incipient Servicer Termination Event or Event of Servicer
Termination,” as applicable. Each Managing Agent will notify the Lenders in its
Lender Group of its receipt of any such notice. The Administrative Agent and
each Managing Agent shall (subject to Section 11.04) take such action with
respect to such event as may be requested by the Managing Agents (or its Lenders
in its Lender Group); provided that, unless and until the Administrative Agent
shall have received any such request, the Administrative Agent (or Managing
Agent) may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such event as it shall deem advisable or in
the best interest of the Secured Parties or Lenders, as applicable.

Section 11.06. Credit Decision; Disclosure of Information. Each Secured Party
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by the Administrative Agent or any Managing
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the Borrower, the Parent, the Servicer,
the Originators or any of their respective Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Secured Party as to any matter, including whether the Agent-Related Persons have
disclosed material information in their possession. Each Secured Party,
including any Lender by assignment, represents to the Administrative Agent and
its Managing Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, the Parent, the Servicer, each Originator or
their respective Affiliates, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower hereunder. Each Secured
Party also represents that it shall, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Related Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower, the Parent,
the Servicer or the Originators. Except for notices, reports and other documents
expressly herein required to be furnished to the Security Parties by the
Administrative Agent or any Managing Agent herein,

 

52



--------------------------------------------------------------------------------

neither the Administrative Agent nor any Managing Agent shall have any duty or
responsibility to provide any Secured Party with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Parent, the Servicer, any
Originator or their respective Affiliates which may come into the possession of
any of the Agent-Related Persons.

Section 11.07. Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Committed Lenders (or the Committed Lenders in the
applicable Lender Group) shall indemnify upon demand each Agent-Related Person
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata, and hold harmless
each Agent-Related Person from and against any and all Indemnified Amounts
incurred by it; provided that no Committed Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified Amounts
resulting from such Person’s gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction; provided that no action taken
by Administrative Agent (or any Managing Agent) in accordance with the
directions of the Managing Agents (or the Lenders in its Lender Group) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 11.07. Without limitation of the foregoing, each Lender shall reimburse
its Managing Agent, the Administrative Agent and each Letter of Credit Issuer
upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney’s fees) incurred in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Related Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or such Managing Agent is not reimbursed
for such expenses by or on behalf of the Borrower. The undertaking in this
Section 11.07 shall survive payment on the Termination Date and the resignation
or replacement of the Administrative Agent or such Managing Agent.

Section 11.08. Individual Capacity. The Administrative Agent and each Managing
Agent (and any successor thereto in such capacity) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the Borrower, the
Parent, the Originators, the Servicer, or any of their Subsidiaries or
Affiliates as though it were not the Administrative Agent, a Managing Agent or a
Lender hereunder, as applicable, and without notice to or consent of the Secured
Parties. The Secured Parties acknowledge that, pursuant to such activities, any
such Person or its Affiliates may receive information regarding the Borrower,
the Parent, the Originators, the Servicer or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them. With respect to its
Commitment, the Administrative Agent and each Managing Agent (and any successor
thereto in such capacity) in its capacity as a Committed Lender hereunder shall
have the same rights and powers under this Agreement as any other Committed
Lender and may exercise the same as though it were not the Administrative Agent,
a Managing Agent or a Committed Lender, as applicable, and the term “Committed
Lender” shall, unless the context otherwise indicates, include the
Administrative Agent and each Managing Agent in its individual capacity.

 

53



--------------------------------------------------------------------------------

Section 11.09. Resignation. The Administrative Agent or any Managing Agent may
resign upon thirty (30) days’ notice to the applicable Lenders. If the
Administrative Agent resigns under this Agreement, the Requisite Lenders shall
appoint from among the Committed Lenders a successor agent for the Secured
Parties. If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders, a successor agent from among the Committed
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor agent and the Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 11.09 and Sections 11.03 and 11.07 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Committed Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor agent as provided for above. If a Managing Agent resigns under this
Agreement, the Lenders in such Lender Group shall appoint a successor agent.

Section 11.10. Payments by the Administrative Agent and the Managing Agents.
Unless specifically allocated to a Committed Lender pursuant to the terms of
this Agreement, all amounts received by the Administrative Agent or a Managing
Agent on behalf of the Lenders shall be paid to the applicable Managing Agent or
Lenders pro rata in accordance with amounts then due on the Business Day
received, unless such amounts are received after 12:00 noon on such Business
Day, in which case the applicable agent shall use its reasonable efforts to pay
such amounts on such Business Day, but, in any event, shall pay such amounts not
later than the following Business Day.

Section 11.11. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Termination Event,
each Lender and each holder of any Note is hereby authorized at any time or from
time to time, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived (but subject to Section 2.03(b)(i)), to set
off and to appropriate and to apply any and all balances held by it at any of
its offices for the account of the Borrower (regardless of whether such balances
are then due to the Borrower) and any other properties or assets any time held
or owing by that Lender or that holder to or for the credit or for the account
of the Borrower against and on account of any of the Borrower Obligations which
are not paid when due. Any Lender or holder of any Note exercising a right to
set off or otherwise receiving any payment on account of the Borrower
Obligations in excess of its Pro Rata Share thereof shall purchase for cash (and
the other Lenders or holders shall sell) such participations in each such other
Lender’s or holder’s Pro Rata Share of the Borrower Obligations as would be
necessary to cause such Lender to share the amount so set off or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares. The Borrower agrees, to the fullest extent permitted by law,
that (a) any Lender or holder may exercise its right to set off with respect to
amounts in excess of its Pro Rata Share

 

54



--------------------------------------------------------------------------------

of the Borrower Obligations and may sell participations in such amount so set
off to other Lenders and holders and (b) any Lender or holders so purchasing a
participation in the Advances made or other Borrower Obligations held by other
Lenders or holders may exercise all rights of set off, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Advances, and the other
Borrower Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the set-off amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
set-off, the purchase of participations by that Lender shall be rescinded and
the purchase price restored without interest.

ARTICLE XII.

MISCELLANEOUS

Section 12.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
(with such email or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this
Section 12.01), (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number set forth below or to such other address (or
facsimile number) as may be substituted by notice given as herein provided. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than any Lender, any Managing Agent and the Administrative
Agent) designated in any written notice provided hereunder to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication. Notwithstanding
the foregoing, whenever it is provided herein that a notice is to be given to
any other party hereto by a specific time, such notice shall only be effective
if actually received by such party prior to such time, and if such notice is
received after such time or on a day other than a Business Day, such notice
shall only be effective on the immediately succeeding Business Day.

Section 12.02. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, each Lender, each Managing Agent, each Administrator and the
Administrative Agent and their respective successors and permitted assigns. The
Borrower may not assign, transfer, hypothecate or otherwise convey any of its
rights or obligations hereunder or interests herein without the express prior
written consent of the Requisite Lenders. Any such purported

 

55



--------------------------------------------------------------------------------

assignment, transfer, hypothecation or other conveyance by the Borrower without
the prior express written consent of the Requisite Lenders shall be void. The
parties hereto acknowledge and agree that, to the extent the terms and
provisions of any Intercreditor Agreement are inconsistent with the terms and
provisions of this Agreement or the Sale Agreement, the terms and provisions of
such Intercreditor Agreement shall control. Each of the Lenders, Managing
Agents, Administrators and the Administrative Agent agrees not to transfer any
interest it may have in the Related Documents unless the applicable transferee
has been notified of the existence of each Intercreditor Agreement and has
agreed to be bound thereby.

(b) The Borrower hereby consents to any Lender’s assignment or pledge of, and/or
sale of participations in, at any time or times after the Effective Date of the
Related Documents, Advances, and any Commitment or of any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder, whether evidenced by a writing or not, made in
accordance with this Section 12.02(b). Any assignment by a Lender shall
(i) require the execution of an assignment agreement (an “Assignment Agreement”)
substantially in the form attached hereto as Exhibit 12.02(b) or otherwise in
form and substance satisfactory to the Administrative Agent, and acknowledged by
the Administrative Agent, and the consent of the Administrative Agent and, so
long as no Termination Event has occurred and is continuing, the Borrower (which
consent shall not be unreasonably withheld or delayed and may be withheld if the
short-term unsecured debt rating of the proposed Lender is not at least “A-1” or
the equivalent by S&P and “P-1” or the equivalent by Moody’s at the time of such
assignment); (ii) if a partial assignment, be in an amount at least equal to
$5,000,000 and, after giving effect to any such partial assignment, the
assigning Committed Lender shall have retained Commitments in an amount at least
equal to $5,000,000; (iii) require the delivery to the Administration Agent by
the assignee or participant, as the case may be, of any forms, certificates or
other evidence with respect to United States tax withholding matters, and
(iv) other than in the case of an assignment by a Lender to one of its
Affiliates or by a Discretionary Lender to a Committed Lender or to a Program
Support Provider, include a payment to the Administrative Agent by the assignor
or assignee Lender of an assignment fee of $3,500. In the case of an assignment
by a Lender under this Section 12.02, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would if it
were a Lender hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. The Borrower hereby
acknowledges and agrees that any assignment made in accordance with this
Section 12.02(b) will give rise to a direct obligation of the Borrower to the
assignee and that the assignee shall thereupon be a “Lender” for all purposes.
In all instances, each Committed Lender’s obligation to make Advances shall be
several and not joint and shall be limited to such Committed Lender’s Pro Rata
Share of the applicable Commitment. In the event any Lender assigns or otherwise
transfers all or any part of a Revolving Note, such Lender shall so notify the
Borrower and the Borrower shall, upon the request of such Lender, execute new
Revolving Notes in exchange for the Revolving Notes being assigned.
Notwithstanding the foregoing provisions of this Section 12.02(b), any Lender
may at any time pledge or assign all or any portion of such Lender’s rights
under this Agreement and the other Related Documents to any Federal Reserve Bank
or to any holder or trustee of such Lender’s securities; provided that no such
pledge or assignment to any Federal Reserve Bank, holder or trustee shall
release such Lender from such Lender’s obligations hereunder or under any other
Related Document and no such holder or trustee shall be entitled

 

56



--------------------------------------------------------------------------------

to enforce any rights of such Lender hereunder unless such holder or trustee
becomes a Lender hereunder through execution of an Assignment Agreement as set
forth above.

(c) In addition to the foregoing right, without notice to or consent from the
Administrative Agent or the Borrower, (x) any Lender may assign to any of its
Affiliates and any Discretionary Lender may assign to a Committed Lender or to a
Program Support Provider all or a portion of its rights (but not its
obligations) under the Related Documents, including a sale of any Advances or
other Borrower Obligations hereunder and such Lender’s right to receive payment
with respect to any such Borrower Obligation and (y) sell participations to one
or more Persons in or to all or a portion of its rights and obligations under
the Related Documents (including all its rights and obligations with respect to
the Advances); provided that (x) no such participant shall have a commitment, or
be deemed to have made an offer to commit, to make Advances hereunder, and none
shall be liable to any Person for any obligations of such Lender hereunder (it
being understood that nothing in this Section 12.02(c) shall limit any rights
the Lender may have as against such participant under the terms of the
applicable option, sale or participation agreement between or among such
parties); and (y) no holder of any such participation shall be entitled to
require such Lender to take or omit to take any action hereunder except actions
directly affecting (i) any reduction in the principal amount of, or interest
rate or Fees payable with respect to, any Advance in which such holder
participates, (ii) any extension of any scheduled payment of the principal
amount of any Advance in which such holder participates or the final maturity
date thereof, and (iii) any release of all or substantially all of the Borrower
Collateral (other than in accordance with the terms of this Agreement or the
other Related Documents). Solely for purposes of Sections 2.08, 2.09, 2.10, and
9.01, Borrower acknowledges and agrees that each such sale or participation
shall give rise to a direct obligation of the Borrower to the participant and
each such participant shall be considered to be a “Lender” for purposes of such
sections. Except as set forth in the preceding sentence, such Lender’s rights
and obligations, and the rights and obligations of the other Lenders, the
Managing Agents and the Administrative Agent towards such Lender under any
Related Document shall remain unchanged and none of the Borrower, the
Administrative Agent, any Managing Agent or any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the assigning or selling Lender as if no such assignment or
sale had occurred.

(d) Without limiting the foregoing, a Conduit Lender may, from time to time,
with prior or concurrent notice to the Borrower, in one transaction or a series
of transactions, assign all or a portion of its interest in the Advances and its
rights and obligations under this Agreement and any other Related Documents to
which it is a party to a Conduit Assignee; provided that (i) if the ratings of
the Commercial Paper of such Conduit Assignee are not at least equal to the
ratings of such Conduit Lender, then Borrower consent shall be required, and
(ii) such assignment complies with Section 12.02(b) (other than not requiring
the consent of the Borrower). Upon and to the extent of such assignment by a
Conduit Lender to a Conduit Assignee, (i) such Conduit Assignee shall be the
owner of the assigned portion of such interest, (ii) the related Administrator
for such Conduit Assignee will act as the Administrator for such Conduit
Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Administrator hereunder or under the other Related
Documents, (iii) such Conduit Assignee (and any related commercial paper issuer,
if such Conduit Assignee does not itself issue commercial paper) and their
respective liquidity support provider(s) and credit

 

57



--------------------------------------------------------------------------------

support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Lender and its Program Support
Provider(s) herein and in the other Related Documents (including any limitation
on recourse against such Conduit Assignee or related parties, any agreement not
to file or join in the filing of a petition to commence an insolvency proceeding
against such Conduit Assignee, and the right to assign to another Conduit
Assignee as provided in this paragraph), (iv) such Conduit Assignee shall assume
all (or the assigned or assumed portion) of the Conduit Lender’s obligations, if
any, hereunder or any other Related Document, and the Conduit Lender shall be
released from such obligations, in each case to the extent of such assignment,
and the obligations of the Conduit Lender and such Conduit Assignee shall be
several and not joint, (v) all distributions in respect of such interest in the
Advances shall be made to the applicable Managing Agent or the related
Administrator, as applicable, on behalf of the Conduit Lender and such Conduit
Assignee on a pro rata basis according to their respective interests, (vi) the
definition of the term “CP Rate” with respect to the portion of the Advances
funded with commercial paper issued by the Conduit Lender from time to time
shall be determined in the manner set forth in the definition of “CP Rate”
applicable to the Conduit Lender on the basis of the interest rate or discount
applicable to commercial paper issued by such Conduit Assignee (or the related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) rather than the Conduit Lender, (vii) the defined terms and
other terms and provisions of this Agreement and the other Related Documents
shall be interpreted in accordance with the foregoing, (viii) the Conduit
Assignee, if it shall not be a Lender already, shall deliver to the
Administrative Agent, the Borrower and the Servicer, all applicable tax
documentation reasonably requested by the Administrative Agent, the Borrower or
the Servicer and (ix) if requested by the related Managing Agent or the related
Administrator with respect to the Conduit Assignee, the parties will execute and
deliver such further agreements and documents and take such other actions as the
related Managing Agent or such Administrator may reasonably request to evidence
and give effect to the foregoing. For the avoidance of doubt, no assignment by a
Conduit Lender to a Conduit Assignee of all or any portion of its interest in
the Advances shall in any way diminish the related Committed Lenders’
obligations under Section 2.03 to fund any Advances not funded by the related
Conduit Lender or such Conduit Assignee”.

(e) In the event that a Conduit Lender makes an assignment to a Conduit Assignee
in accordance with clause (d) above, the Related Committed Lenders: (i) if
requested by the related Administrator, shall terminate their participation in
the applicable Program Support Agreement to the extent of such assignment,
(ii) if requested by the related Administrator, shall execute (either directly
or through a participation agreement, as determined by such Administrator) the
program support agreement related to such Conduit Assignee, to the extent of
such assignment, the terms of which shall be substantially similar to those of
the participation or other agreement entered into by such Committed Lender with
respect to the applicable Program Support Agreement (or which shall be otherwise
reasonably satisfactory to the Administrator and the Related Committed Lenders),
(iii) if requested by the related Conduit Lender, shall enter into such
agreements as requested by such Conduit Lender pursuant to which they shall be
obligated to provide funding to the Conduit Assignee on substantially the same
terms and conditions as is provided for in this Agreement in respect of such
Conduit Lender (or which agreements shall be otherwise reasonably satisfactory
to such Conduit Lender and the Committed Lenders), and (iv) shall take such
actions as the Administrative Agent shall reasonably request in connection
therewith.

 

58



--------------------------------------------------------------------------------

(f) Except as expressly provided in this Section 12.02, no Lender shall, as
between the Borrower and that Lender, or between the Administrative Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of a participation in,
all or any part of the Advances, the Revolving Notes or other Borrower
Obligations owed to such Lender.

(g) The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 12.02 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the participation
of management in meetings with potential assignees or participants.

(h) A Lender may furnish any information concerning the Borrower, the
Originators, the Servicer and/or the Receivables in the possession of such
Lender from time to time to assignees and participants (including prospective
assignees and participants). Each Lender shall obtain from all prospective and
actual assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 12.05.

Section 12.03. Termination; Survival of Borrower Obligations Upon Facility
Termination Date.

(a) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date.

(b) Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by any Affected Party under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Borrower or the
rights of any Affected Party relating to any unpaid portion of the Borrower
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event the performance of which is required after the Facility Termination Date.
Except as otherwise expressly provided herein or in any other Related Document,
all undertakings, agreements, covenants, warranties and representations of or
binding upon the Borrower and all rights of any Affected Party hereunder, all as
contained in the Related Documents, shall not terminate or expire, but rather
shall survive any such termination or cancellation and shall continue in full
force and effect until the Termination Date; provided that the rights and
remedies provided for herein with respect to any breach of any representation or
warranty made by the Borrower pursuant to Section 4.01(a), (c), (e), (j), (p),
(r) and (v), Article IV, the indemnification and payment provisions of Article X
and Sections 11.05, 12.05, 12.14 and 12.15 shall be continuing and shall survive
the Termination Date.

Section 12.04. Costs, Expenses and Taxes. (a) The Borrower (failing whom, the
Originators) shall reimburse the Administrative Agent, each Managing Agent and
each Lender for all reasonable out of pocket expenses incurred in connection
with the negotiation and preparation of this Agreement and the other Related
Documents (including the reasonable fees

 

59



--------------------------------------------------------------------------------

and expenses of all of its special counsel, advisors, consultants and auditors
retained in connection with the transactions contemplated thereby and advice in
connection therewith). The Borrower shall reimburse each Lender, each Managing
Agent and the Administrative Agent for all fees, costs and expenses, including
the fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers) for advice, assistance,
or other representation in connection with:

(i) the forwarding to the Borrower or any other Person on behalf of the Borrower
by any Lender of any proceeds of Advances made by such Lender hereunder;

(ii) any amendment, modification or waiver of, consent with respect to, or
termination of this Agreement or any of the other Related Documents or advice in
connection with the administration hereof or thereof or their respective rights
hereunder or thereunder;

(iii) any Litigation, contest or dispute (whether instituted by the Borrower,
any Lender, any Managing Agent, the Administrative Agent or any other Person as
a party, witness, or otherwise) in any way relating to the Borrower Collateral,
any of the Related Documents or any other agreement to be executed or delivered
in connection herewith or therewith, including any Litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against the Borrower, the Servicer or any
other Person that may be obligated to any Lender, any Managing Agent or the
Administrative Agent by virtue of the Related Documents, including any such
Litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the transactions contemplated hereby;

(iv) any attempt to enforce any remedies of a Lender, a Managing Agent or the
Administrative Agent against the Borrower, the Servicer or any other Person that
may be obligated to them by virtue of any of the Related Documents, including
any such attempt to enforce any such remedies in the course of any work-out or
restructuring of the transactions contemplated hereby;

(v) any work-out or restructuring of the transactions contemplated hereby; and

(vi) efforts to (A) monitor the Advances or any of the Borrower Obligations,
(B) evaluate, observe or assess the Originators, the Parent, the Borrower, or
the Servicer or their respective affairs, and (C) verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Borrower Collateral;

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.04, all of which shall be
payable, on demand, by the Borrower (failing whom, the Originators) to the

 

60



--------------------------------------------------------------------------------

applicable Lender, the applicable Managing Agent or the Administrative Agent, as
applicable. Without limiting the generality of the foregoing, such expenses,
costs, charges and fees may include: reasonable fees, costs and expenses of
accountants, environmental advisors, appraisers, investment bankers, management
and other consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or facsimile charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.

(b) In addition, the Borrower (failing whom, the Originators) shall pay on
demand any and all stamp, sales, excise and other taxes, gross receipts or
franchise taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing or recording of this Agreement or any other
Related Document excluding taxes imposed on or measured by the net income, gross
receipts or franchise taxes of any Affected Party by the jurisdictions under the
laws of which such Affected Party is organized or by any political subdivisions
thereof, and the Borrower (failing whom, each Originator) agrees to indemnify
and save each Indemnified Person harmless from and against any and all
liabilities with respect to or resulting from any delay or failure to pay such
taxes and fees.

Section 12.05. Confidentiality.

(a) Except to the extent otherwise required by applicable law or as required to
be filed publicly with the Securities and Exchange Commission, or unless the
Administrative Agent shall otherwise consent in writing, the Borrower agrees to
maintain the confidentiality of this Agreement (and all drafts hereof and
documents ancillary hereto), in its communications with third parties other than
any Affected Party or any Indemnified Person or any financial institution party
to the Credit Agreement and otherwise not to disclose, deliver or otherwise make
available to any third party (other than its directors, officers, employees,
accountants or counsel) the original or any copy of all or any part of this
Agreement (or any draft hereof and documents ancillary hereto) except to an
Affected Party or an Indemnified Person or any financial institution party to
the Credit Agreement.

(b) The Borrower agrees that it shall not (and shall not permit any of its
Affiliates to) issue any news release or make any public announcement pertaining
to the transactions contemplated by this Agreement and the other Related
Documents without the prior written consent of the Managing Agents and the
Administrative Agent (which consent shall not be unreasonably withheld) unless
such news release or public announcement is required by law, in which case the
Borrower shall consult with the Administrative Agent and any Managing Agents
specifically referenced therein prior to the issuance of such news release or
public announcement. The Borrower may, however, disclose the general terms of
the transactions contemplated by this Agreement and the other Related Documents
to trade creditors, suppliers and other similarly-situated Persons so long as
such disclosure is not in the form of a news release or public announcement.

(c) The Administrative Agent, each Managing Agent, each Administrator and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), and will not use such confidential Information for any purpose or in any
matter except in

 

61



--------------------------------------------------------------------------------

connection with this Agreement, except that Information may be disclosed (1) to
(i) each Affected Party (ii) its and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)) and (iii) industry trade organizations for inclusion in league
table measurements, (2) to any regulatory authority, (3) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(4) to any other party to this Agreement, (5) to the extent required in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Related Document or the
enforcement of rights hereunder or thereunder, (6) subject to an agreement
containing provisions substantially the same as those of this Section 12.05, to
any assignee of (or participant in), or any prospective assignee of (or
participant in), any of its rights or obligations under this Agreement, (7) with
the consent of the Borrower, (8) to any nationally recognized statistical rating
organization rating a Conduit Lender’s Commercial Paper, any dealer or placement
agent of or depositary for the Conduit Lender’s Commercial Paper, any
Administrator, any Program Support Provider, any credit/financing provider to
any Conduit Lender or any of such Person’s counsel or accountants in relation to
this Agreement or any other Related Document if they agree to hold the
Information confidential or (9) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.05 or
any other confidentiality agreement to which it is party with the Borrower or
the Parent or any subsidiary thereof or (ii) becomes available to the
Administrative Agent, any Managing Agent, any Administrator or any Lender on a
nonconfidential basis from a source other than the Parent or any subsidiary
thereof. For the purposes of this Section 12.05, “Information” means all
information received from the Borrower and Servicer relating to the Borrower,
the Servicer, the Parent or any subsidiary thereof or their businesses, or any
Obligor, other than any such information that is available to the Administrative
Agent, any Managing Agent, any Administrator or any Lender on a nonconfidential
basis prior to disclosure by Borrower or Servicer; provided that in the case of
information received from the Borrower or Servicer after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.05 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(d) Notwithstanding anything to the contrary contained in this Agreement or in
any of the Related Documents, each of the parties hereto acknowledges and agrees
that each Managing Agent that has a Conduit Lender in its Lender Group may post
to a secured password-protected internet website maintained by or on behalf of
such Managing Agent and required by any Rating Agency rating the Commercial
Paper Notes of its related Conduit Lender in connection with Rule 17g-5, the
following information: (a) a copy of this Agreement and the Related Documents
(including any amendments hereto or thereto), (b) its monthly transaction
surveillance reports, and (c) such other information as may be requested by such
Rating Agency or required for compliance with Rule 17g-5.

 

62



--------------------------------------------------------------------------------

Section 12.06. Complete Agreement; Modification of Agreement. This Agreement and
the other Related Documents constitute the complete agreement among the parties
hereto with respect to the subject matter hereof and thereof, supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof, and may not be modified, altered or amended except as set forth in
Section 12.07.

Section 12.07. Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by the Administrative
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any Note, or any consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and by the Requisite Lenders or, to the extent
required under clause (b) below, by all affected Lenders, and, to the extent
required under clause (b) below, by the Administrative Agent and the applicable
Managing Agents. Except as set forth in clause (b) below, all amendments,
modifications, terminations or waivers requiring the consent of any Lenders
without specifying the required percentage of Lenders shall require the written
consent of the Requisite Lenders.

(b) No amendment, modification, termination or waiver shall, unless in writing
and signed by each Lender directly affected thereby, do any of the following:
(1) increase the principal amount of any Lender’s Commitment; (2) reduce the
principal of, rate of interest on or Fees payable with respect to any Advance
made by any affected Lender; (3) extend any scheduled payment date or final
maturity date of the principal amount of any Advance of any affected Lender;
(4) waive, forgive, defer, extend or postpone any payment of interest or Fees as
to any affected Lender; (5) change the percentage of the Aggregate Commitments
or of the aggregate Outstanding Principal Amount which shall be required for
Lenders or any of them to take any action hereunder; (6) release all or
substantially all of the Borrower Collateral; (7) amend or waive this
Section 12.07 or the definition of the term “Requisite Lenders” insofar as such
definition affects the substance of this Section 12.07; (8) modify or waive
Section 5.03(a), (b), (e) through (l), (o) or (p); (9) modify or waive
Section 8.01(v); or (10) modify any of the following definitions or component
definitions thereof in a manner which would increase availability to the
Borrower for Advances hereunder: “Borrowing Base,” “Dynamic Advance Rate,”
“Interest Reserve,” “Servicing Fee Reserve,” or “Net Receivables Balance.”
Furthermore, no amendment, modification, termination or waiver shall be
effective to the extent that it affects the rights or duties of the
Administrative Agent or any Managing Agent under this Agreement or any other
Related Document unless in writing and signed by the Administrative Agent or
such Managing Agent, as applicable.

Each amendment, modification, termination or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for the
Administrative Agent to take additional Borrower Collateral pursuant to any
Related Document. No amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
holder of such Note. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in

 

63



--------------------------------------------------------------------------------

accordance with this Section 12.07 shall be binding upon each holder of a Note
at the time outstanding and each future holder of a Note.

Neither the Administrative Agent, any Managing Agent nor any Lender shall waive
any of the provisions set forth in Section 4.01(v) or Section 5.01(g) if such
waiver would adversely affect the Ratings.

If required by any rating agency then rating the Commercial Paper of a Conduit
Lender, the applicable Administrator shall provide to such rating agency copies
of each material amendment to this Agreement or the other Related Documents
(provided such rating agency agrees to hold such information confidential).

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described this
clause (i) or in clause (ii) below being referred to as a “Non-Consenting
Lender”), or

(ii) requiring the consent of all Lenders, the consent of Requisite Lenders is
obtained, but the consent of all Lenders is not obtained,

then, so long as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request the Administrative Agent, or a Person acceptable to the
Administrative Agent, shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Commitments of such Non-Consenting Lender for an amount equal to the principal
balance of all Advances held by the Non-Consenting Lender and all accrued
interest and Fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

(d) Upon indefeasible payment in full in cash and performance of all of the
Borrower Obligations (other than indemnification obligations under
Section 10.01), termination of the aggregate Commitments of all Lenders and a
release of all claims against the Secured Parties, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, the Administrative Agent shall deliver to the Borrower termination
statements and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Borrower Obligations.

Section 12.08. No Waiver; Remedies. The failure by any Lender, any Managing
Agent or the Administrative Agent, at any time or times, to require strict
performance by the Borrower or the Servicer of any provision of this Agreement,
any Receivables Assignment or any other Related Document shall not waive, affect
or diminish any right of any Lender, any Managing Agent or the Administrative
Agent thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of any breach or default

 

64



--------------------------------------------------------------------------------

hereunder shall not suspend, waive or affect any other breach or default whether
the same is prior or subsequent thereto and whether the same or of a different
type. None of the undertakings, agreements, warranties, covenants and
representations of the Borrower or the Servicer contained in this Agreement, any
Receivables Assignment or any other Related Document, and no breach or default
by the Borrower or the Servicer hereunder or thereunder, shall be deemed to have
been suspended or waived by any Lender, any Managing Agent or the Administrative
Agent unless such waiver or suspension is by an instrument in writing signed by
an officer of or other duly authorized signatory of each applicable Managing
Agent and the Administrative Agent and directed to the Borrower or the Servicer,
as applicable, specifying such suspension or waiver. The rights and remedies of
the Lenders, the Managing Agents and the Administrative Agent under this
Agreement and the other Related Documents shall be cumulative and nonexclusive
of any other rights and remedies that the Lenders, the Managing Agents and the
Administrative Agent may have hereunder, thereunder, under any other agreement,
by operation of law or otherwise. Recourse to the Borrower Collateral shall not
be required.

Section 12.09. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT
ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), EXCEPT TO THE EXTENT THAT THE
PERFECTION, EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE
ADMINISTRATIVE AGENT IN THE BORROWER COLLATERAL OR REMEDIES HEREUNDER OR
THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

(b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT; PROVIDED THAT EACH PARTY HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED FURTHER
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY
LENDER, ANY MANAGING AGENT OR THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR
TAKING OTHER

 

65



--------------------------------------------------------------------------------

LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE BORROWER COLLATERAL OR
ANY OTHER SECURITY FOR THE BORROWER OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE LENDERS, THE MANAGING AGENTS OR THE
ADMINISTRATIVE AGENT. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY
HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS PROVIDED FOR
IN SECTION 12.01 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT
IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID. NOTHING IN THIS SECTION SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(c) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

Section 12.10. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.

Section 12.11. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such

 

66



--------------------------------------------------------------------------------

provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.

Section 12.12. Section Titles. The section, titles and table of contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

Section 12.13. Further Assurances.

(a) The Borrower shall, or shall cause the Servicer to, at its sole cost and
expense, upon request of any of the Lenders or the Managing Agents, promptly and
duly execute and deliver any and all further instruments and documents and take
such further action that may be necessary or desirable or that any of the
Lenders, the Managing Agents or the Administrative Agent may request to
(i) perfect, protect, preserve, continue and maintain fully the Liens granted to
the Administrative Agent for the benefit of the Secured Parties under this
Agreement, (ii) enable the Lenders, the Managing Agents or the Administrative
Agent to exercise and enforce its rights under this Agreement or any of the
other Related Documents or (iii) otherwise carry out more effectively the
provisions and purposes of this Agreement or any other Related Document. Without
limiting the generality of the foregoing, the Borrower shall, upon request of
any of the Lenders, the Managing Agents or the Administrative Agent, (A) execute
and file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices that may be necessary
or desirable or that any of the Lenders, the Managing Agents or the
Administrative Agent may request to perfect, protect and preserve the Liens
granted pursuant to this Agreement, free and clear of all Adverse Claims,
(B) mark, or cause the Servicer to mark, each Contract evidencing each
Transferred Receivable with a legend, acceptable to each Lender, the Managing
Agents and the Administrative Agent evidencing that the Borrower has purchased
such Transferred Receivables and that the Administrative Agent, for the benefit
of the Secured Parties, has a security interest in and lien thereon, (C) mark,
or cause the Servicer to mark, its master data processing records evidencing
such Transferred Receivables with such a legend and (D) notify or cause the
Servicer to notify Obligors of the Liens on the Transferred Receivables granted
hereunder.

(b) Without limiting the generality of the foregoing, the Borrower hereby
authorizes the Lenders and the Administrative Agent, and each of the Lenders
hereby authorizes the Administrative Agent, to file one or more financing or
continuation statements, or amendments thereto or assignments thereof, relating
to all or any part of the Transferred Receivables, including Collections with
respect thereto, or the Borrower Collateral without the signature of the
Borrower or, as applicable, the Lenders, as applicable, to the extent permitted
by applicable law. A carbon, photographic or other reproduction of this
Agreement or of any notice or financing statement covering the Transferred
Receivables, the Borrower Collateral or any part thereof shall be sufficient as
a notice or financing statement where permitted by law.

Section 12.14. No Proceedings. Each of Administrative Agent, each Managing
Agent, each Administrator and each Lender agrees that, from and after the
Closing Date and until the date one year plus one day following the Termination
Date, it will not, directly or indirectly, institute or cause to be instituted
against the Borrower any proceeding of the type

 

67



--------------------------------------------------------------------------------

referred to in Sections 8.01(d) and 8.01(e). This Section 12.14 shall survive
the termination of this Agreement.

Section 12.15. Limitation on Payments. Notwithstanding any provision in any
other section of this Agreement to the contrary, the obligation of the Borrower
to pay any amounts payable to Lender or any other Affected Party pursuant to
Sections 2.09, 2.10 and 10.01 of this Agreement shall be without recourse to the
Borrower except as to any Collections and other amounts and/or proceeds of the
Transferred Receivables (collectively, the “Available Amounts”) required to be
distributed to the Lenders, to the extent that such amounts are available for
distribution. In the event that amounts payable to a Lender or any other
Affected Party pursuant to this Agreement exceed the Available Amounts, the
excess of the amounts due hereunder over the Available Amounts paid shall not
constitute a “claim” under Section 101(5) of the Bankruptcy Code against the
Borrower until such time as the Borrower has Available Amounts. The foregoing
shall not operate to limit the rights of the Administrative Agent or any other
Affected Party to enforce any claims of Borrower or its assigns against the
Originators under the Sale Agreement or any other Related Document.

Section 12.16. Limited Recourse. The obligations of the Secured Parties under
this Agreement and all Related Documents are solely the corporate obligations of
each such Secured Party. No recourse shall be had for the payment of any amount
owing in respect of Advances or for the payment of any fee hereunder or any
other obligation or claim arising out of or based upon this Agreement or any
other Related Document against any Stockholder, employee, officer, director,
agent or incorporator of such Secured Party. No Conduit Lender shall, nor shall
be obligated to, pay any amount pursuant to the Related Documents unless such
Conduit Lender has received funds which may be used to make such payment
pursuant to such Conduit Lender’s commercial paper program documents. Any amount
which such Conduit Lender does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in Section 101 of
the Bankruptcy Code) against or an obligation of such Conduit Lender for any
insufficiency unless and until such Conduit Lender satisfies the provisions of
such preceding sentence. This Section 12.16 shall survive the termination of
this Agreement.

Section 12.17. Agreement Not to Petition. Each party hereto agrees, for the
benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for any of the Discretionary Lenders, not, prior to the date
which is one (1) year and one (1) day after the payment in full of all such
indebtedness, to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause such Discretionary Lender to invoke, the process of any
Governmental Authority for the purpose of (a) commencing or sustaining a case
against the such Discretionary Lender under any federal or state bankruptcy,
insolvency or similar law (including the Bankruptcy Code), (b) appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official for such Discretionary Lender, or any substantial part of its
property, or (c) ordering the winding up or liquidation of the affairs of such
Discretionary Lender. The provisions of this Section 12.17 shall survive the
termination of this Agreement.

ARTICLE XIII.

Section 13.01. [Reserved.]

 

68



--------------------------------------------------------------------------------

Section 13.02. [Reserved.]

Section 13.03. Extension of Final Advance Date; Non-Renewing Committed Lenders.
Not more than ninety (90) days or less than seventy-five (75) days prior to the
then current Final Advance Date, the SPV may request an extension thereof for an
additional period not to exceed 364 days. Each Committed Lender will deliver to
the SPV at least sixty (60) days prior to the then current Final Advance Date a
non-binding indication of whether it intends to consent to such extension. Any
failure of a Committed Lender to respond by the sixtieth day preceding such
Final Advance Date shall constitute a refusal to consent to such an extension.
If at any time the Borrower requests that the Committed Lenders renew their
Commitments hereunder and some but less than all the Committed Lenders consent
to such renewal, the Borrower may arrange for an assignment, and such
non-consenting Committed Lenders shall agree to assign, to one or more financial
institutions acceptable to the related Conduit Lender and the Borrower of all
the rights and obligations hereunder of each such non-consenting Committed
Lender in accordance with this Agreement. Any such assignment shall become
effective on the then-current Final Advance Date. Each Committed Lender which
does not so consent to any renewal shall cooperate fully with the Borrower in
effectuating any such assignment. If none or less than all the Commitments of
the non-renewing Committed Lenders are so assigned as provided above, then the
Final Advance Date shall not be extended.

Section 13.04. Replacement of Lender. Following a demand by the Administrative
Agent or a Managing Agent (whether on behalf of a Lender (an “Affected Lender”),
its related Program Support Provider or any other Affected Party in such
Affected Lender’s Lender Group) for payment of any amounts under Section 2.09,
the Borrower may elect to replace such Affected Lender as a Lender party to this
Agreement with an assignee Lender procured by the Borrower, provided that no
Incipient Termination Event or Termination Event shall have occurred and be
continuing at the time of such replacement; and provided further that,
concurrently with such replacement, such assignee Lender shall agree to purchase
for cash the Advances and all other rights of, and obligations due to, the
Affected Lender hereunder pursuant to an Assignment Agreement and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date. Any such Affected Lender
shall assign its rights and interests hereunder, such assignment to be effected
in compliance with the requirements of Section 12.02. In the event that such an
assignment occurs, the assignee Lender (i) if requested by the applicable
Administrator, shall execute (either directly or through a participation
agreement, as determined by the Administrator) a Program Support Agreement
related to the applicable Conduit Lender, to the extent of such assignment, the
terms of which shall be substantially similar to those of the participation or
other agreement by the assigning Affected Lender with respect to the applicable
Program Support Agreement (or which shall be otherwise reasonably satisfactory
to the applicable Administrator), it being understood that the assignee Lender
shall not be required to execute a Program Support Agreement if its Lender Group
does not include a Conduit Lender, and (ii) shall take such actions as the
Administrative Agent and the Managing Agents shall reasonably request in
connection therewith. For so long as the sum of the Commitments of any Affected
Lenders under this Section 13.04 is equal to or less than 50% of the Aggregate
Commitments, each such Affected Lender shall use commercially reasonable efforts
to assign its rights and interests hereunder to any Person identified by the
Borrower as a potential assignee Lender hereunder.

 

69



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amended and Restated
Receivables Funding and Administration Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.

 

SIT FUNDING CORPORATION,

as the Borrower

By:  

/s/ Simon Y. Leung

  Name:   Simon Y. Leung   Title:   Senior Vice President, General Counsel and
Secretary

 

   S-1    Fourth Amended and Restated      
Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Commitment: $200,000,000    BNS LENDER GROUP:    THE BANK OF NOVA SCOTIA,   

as a Lender, as Administrator for Liberty Street

Funding LLC, as Managing Agent for the BNS Lender

Group and as the BNS Committed Lender

   By:   

/s/ Luke Evans

      Name:   Luke Evans       Title:   Director    LIBERTY STREET FUNDING LLC,
   as a Lender and the BNS Discretionary Lender    By:   

/s/ Jill A. Russo

      Name:   Jill A. Russo       Title:   Vice President    ADMINISTRATIVE
AGENT:    THE BANK OF NOVA SCOTIA,    as Administrative Agent    By:   

/s/ Luke Evans

      Name:   Luke Evans       Title:   Director

 

   S-2    Fourth Amended and Restated      
Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Commitment: $200,000,000   PNC LENDER GROUP:   PNC BANK, NATIONAL ASSOCIATION,  

as Administrator for Market Street Funding LLC and as Managing Agent for the

PNC Lender Group

  By:  

/s/ William P. Falcon

    Name:   William P. Falcon     Title:   Vice President   PNC BANK, NATIONAL
ASSOCIATION,   as a Lender and the PNC Committed Lender   By:  

/s/ Terrence Mech

    Name:   Terrence Mech     Title:   Senior Vice President   MARKET STREET
FUNDING LLC,   as a Lender and the PNC Discretionary Lender   By:  

/s/ Doris J. Hearn

    Name:   Doris J. Hearn     Title:   Vice President

 

   S-3    Fourth Amended and Restated      
Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Exhibit 2.01(a)(ii) to Funding Agreement

FORM OF REVOLVING NOTE

 

$           [            ], 20[    ]

FOR VALUE RECEIVED, the undersigned, SIT FUNDING CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                    ] (the “Lender”), at the offices of THE BANK OF NOVA
SCOTIA, a Canadian chartered bank acting through its New York Agency, as agent
for the Lender (the “Administrative Agent”), at its address at
[                                ], or at such other place as the Administrative
Agent may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of [        ]
DOLLARS AND NO CENTS ($[        ]) or, if less, the aggregate unpaid amount of
all Advances made to the undersigned under the “Funding Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Funding Agreement or in Annex X
thereto.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Fourth Amended and Restated Receivables Funding and Administration
Agreement dated as of November 12, 2010 by and among the Borrower, the Lender
(and any other “Lender” party thereto), the other parties thereto, and the
Administrative Agent (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Funding Agreement”), and is entitled to the benefit and security of the Funding
Agreement and all of the other Related Documents referred to therein. Reference
is hereby made to the Funding Agreement for a statement of all of the terms and
conditions under which the Advances evidenced hereby are made and are to be
repaid. The date and amount of each Advance made by the Lender to the Borrower,
the rates of interest applicable thereto and each payment made on account of the
principal thereof, shall be recorded by the Administrative Agent on its books;
provided that the failure of the Administrative Agent to make any such
recordation shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Funding Agreement or this Revolving Note
in respect of the Advances actually made by the Lender to the Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Funding Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Funding
Agreement.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



--------------------------------------------------------------------------------

Upon and after the occurrence of any Termination Event, this Revolving Note may,
as provided in the Funding Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.

Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by the Borrower.

Except as provided in the Funding Agreement, this Revolving Note may not be
assigned by the Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

 

SIT FUNDING CORPORATION By:  

 

Name:   Title:  

 

Exhibit 2.01(a)(ii)



--------------------------------------------------------------------------------

Exhibit 2.02(a) to Funding Agreement

FORM OF FACILITY LIMIT REDUCTION NOTICE

[Insert Date]

The Bank of Nova Scotia,

as Administrative Agent

One Liberty Plaza

New York, NY 10006

 

  Re:    Fourth Amended and Restated Receivables Funding      and Administration
Agreement dated as of November 12, 2010

Ladies and Gentlemen:

This notice is given pursuant to Section 2.02(a) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and The Bank of Nova Scotia,
as Lender and as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Funding Agreement.

Pursuant to Section 2.02(a) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Managing Agents and the Administrative Agent of its
election to permanently reduce the Facility Limit to [$        ], effective as
of [                     ], [            ].1 [This reduction is the
[first/second] reduction [for the current calendar year] permitted by
Section 2.02(a) of the Funding Agreement.] After such reduction, the Facility
Limit will not be less than the Outstanding Principal Amount.

 

Very truly yours, SIT FUNDING CORPORATION By  

 

Name  

 

Title  

 

 

 

1

This day shall be a Business Day at least ten Business Days after the date this
notice is given.



--------------------------------------------------------------------------------

Exhibit 2.02(b) to Funding Agreement

FORM OF FACILITY TERMINATION NOTICE

[Insert Date]

The Bank of Nova Scotia,

as Administrative Agent

One Liberty Plaza

New York, NY 10006

 

  Re:    Fourth Amended and Restated Receivables Funding      and Administration
Agreement dated as of November 12, 2010

Ladies and Gentlemen:

This notice is given pursuant to Section 2.02(b) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and The Bank of Nova Scotia,
as a Lender and as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Funding Agreement.

Pursuant to Section 2.02(b) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Managing Agents and the Administrative Agent of its
election to reduce the Facility Limit to zero effective as of [            
        ], [         ]2. In connection therewith, the Borrower shall reduce
Outstanding Principal Amount to zero on or prior to such date and make all other
payments required by Section 2.03(h) and pay any other fees that are due and
payable pursuant to the Fee Letter at the time and in the manner specified
therein.

 

Very truly yours, SIT FUNDING CORPORATION By  

 

Name  

 

Title  

 

 

 

2

Which day shall be a Business Day at least 30 days after the date this notice is
given.



--------------------------------------------------------------------------------

Exhibit 2.03(a) to Funding Agreement

FORM OF BORROWING REQUEST

[Insert Date]

The Bank of Nova Scotia,

as Administrative Agent

One Liberty Plaza

New York, NY 10006

 

   Re:    Fourth Amended and Restated Receivables Funding       and
Administration Agreement dated as of November 12, 2010

Ladies and Gentlemen:

This notice is given pursuant to Section 2.03(a) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and The Bank of Nova Scotia,
as a lender, and as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Funding Agreement.

Pursuant to Section 2.01 of the Funding Agreement, the Borrower hereby requests
that a Borrowing be made to the Borrower on [                     ], [        ],
in the amount of [$        ] which shall be a Revolving Loan Advance, to be
disbursed to the Borrower in accordance with Section 2.03(b) of the Funding
Agreement. The Borrower hereby represents and warrants that the conditions set
forth in Section 3.02 of the Funding Agreement have been satisfied. Attached
hereto is a certificate setting forth a pro forma calculation of the Borrowing
Base after giving effect to the acquisition by the Borrower of new Transferred
Receivables and the receipt of Collections since the date of the most recent
Borrowing Base Certificate, and the making of such Borrowing.

 

Very truly yours, SIT FUNDING CORPORATION By  

 

Name  

 

Title  

 



--------------------------------------------------------------------------------

Exhibit to Borrowing Request

Pro Forma Calculation of Borrowing Base

[Attached]

 

Exhibit 2.03(a) - 2



--------------------------------------------------------------------------------

Exhibit 2.03(h) to Funding Agreement

FORM OF REPAYMENT NOTICE

[Insert Date]

The Bank of Nova Scotia,

as Administrative Agent

One Liberty Plaza

New York, NY 10006

 

   Re:    Fourth Amended and Restated Receivables Funding       and
Administration Agreement dated as of November 12, 2010

Ladies and Gentlemen:

This notice is given pursuant to Section 2.03(h) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto, The Bank of Nova Scotia, as
a lender (in such capacity, the “Lender”) and as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
and not otherwise defined herein shall have the respective meanings ascribed to
them in the Funding Agreement.

Pursuant to Section 2.03(h) of the Funding Agreement, the Borrower hereby
notifies the Managing Agents and the Administrative Agent of its request to
repay the principal amount of outstanding Advances in an amount equal to
[$        ] on [                     ], [        ] (which is a Business Day),
from [Collections/other sources]. In connection therewith, the Borrower will pay
to the Administrative Agent all interest accrued on the outstanding principal
balance of Advances being repaid through but excluding the date of such
repayment.

 

Very truly yours, SIT FUNDING CORPORATION By  

 

Name  

 

Title  

 



--------------------------------------------------------------------------------

Exhibit 5.02(b) to Funding Agreement

Form of

BORROWING BASE CERTIFICATE

[Attached]



--------------------------------------------------------------------------------

Exhibit 9.03 to Funding Agreement

Form of

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by SIT FUNDING CORPORATION, as
Borrower, (“Grantor”) under the Funding Agreement (as defined below), to The
Bank of Nova Scotia, as Administrative Agent under the Funding Agreement
(hereinafter referred to as “Attorney”), pursuant to that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among Grantor, the other
parties thereto and Attorney and the other Related Documents. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Funding Agreement. No person to whom this Power of Attorney is presented,
as authority for Attorney to take any action or actions contemplated hereby,
shall be required to inquire into or seek confirmation from Grantor as to the
authority of Attorney to take any action described below, or as to the existence
of or fulfillment of any condition to this Power of Attorney, which is intended
to grant to Attorney unconditionally the authority to take and perform the
actions contemplated herein, and Grantor irrevocably waives any right to
commence any suit or action, in law or equity, against any person or entity that
acts in reliance upon or acknowledges the authority granted under this Power of
Attorney. The power of attorney granted hereby is coupled with an interest and
may not be revoked or cancelled by Grantor until all Borrower Obligations under
the Related Documents have been indefeasibly paid in full and Attorney has
provided its written consent thereto.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of the Funding Agreement, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, to do the
following: (a) open mail for it, and ask, demand, collect, give acquaintances
and receipts for, take possession of, or endorse and receive payment of, any
checks, drafts, notes, acceptances, or other instruments for the payment of
moneys due in respect of Transferred Receivables, and sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, and notices in
connection with any Borrower Collateral; (b) pay or discharge any taxes, Liens,
or other encumbrances levied or placed on or threatened against any Borrower
Collateral; (c) defend any suit, action or proceeding brought against it or any
Borrower Collateral if the Grantor does not defend such suit, action, or
proceeding or if Attorney believes that it is not pursuing such defense in a
manner that will maximize the recovery to the Attorney, and settle, compromise
or adjust any suit, action, or proceeding described above and, in connection
therewith, give such discharges or releases as Attorney may deem appropriate;
(d) file or prosecute any claim, Litigation, suit or proceeding in any court of
competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the



--------------------------------------------------------------------------------

purpose of collecting any and all such moneys due with respect to any Borrower
Collateral or otherwise with respect to the Related Documents whenever payable
and to enforce any other right in respect of its property; (e) sell, transfer,
pledge, make any agreement with respect to, or otherwise deal with, any Borrower
Collateral, and execute, in connection with such sale or action, any
endorsements, assignments or other instruments of conveyance or transfer in
connection therewith; and (f) cause the certified public accountants then
engaged by it to prepare and deliver to Attorney at any time and from time to
time, promptly upon Attorney’s request, any and all financial statements or
other reports required to be delivered by or on behalf of Grantor under the
Related Documents, all as though Attorney were the absolute owner of its
property for all purposes, and to do, at Attorney’s option and its expense, at
any time or from time to time, all acts and other things that Attorney
reasonably deems necessary to perfect, preserve, or realize upon the Borrower
Collateral and the Lenders’ Liens thereon, all as fully and effectively as it
might do. Grantor hereby ratifies, to the extent permitted by law, all that said
attorneys shall lawfully do or cause to be done by virtue hereof.

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this      day of [            ], 20[    ].

 

Grantor        ATTEST:  

 

    

By:  

 

                  (SEAL)   

Title:  

 

    

[Notarization in appropriate form for the state of execution is required.]

 

Exhibit 9.03 - 2



--------------------------------------------------------------------------------

Exhibit 12.02(b) to Funding Agreement

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Agreement”) is made as of             
        ,          by and between                              (“Assignor
Lender”) and                              (“Assignee Lender”) and acknowledged
and consented to by THE BANK OF NOVA SCOTIA, as administrative agent
(“Administrative Agent”). All capitalized terms used in this Agreement and not
otherwise defined herein will have the respective meanings set forth in the
Funding Agreement as hereinafter defined.

RECITALS:

WHEREAS, SIT Funding Corporation, a Delaware corporation (the “Borrower”), the
financial institutions signatory thereto from time to time as lenders (the
“Lenders”), the other parties thereto, and the Administrative Agent have entered
into that certain Fourth Amended and Restated Receivables Funding and
Administration Agreement dated as of November 12, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Funding Agreement”)
pursuant to which the Lenders (including the Assignor Lender) have agreed to
make certain Advances to Borrower;

WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Advances (as described below) and the Borrower Collateral
and to delegate to Assignee Lender [all/a portion] of its Commitment and other
duties with respect to such Advances and Borrower Collateral;

WHEREAS, Assignee Lender desires to become a Lender under the Funding Agreement
and to accept such assignment and delegation from Assignor Lender; and

WHEREAS, Assignee Lender desires to appoint the Administrative Agent to serve as
agent for Assignee Lender under the Funding Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, Assignor Lender and Assignee Lender agree as
follows:

 

1. ASSIGNMENT, DELEGATION, AND ACCEPTANCE

1.1 Assignment. Assignor Lender hereby transfers and assigns to Assignee Lender,
without recourse and without representations or warranties of any kind (except
as set forth in Section 3.2 below), [all/such percentage] of Assignor Lender’s
right, title, and interest in the Advances, Related Documents and Borrower
Collateral as will result in Assignee Lender having as of the Effective Date (as
hereinafter defined) a Pro Rata Share thereof, as follows:

 

Assignee Lender’s Loans     Principal Amount   Pro Rata Share   Advances    
$                   %  



--------------------------------------------------------------------------------

1.2 Delegation. Assignor Lender hereby irrevocably assigns and delegates to
Assignee Lender [all/a portion] of its Commitments and its other duties and
obligations as a Lender under the Related Documents equivalent to [100%/    %]
of Assignor Lender’s Commitment (such percentage representing a commitment of
$        ).

1.3 Acceptance by Assignee Lender. By its execution of this Agreement, Assignee
Lender irrevocably purchases, assumes and accepts such assignment and delegation
and agrees to be a Lender with respect to the delegated interest under the
Related Documents and to be bound by the terms and conditions thereof. By its
execution of this Agreement, Assignor Lender agrees, to the extent provided
herein, to relinquish its rights and be released from its obligations and duties
under the Funding Agreement.

1.4 Effective Date. Such assignment and delegation by Assignor Lender and
acceptance by Assignee Lender will be effective and Assignee Lender will become
a Lender under the Related Documents as of the date of this Agreement
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below).

 

2. INITIAL PAYMENT AND DELIVERY OF REVOLVING NOTES

2.1 Payment of the Assigned Amount. Assignee Lender will pay to Assignor Lender,
in immediately available funds, not later than 12:00 noon (New York City time)
on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Advances as set forth above in Section 1.1
together with accrued interest, fees and other amounts as set forth on Schedule
2.1 (the “Assigned Amount”).

2.2 Payment of Assignment Fee. [Assignor Lender] [Assignee Lender] will pay to
the Administrative Agent, for its own account in immediately available funds,
not later than 12:00 noon (New York City time) on the Effective Date, an
assignment fee in the amount of $3,500 (the “Assignment Fee”) as required
pursuant to Section 12.02(b) of the Funding Agreement.

2.3 Execution and Delivery of Revolving Notes. Following payment of the Assigned
Amount and the Assignment Fee, Assignor Lender will deliver to the
Administrative Agent the Revolving Notes previously delivered to Assignor Lender
for redelivery to Borrower and the Administrative Agent will obtain from
Borrower for delivery to [Assignor Lender and] Assignee Lender, new executed
Revolving Notes evidencing Assignee Lender’s [and Assignor Lender’s respective]
Pro Rata Share[s] in the Advances after giving effect to the assignment
described in Section 1. Each new Revolving Note will be issued in the aggregate
maximum principal amount of the Commitment of [the Assignee Lender] [and the
Assignor Lender].

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 Assignee Lender’s Representations, Warranties and Covenants. Assignee Lender
hereby represents, warrants, and covenants the following to Assignor Lender and
the Administrative Agent:

(a) This Agreement is a legal, valid, and binding agreement of Assignee Lender,
enforceable according to its terms;

 

Exhibit 12.02(b) - 2



--------------------------------------------------------------------------------

(b) The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Related Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;

(c) Assignee Lender is familiar with transactions of the kind and scope
reflected in the Related Documents and in this Agreement;

(d) Assignee Lender has made its own independent investigation and appraisal of
the financial condition and affairs of the Borrower and its Affiliates, has
conducted its own evaluation of the Advances, the Related Documents and the
Borrower’s and its Affiliates’ creditworthiness, has made its decision to become
a Lender to Borrower under the Funding Agreement independently and without
reliance upon Assignor Lender, any other Lender or the Administrative Agent, and
will continue to do so;

(e) Assignee Lender is entering into this Agreement in the ordinary course of
its business, and is acquiring its interest in the Advances for its own account
and not with a view to or for sale in connection with any subsequent
distribution; provided that at all times the distribution of Assignee Lender’s
property shall, subject to the terms of the Funding Agreement, be and remain
within its control; and

(f) As of the Effective Date, Assignee Lender is entitled to receive payments of
principal and interest under the Funding Agreement without deduction for or on
account of any taxes imposed by the United States of America or any
political subdivision thereof, after giving effect to this assignment Borrower
will not have any increased obligations under Sections 2.08(g), 2.09, or
12.04(b) of the Funding Agreement by virtue of such assignment, and Assignee
Lender will indemnify the Administrative Agent from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, or
expenses that are not paid by the Borrower pursuant to the terms of the Funding
Agreement.

3.2 Assignor Lender’s Representations, Warranties and Covenants. Assignor Lender
hereby represents, warrants and covenants the following to Assignee Lender:

(a) Assignor Lender is the legal and beneficial owner of the Assigned Amount;

(b) This Agreement is a legal, valid and binding agreement of Assignor Lender,
enforceable according to its terms;

(c) The execution and performance by Assignor Lender of its duties and
obligations under this Agreement will not require any registration with, notice
to or consent or approval by any Governmental. Authority;

(d) Assignor Lender has full power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby; and

(e) Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party.

 

Exhibit 12.02(b) - 3



--------------------------------------------------------------------------------

4. LIMITATIONS OF LIABILITY

Neither Assignor Lender (except as provided in Section 3.2) nor the
Administrative Agent makes any representations or warranties of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (a) the
Related Documents or any other document or instrument furnished pursuant thereto
or the Advances, or other Borrower Obligations, (b) the creation, validity,
genuineness, enforceability, sufficiency, value or collectability of any of
them, (c) the amount, value or existence of the Borrower Collateral, (d) the
perfection or priority of any Lien upon the Borrower Collateral, or (e) the
financial condition of Borrower or any of its Affiliates or other obligor or the
performance or observance by Borrower or any of its Affiliates of its
obligations under any of the Related Documents. Neither Assignor Lender nor the
Administrative Agent has or will have any duty, either initially or on a
continuing basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or the Administrative Agent by Borrower or any of its Affiliates. Nothing
in this Agreement or in the Related Documents shall impose upon the Assignor
Lender or the Administrative Agent any fiduciary relationship in respect of the
Assignee Lender.

 

5. FAILURE TO ENFORCE

No failure or delay on the part of the Administrative Agent or Assignor Lender
in the exercise of any power, right, or privilege hereunder or under any Related
Document will impair such power, right, or privilege or be construed to be a
waiver of any default or acquiescence therein. No single or partial exercise of
any such power, right, or privilege will preclude further exercise thereof or of
any other right, power, or privilege. All rights and remedies existing under
this Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.

 

6. NOTICES

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.

 

7. AMENDMENTS AND WAIVERS

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
the Administrative Agent and Assignee Lender.

 

8. SEVERABILITY

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability,

 

Exhibit 12.02(b) - 4



--------------------------------------------------------------------------------

without invalidating the remainder of such provision or the remaining provisions
of the Agreement. In addition, in the event any provision of or obligation under
this Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

 

9. SECTION TITLES

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.

 

10. SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11. APPLICABLE LAW

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

12. COUNTERPARTS

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.

*        *        *

 

Exhibit 12.02(b) - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

Assignee Lender     Assignor Lender                              
                                         
                                                                             
                                         
                                            By:                             
                                                                               
               By:                            
                                                                              
Name:                                                                       
                                  Name:                            
                                                                        
Title:                                                                      
                                     Title:                            
                                                                          
Notice Address     Notice Address Account Information     Account Information

 

Acknowledged and Consented to:

THE BANK OF NOVA SCOTIA,
as Administrative Agent

By:  

 

  Name:   Title:

 

[Consented to:]3

SIT FUNDING CORPORATION,
as Borrower

By:  

 

  Name:   Title:

 

3

If required pursuant to Section 12.02.

 

Exhibit 12.02(b) - 6



--------------------------------------------------------------------------------

SCHEDULE 2.1

Assignor Lender’s Loans

Principal Amount

 

Advances

   $            

Accrued Interest

   $            

Unused Line Fee

   $            

Other + or -

   $            

Total

   $            

All determined as of the Effective Date



--------------------------------------------------------------------------------

Exhibit A to Funding Agreement

CREDIT AND COLLECTION POLICY

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 12.01

Notice Information



--------------------------------------------------------------------------------

ANNEX 5.02(a)

to

FUNDING AGREEMENT

REPORTING REQUIREMENTS OF THE BORROWER

The Borrower shall furnish, or cause to be furnished, to each Managing Agent and
the Administrative Agent:

(a) Reporting. (i) Monthly Report. As soon as available, and in any event no
later than 5:00 p.m. (New York time) on the twelfth day of each calendar month
(or, if such day is not a Business Day, the immediately succeeding Business
Day), a monthly report (a “Monthly Report”) in the form attached hereto prepared
as of the last day of the previous calendar month, certified by an officer of
the Servicer. It is hereby understood and agreed that the Borrower shall be
required to deliver a Monthly Report pursuant to the terms of this subsection
(a)(i) notwithstanding that the Borrower may also be required to deliver Weekly
Reports or Daily Reports as hereinafter described.

(ii) Weekly Report. No later than 5:00 p.m. (New York time) on each Tuesday, a
report (a “Weekly Report”) in the form attached hereto, prepared as of the last
day of the immediately preceding week.

(iii) Daily Report. If a Termination Event has occurred or as otherwise
determined necessary by the Administrative Agent, no later than 5:00 p.m. (New
York time) on the Business Day immediately following the date on which the daily
reporting obligation arose, a daily report (a “Daily Report”) in the form
attached hereto, prepared as of the close of business on the immediately
preceding Business Day. The Borrower shall be required to deliver a Daily Report
by no later than 5:00 p.m. (New York time) on each Business Day thereafter (each
Daily Report relating to the immediately preceding Business Day) unless and
until such Termination Event is no longer outstanding, in which case the
Borrower shall be required to deliver the Weekly Reports during the following
calendar month.

(b) Annual Audited Financials. As soon as available, and in any event within
ninety (90) days after the end of each fiscal year, a copy of (1) the audited
consolidated financial statements for such year for each of the Borrower and the
Parent and its Subsidiaries, certified, as to the audited financial statements,
without qualification in a manner satisfactory to the Administrative Agent by
any of (i) Deloitte & Touche USA LLP, (ii) Ernst & Young LLP, (iii) KPMG LLP, or
(iv) PricewaterhouseCoopers LLP (or any of their respective successors) or other
nationally recognized independent public accountants acceptable to the
Administrative Agent, with such financial statements being prepared in
accordance with GAAP applied consistently throughout the period involved (except
as approved by such accountants and disclosed therein) and (2) the unaudited
consolidating financial statements for the Parent and its Subsidiaries.

(c) Quarterly Financials. As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter (other than the last
quarter of such fiscal year), financial information regarding the Parent and its
Subsidiaries, certified by the Chief Financial



--------------------------------------------------------------------------------

Officer of the Parent, consisting of consolidated unaudited balance sheets as of
the close of such fiscal quarter and the related statements of income and cash
flows for that portion of the fiscal year ending as of the close of such fiscal
quarter, all prepared in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes. Such financial information shall be
accompanied by the certification of the Chief Financial Officer of the Parent
that (A) such financial information presents fairly in accordance with GAAP the
financial position and results of operations of the Parent and its Subsidiaries,
on a consolidated and consolidating basis, in each case as at the end of such
quarter and for the period then ended and (B) any other information presented is
true, correct and complete in all material respects and that there was no
Incipient Termination Event or Termination Event in existence as of such time
or, if an Incipient Termination Event or Termination Event shall have occurred
and be continuing, describing the nature thereof and all efforts undertaken to
cure such Incipient Termination Event or Termination Event. In addition, the
Borrower shall furnish, or cause to be furnished, to the Administrative Agent
and the Managing Agents, within forty-five (45) days after the end of each
fiscal quarter, (1) a statement in reasonable detail (each, a “Compliance
Certificate”) showing the calculations used in determining compliance with each
financial test described in Annex Z of the Sale Agreement and (2) a management
discussion and analysis that includes a comparison of performance for the fiscal
year to date as of the end of that fiscal quarter to the corresponding period in
the prior year, as set forth in the quarterly filings made by the Parent with
the Securities and Exchange Commission.

(d) Intentionally Omitted.

(e) Operating Plan. As soon as available, but not later than 45 days after the
end of each fiscal year, an annual operating plan for such fiscal year for the
Parent, which will (i) include a statement of the material assumptions on which
such plan is based, (ii) include quarterly balance sheets and quarterly
projections for such year and (iii) integrate sales, gross profits, operating
expenses, operating profit, cash flow projections and Borrowing Base
projections, all prepared on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management’s good faith estimates of future financial performance
based on historical performance), and including plans for personnel, capital
expenditures and facilities.

(f) Management Letters. Within 10 Business Days after receipt thereof by the
Borrower, copies of all management letters, exception reports or similar letters
or reports received by the Borrower from its independent certified public
accountants.

(g) Default Notices. As soon as practicable, and in any event within five
Business Days after an Authorized Officer of the Borrower has actual knowledge
of the existence thereof, telephonic or telecopied notice of each of the
following events, in each case specifying the nature and anticipated effect
thereof and what action, if any, the Borrower proposes to take with respect
thereto, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:

(i) any Incipient Termination Event or Termination Event;

Annex 5.02(a) - 2



--------------------------------------------------------------------------------

(ii) any Adverse Claim made or asserted against any of the Borrower Collateral
of which it becomes aware;

(iii) the occurrence of any event that would have a material adverse effect on
the aggregate value of the Borrower Collateral or on the assignments and Liens
granted by the Borrower pursuant to the Funding Agreement;

(iv) the occurrence of any event of the type described in Sections 4.02(h)(i),
(ii) or (iii) of the Sale Agreement involving any Obligor obligated under
Transferred Receivables with an aggregate Outstanding Balance at such time of
$2,000,000 or more;

(v) the commencement of a case or proceeding by or against the Borrower, the
Parent, the Servicer, any Originator, any other Subsidiary of the Parent or any
Obligor seeking a decree or order in respect of the Borrower, the Parent, the
Servicer, any Originator, any other Subsidiary of the Parent or any Obligor
(A) under the Bankruptcy Code or any other applicable federal, state or foreign
bankruptcy or other similar law, (B) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor or for any substantial part of its respective assets, or
(C) ordering the winding up or liquidation of the affairs of the Borrower, the
Parent, the Servicer, any Originator, any other Subsidiary of the Parent or any
Obligor;

(vi) the receipt of notice that (A) the Borrower, the Parent, the Servicer, any
Originator, any other Subsidiary of the Parent or any Obligor is being placed
under regulatory supervision, (B) any material license, permit, charter,
registration or approval necessary for the conduct of the business of the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor is to be, or may be, suspended or revoked, or (C) the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor is to cease and desist any practice, procedure or policy
employed by it in the conduct of its business if such cessation could reasonably
be expected to have a Material Adverse Effect; or

(vii) any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.

(h) SEC Filings and Press Releases. Promptly upon their becoming available,
copies of any final registration statements and the regular, periodic and
special reports, if any, which the Parent shall have filed with the Securities
and Exchange Commission (or any governmental agency substituted therefor) or any
national securities exchange and copies of all management letters delivered to
the Parent or any of its Subsidiaries by its accountants.

(i) ERISA Notices. Immediately upon becoming aware of the institution of any
steps by the Borrower or any other Person to terminate any Pension Plan, or the
failure to make a required contribution to a Pension Plan if such failure is
sufficient to give rise to a lien

Annex 5.02(a) - 3



--------------------------------------------------------------------------------

under section 303(k) of ERISA, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrower or any
ERISA Affiliate furnish a bond or other security to the PBGC or such Pension
Plan, or the occurrence of any event with respect to any Pension Plan which
could result in the Borrower or any ERISA Affiliate incurring any material
liability, fine or penalty, notice thereof an copies of all documentation
relating thereto.

(j) Litigation. Promptly upon learning thereof, written notice of any Litigation
affecting the Borrower, the Transferred Receivables or the Borrower Collateral,
whether or not fully covered by insurance, and regardless of the subject matter
thereof that (i) seeks damages in excess of $100,000, (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan, its fiduciaries (in
their capacity as a fiduciary of any such Plan) or its assets or against the
Borrower or any ERISA Affiliate of the Borrower in connection with any Plan,
(iv) alleges criminal misconduct by the Borrower or (v) would, if determined
adversely, have a Material Adverse Effect.

(k) Other Documents. Such other financial and other information respecting the
Transferred Receivables, the Contracts therefor or the condition or operations,
financial or otherwise, of the Borrower, any Originator, the Parent or any of
its other Subsidiaries as any Lender or Administrative Agent shall, from time to
time, reasonably request.

(l) Miscellaneous Certifications. As soon as available, and in any event within
90 days after the end of each fiscal year, (i) a Bringdown Certificate in the
form attached hereto, (ii) a Servicer’s Certificate in the form attached hereto,
and (iii) if requested, an opinion or opinions of counsel, in form and substance
reasonably satisfactory to the Lenders and the Administrative Agent, reaffirming
as of the date of such opinion the opinions of counsel with respect to the
Borrower and the Originators delivered to the Lenders and the Administrative
Agent on the Closing Date.

Annex 5.02(a) - 4



--------------------------------------------------------------------------------

ANNEX W

ADMINISTRATIVE AGENT’S ACCOUNT/

LENDERS’ ACCOUNTS



--------------------------------------------------------------------------------

ANNEX X

to

THIRD AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING

AGREEMENT

dated as of

January 23, 2009

and

FOURTH AMENDED AND RESTATED RECEIVABLES FUNDING AND

ADMINISTRATION AGREEMENT

dated as of

November 12, 2010

Definitions and Interpretation



--------------------------------------------------------------------------------

SECTION 1. Definitions and Conventions. Capitalized terms used in the Sale
Agreement (as defined below) and the Funding Agreement (as defined below) shall
have (unless otherwise provided elsewhere therein) the following respective
meanings:

“Account” shall mean any of the Concentration Account, the Collection Account,
the Borrower Account or the Accrual Account.

“Account Agreement” shall mean any of the Borrower Account Agreement, the
Concentration Account Agreement or the Accrual Account Agreement.

“Accounting Based Consolidation Event” shall mean the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of any Conduit Lender that are the subject of this
Agreement or any other Transaction Document with all or any portion of the
assets and liabilities of the Managing Agent or any Committed Lender in such
Conduit Lender’s Lender Group or any of their affiliates as the result of the
determination after the date hereof by such Managing Agent or Committed Lender
that the occurrence of any change (whether before, on or after the date hereof)
in accounting standards or the issuance of any pronouncement, interpretation or
release, by any accounting body or any other governmental body charged with the
promulgation or administration of accounting standards, including, without
limitation, the Financial Accounting Standards Board, the International
Accounting Standards Board, the American Institute of Certified Public
Accountants, the Federal Reserve Board of Governors and the Securities and
Exchange Commission.

“Accounting Changes” shall mean, with respect to any Person, (a) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions); (b) changes in accounting principles
concurred with by such Person’s certified public accountants; (c) purchase
accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and the application
of the accounting principles set forth in FASB 109, including the establishment
of reserves pursuant thereto and any subsequent reversal (in whole or in part)
of such reserves; and (d) the reversal of any reserves established as a result
of purchase accounting adjustments.

“Accrual Account” shall mean account number 12330-52385 established by the
Borrower pursuant to Section 6.01(e) of the Funding Agreement and maintained by
the Borrower at the Accrual Account Bank, which account shall be subject to an
Accrual Account Agreement.

“Accrual Account Agreement” shall mean any agreement among the Borrower, the
Administrative Agent and the Accrual Account Bank with respect to the
Concentration Account that provides, among other things, that (a) all items of
payment deposited in the Accrual Account are held by the Accrual Account Bank as
custodian for the Administrative Agent and (b) the Accrual Account Bank has no
rights of setoff or recoupment or any other claim against the Accrual Account,
other than for payment of its service fees and other charges directly related to
the administration of the Accrual Account and for returned checks or other items
of payment, and is otherwise in form and substance acceptable to the
Administrative Agent.



--------------------------------------------------------------------------------

“Accrual Account Bank” shall mean the bank or other financial institution at
which the Accrual Account is maintained, which shall initially be Bank of
America.

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 or 2.10 of the Funding Agreement.

“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Funding Agreement.

“Adjusted Net Receivables Balance” means, as of any date of determination, the
sum of (i) the Net Receivables Balance, (ii) if the Fixed Charge Coverage Ratio
as most recently reported is greater than 1.30 to 1.00, the lesser of (A) the
aggregate Outstanding Balance of all Eligible Receivables the Obligors of which
are Permitted Affiliate Obligors and (B) 4.00% of the Net Receivables Balance,
(iii) the lesser of (A) the aggregate Outstanding Balance of all Eligible
Receivables the Obligors of which are Foreign Obligors and (B) 2.00% of the Net
Receivables Balance and (iv) the lesser of (A) the aggregate Outstanding Balance
of all Eligible Receivables the Obligor of which is the U.S. government and
(B) 5% of the Net Receivables Balance.

“Administrative Agent” shall have the meaning set forth in the preamble of the
Funding Agreement.

“Administrative Services Agreement” shall mean that certain Ancillary Services
and Lease Agreement dated as of December 10, 1997, between the Borrower and the
Parent.

“Administrators” shall mean the Liberty Street Administrator, the Market Street
Administrator and any other Person that becomes a party to this Agreement as an
“Administrator”.

“Advance” shall have the meaning assigned to it in Section 2.01(a) of the
Funding Agreement.

“Advance Date” shall mean each day on which any Advance is made.

“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement or the Funding
Agreement.

“Affected Party” shall mean each of the following Persons: each Lender, the
Administrative Agent, each Managing Agent, each Administrator, each Program
Support Provider, each Affiliate of the foregoing Persons, and any participant
with the rights of a Lender under Section 12.02(c) of the Funding Agreement and
their respective successors, transferees and permitted assigns.

“Affiliate” shall mean, with respect to (a) Borrower, or Parent or any of their
Subsidiaries, or any Obligor, each Person that, directly or indirectly, owns or
controls, whether beneficially, or as a trustee, guardian or other fiduciary ten
percent (10%) or more of the Stock having ordinary voting power in the election
of directors of such Person, or (b) with respect to each Person, including those
Persons to which clause (a) is applicable, (i) each Person that controls, is
controlled by or is under common control with such Person, or (ii) each of such



--------------------------------------------------------------------------------

Person’s officers, directors, joint venturers and partners. For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

“Agent Account” shall mean account number 03353-12, Reference: SIT Funding
Corp., established at the Agent Bank in the name of the Administrative Agent.

“Agent Bank” means The Bank of Nova Scotia.

“Agent-Related Persons” means, with respect to any Managing Agent or the
Administrative Agent, such Person together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
their respective Affiliates.

“Aggregate Commitment” means, at any time, the aggregate commitment of all
Lenders to make Advances, which aggregate commitment shall be Four Hundred
Million Dollars ($400,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Funding Agreement.

“Agreed-Upon Procedures” means the procedures set forth in Schedule B to the
Funding Agreement.

“Alternate Rate” means, for any Interest Period for any Portion of Advances, an
interest rate per annum equal to the Applicable Margin above the LIBOR Rate for
such Interest Period; provided that in the case of:

 

  (a) any Interest Period which commences on a date prior to the Administrative
Agent receiving at least three (3) Business Days’ notice thereof, or

 

  (b) any Interest Period relating to a Portion of Advances which is less than
$1,000,000,

the “Alternate Rate” for each day in such Interest Period shall be an interest
rate per annum equal to the Base Rate in effect on such day.

“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

“Applicable Margin” shall have the meaning assigned to it in the Fee Letter.

“Approved Rating Agency” shall have the meaning assigned to it in Section 2.11
of the Funding Agreement.

“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
12.02 attached to the Funding Agreement.



--------------------------------------------------------------------------------

“Assignment and Acceptance Agreements” shall mean collectively the “BofA/BNS
Assignment and Acceptance Agreement”, the “BofA/PNC Assignment and Acceptance
Agreement” and the “SMBC/BNS Assignment and Acceptance Agreement”, each as
defined in the Recitals to the Funding Agreement.

“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the Treasurer, the
Controller, any Assistant Secretary, any Assistant Treasurer, any manager or
managing member and each other officer of such corporation or limited liability
company specifically authorized to sign agreements, instruments or other
documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the Funding
Agreement and the other Related Documents.

“Available Amounts” shall have the meaning assigned to it in Section 12.15 of
the Funding Agreement.

“Bank” shall mean any of the Concentration Account Bank, the Collection Account
Bank or the Borrower Account Bank.

“Bank of America” shall mean Bank of America, N.A.

“BNS Committed Lender” shall mean The Bank of Nova Scotia and each other Lender
party hereto from time to time as a “BNS Committed Lender”.

“BNS Discretionary Lender” shall mean Liberty Street Funding LLC and each
Conduit Assignee thereof.

“BNS Lender Group” shall mean the Liberty Street Administrator, The Bank of Nova
Scotia, as Managing Agent, the BNS Committed Lenders and the BNS Discretionary
Lenders.

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate for such day, plus 0.50%, (b) the
then-current U.S. prime rate as published in the Wall Street Journal and (c) the
overnight LIBOR Rate quoted on such day plus 1.00%.

“Billed Amount” shall mean, with respect to any Receivable, the amount billed on
the Billing Date to the Obligor thereunder.

“Billing Date” shall mean, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.

“BK Obligor” means an Obligor that is (i) unable to make payment of its
obligations when due, (ii) a debtor in a voluntary or involuntary bankruptcy
proceeding, or



--------------------------------------------------------------------------------

(iii) the subject of a comparable receivership or insolvency proceeding, unless,
in the case of a bankruptcy proceeding in clause (ii) or (iii), the applicable
Originator has been designated as a “critical vendor” and the Obligor thereunder
has obtained (x) in the case of any Receivable originated pre-petition, a final
court order approving the payment of the pre-petition claims of such Originator
on an administrative priority basis or (y) in the case of any Receivable
originated post-petition, (A) a final court order approving the payment of the
post-petition claims of such Originator on an administrative priority basis and
(B) a debtor-in-possession financing facility and management of the applicable
Originator reasonably believes that such financing will be available to pay the
Receivables owing by such Obligor, and, in any such case, such Obligor has
agreed post-petition to pay the Receivables owing by such Obligor on a current
basis in accordance with its terms.

“Borrower” shall have the meaning assigned to it in the preamble to the Funding
Agreement.

“Borrower Account” shall mean that certain deposit account identified as the
“Borrower Account” on Schedule 4.01(q) to the Funding Agreement, maintained by
the Borrower at the Borrower Account Bank, which account shall be subject to a
Borrower Account Agreement.

“Borrower Account Agreement” shall mean any agreement among the Borrower, the
Administrative Agent, and the Borrower Account Bank with respect to the Borrower
Account that provides, among other things, that (a) all items of payment
deposited in the Borrower Account are held by the Borrower Account Bank as
custodian for the Administrative Agent and (b) the Borrower Account Bank has no
rights of setoff or recoupment or any other claim against the Borrower Account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of the Borrower Account and for returned
checks or other items of payment, and is otherwise in form and substance
acceptable to the Administrative Agent.

“Borrower Account Bank” shall mean the bank or other financial institution at
which the Borrower Account is maintained, which shall initially be Bank of
America.

“Borrower Account Collateral” shall have the meaning assigned to it in
Section 7.01(c) of the Funding Agreement.

“Borrower Assigned Agreements” shall have the meaning assigned to it in
Section 7.01(b) of the Funding Agreement.

“Borrower Collateral” shall have the meaning assigned to it in Section 7.01 of
the Funding Agreement.

“Borrower Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
the Borrower to any Affected Party under the Funding Agreement, any other
Related Document and any document or instrument delivered pursuant thereto, and
all amendments, extensions or renewals thereof, and all covenants and



--------------------------------------------------------------------------------

duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or other instrument, arising thereunder,
including the Outstanding Principal Amount, interest, fees, amounts payable in
respect of Funding Excess, Successor Servicing Fees and Expenses, Additional
Amounts, Additional Costs, Indemnified Amounts, and including the “Borrower
Obligations” under, and as defined in, the Existing Receivables Purchase
Agreement. This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against the
Borrower in bankruptcy, whether or not allowed in such case or proceeding),
fees, charges, expenses, attorneys’ fees and any other sum chargeable to the
Borrower under any of the foregoing, whether now existing or hereafter arising,
voluntary or involuntary, whether or not jointly owed with others, direct or
indirect, absolute or contingent, liquidated or unliquidated, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations that are paid to the extent
all or any portion of such payment is avoided or recovered directly or
indirectly from any Secured Party or any assignee of any Secured Party as a
preference, fraudulent transfer or otherwise.

“Borrowing” shall mean (i) the Advances of the Lenders.

“Borrowing Base” shall mean, as of any date of determination, the amount equal
to the lesser of:

 

  (a) the Facility Limit,

and

 

  (b) an amount equal to the positive difference, if any, of:

 

  (i) the product of (1) the Dynamic Advance Rate multiplied by (2) the Adjusted
Net Receivables Balance,

minus

 

  (ii) the sum of (W) the Interest Reserve, (X) the Servicing Fee Reserve, and
(Y) such other reserves as the Administrative Agent may determine from time to
time based upon its reasonable credit judgment;

in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).

“Borrowing Base Certificate” shall have the meaning assigned to it in
Section 5.02(b) of the Funding Agreement.

“Borrowing Request” shall have the meaning assigned to it in Section 2.03(a) of
the Funding Agreement.



--------------------------------------------------------------------------------

“Breakage Costs” shall have the meaning assigned to it in Section 2.10 of the
Funding Agreement.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York, the
State of Pennsylvania or, with respect to any remittances to be made by the
Concentration Account Bank to the Concentration Account, in the jurisdiction in
which the Account maintained by such Bank is located.

“Buyer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Sale Agreement.

“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Sale Agreement.

“Canadian Subsidiary” shall have the meaning set forth in Annex A to the Credit
Agreement.

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Change of Control” shall mean any event, transaction or occurrence after the
Closing Date as a result of which (a) any person or group of persons (within the
meaning of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities Exchange Commission under the Securities Exchange Act of 1934, as
amended) of greater than 25% (or 40% if such person or group of persons includes
the Mitac Group) of the issued and outstanding shares of Stock of the Parent
having the right to vote for the election of directors of the Parent under
ordinary circumstances; (b) during any period of twelve (12) consecutive
calendar months ending after the Closing Date, individuals who at the beginning
of such twelve-month period constituted the board of directors of the Parent
(together with any new directors whose election by the board of directors of the
Parent or whose nomination for election by the Stockholders of the Parent was
approved by a vote of at least two-thirds the directors then in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; (c) the Parent ceases to own and control, directly or indirectly, all of
the economic and voting rights associated with all of the outstanding Stock,
directly or indirectly, of any Originator (other than Parent) or the Borrower;
or (d) any Transaction Party has sold,



--------------------------------------------------------------------------------

transferred, conveyed, assigned or otherwise disposed of all or substantially
all of its assets (other than such a sale of assets from one Originator to
another Originator).

“Charge-Off’ shall mean the extent to which any Transferred Receivable is
subject to any Dilution Factor described in clause (a) of the definition
thereof.

“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Borrower
Collateral or any other property of the Borrower or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Borrower or any Originator.

“Class” means, with respect to an Obligor, at any time of determination the
classification of such Obligor as a “Class A Obligor”, “Class B Obligor”, “Class
C Obligor” or “Class D Obligor”.

“Class A Obligor”, “Class B Obligor”, “Class C Obligor” and “Class D Obligor”,
respectively, shall mean, as of any date of determination, an Obligor having a
short-term rating or unsecured long-term debt rating or both a short-term rating
and an unsecured long-term rating from either of Moody’s or S&P in accordance
with the definition of “Class of Obligor” as determined in the following manner:

 

Class of Obligor

 

Short-Term

Rating

 

Long-Term

Rating of Obligor

Class A Obligor   A-1/P-1   A/A2 or higher Class B Obligor   A-2/P-2   A- or
BBB+/A3 or Baa1 (but lower than A/A2) Class C Obligor   A-3/P-3   BBB or
BBB-/Baa2 or Baa3 (but lower than BBB+/Baa1) Class D Obligor   Lower than
A-3/P-3 or Not Rated   Lower than BBB-/Baa3 or Not Rated

“Class of Obligor” for any Obligor shall be determined by the Administrative
Agent as follows: (i) the short term rating issued by S&P for such Obligor shall
be used to determine the “Class of Obligor”; provided that if such short-term
rating is unavailable, the long-term unsecured rating issued by S&P for the
Obligor shall be used, (ii) concomitantly with (i), the short-term rating issued
by Moody’s for such Obligor shall be used to determine the “Class of Obligor”;
provided that if such short-term rating is unavailable, the long-term unsecured
rating issued by Moody’s for the Obligor shall be used, and (iii) only if there
is a difference between the “Class of Obligor” indicated in (i) and (ii),
determined concomitantly, then the Obligor shall be deemed a member of the lower
of the determined “Class of Obligor”.

“Closing Date” shall mean November 12, 2010.



--------------------------------------------------------------------------------

“Collection Account” shall mean that certain account established by the Borrower
pursuant to Section 6.01(b) of the Funding Agreement and maintained by the
Borrower at the Collection Account Bank.

“Collection Account Bank” shall mean the bank or other financial institution at
which the Collection Account is maintained.

“Collections” shall mean, with respect to any Transferred Receivable, all cash
collections and other proceeds of such Receivable (including late charges, fees
and interest arising thereon, and all recoveries with respect to any Transferred
Receivable which has been written off as uncollectible).

“Commercial Paper” means the promissory notes issued or to be issued by a
Conduit Lender (or its related commercial paper issuer if such Conduit Lender
does not itself issue commercial paper) in the commercial paper market.

“Commitment” shall mean as to any Committed Lender, the aggregate commitment of
such Committed Lender to make Advances as set forth in the signature page to the
Funding Agreement or in the most recent Assignment Agreement executed by such
Lender, as such amount may be adjusted, if at all, from time to time in
accordance with the Funding Agreement.

“Committed Lenders” shall mean, (a) for the BNS Lender Group, the BNS Committed
Lender, (b) for the PNC Lender Group, the PNC Committed Lender and (c) for any
other Person that shall become a party to the Funding Agreement in the capacity
as a “Committed Lender”, and, in each case, successors and permitted assigns.

“Concentration Account” shall mean that certain account established by the
Borrower pursuant to Section 6.01(a) of the Funding Agreement and maintained by
the Borrower at the Concentration Account Bank, which account shall be subject
to a Concentration Account Agreement.

“Concentration Account Agreement” shall mean any agreement among the Borrower,
the Administrative Agent and the Concentration Account Bank with respect to the
Concentration Account that provides, among other things, that (a) all items of
payment deposited in the Concentration Account are held by the Concentration
Account Bank as custodian for the Administrative Agent and (b) the Concentration
Account Bank has no rights of setoff or recoupment or any other claim against
the Concentration Account, other than for payment of its service fees and other
charges directly related to the administration of the Concentration Account and
for returned checks or other items of payment and is otherwise in form and
substance acceptable to the Administrative Agent.

“Concentration Account Bank” shall mean the bank or other financial institution
at which the Concentration Account is maintained.

“Concentration Percentage” shall mean, as of any date of determination, for the
Obligors comprising each Class of Obligor specified in the table below, on an
individual basis, a percentage not to exceed the corresponding “Individual
Obligor Percentage”, subject to



--------------------------------------------------------------------------------

adjustment for any Special Obligors as approved by the Administrative Agent with
the consent of the Requisite Lenders.

 

Class of Obligor

   Individual Obligor
Percentage  

Class A

     15.00 % 

Class B

     7.50 % 

Class C

     5.00 % 

Class D

     4.00 % 

“Conduit Assignee” means, with respect to any Conduit Lender, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by the same Administrator as such
Conduit Lender (or an Affiliate of such Administrator consented to by the
Borrower) and designated by such Administrator from time to time to accept an
assignment from such Conduit Lender of all or a portion of its interest under
the Funding Agreement.

“Conduit Investment Termination Date” shall mean, with respect to any Conduit
Lender, the date of the delivery by such Conduit Lender to the Borrower of
written notice that such Conduit Lender elects, in its sole discretion, to
permanently cease to fund Advances hereunder.

“Conduit Lender” shall mean Liberty Street Funding LLC, Market Street Funding
LLC, any other Person that shall become a party to this Agreement in the
capacity as a “Conduit Lender” and any Conduit Assignee of any of the foregoing.

“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.

“Contributed Receivables” shall have the meaning assigned to it in
Section 2.01(d) of the Sale Agreement.

“Convertible Senior Notes” shall mean those certain convertible senior notes
issued by the Parent with a final maturity date of not less than ten (10) years
from the date of issuance, in an amount not to exceed $150,000,000 with an
interest rate up to 5.5% and subject to the terms set forth in the Convertible
Senior Notes Offering Memorandum.

“Convertible Senior Notes Offering Memorandum” shall mean that certain draft
Offering Memorandum, dated May 5, 2008, together with any immaterial changes
(including, without limitation, (x) the months during the year during which
semiannual payments are required to be made and (y) the principal amount of the
Convertible Senior Notes, provided that the principal amount, including any
exercised or available over-allotments, shall not exceed $150,000,000) made to
subsequent versions of, and the final, Offering Memorandum.

“CP Rate” shall mean, for any Interest Period for any Portion of Advances funded
by a particular Conduit Lender, the per annum rate equivalent to the sum of the
Applicable



--------------------------------------------------------------------------------

Margin plus the weighted average cost (as determined by the related
Administrator and including incremental carrying costs incurred with respect to
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Lender, other borrowings by such Conduit Lender
(other than under any Program Support Agreement) and any other costs associated
with the issuance of Commercial Paper, including dealer fees and placement agent
commissions) of or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by such Conduit Lender or its Administrator to
fund or maintain such Portion of Advances (and which may be also allocated in
part to the funding of other assets of such Conduit Lender); provided that if
any component of such rate is a discount rate, in calculating the “CP Rate” for
such Portion of Advances for such Interest Period, such Conduit Lender shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

“Credit Agreement” shall mean that certain Fourth Amended and Restated Credit
Agreement, dated as of November 12, 2010, among Parent, Bank of America,
National Association, as agent, and the financial institutions from time to time
party thereto as lenders and as in effect on Closing Date together with all
amendments, restatements, supplements or modifications thereto that are in
effect on the Closing Date or adopted from time to time thereafter to the extent
not prohibited under the Related Documents, and any refinancings, replacements
or refundings thereof that (a) are agreed to by the Administrative Agent and
Requisite Lenders or (b) (i) have terms and conditions no less favorable (as
determined by the Administrative Agent, in the exercise of its reasonable credit
judgment) to the Administrative Agent or any Lender than the terms and
conditions of the existing Credit Agreement and (ii) with respect to which an
intercreditor agreement having terms and conditions acceptable to the
Administrative Agent and the Lenders is in full force and effect.

“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Funding Agreement, as the same may
from time to time be amended, restated, supplemented or otherwise modified with
the prior written consent of the Requisite Lenders.

“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred more than 90 days, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured,



--------------------------------------------------------------------------------

(g) all obligations of such Person under any foreign exchange contract, currency
swap agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all liabilities of such Person under Title IV of
ERISA, (i) all Guaranteed Indebtedness of such Person, (j) all indebtedness
referred to in clauses (a) through (i) above secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property or other assets (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness, (k) all “Indebtedness” as
such term is defined in the Credit Agreement, (1) all “Loans” and other
obligations of the Parent and its Subsidiaries under the Credit Agreement (which
shall only be Debt of the Parent, its Subsidiaries and any Person who guarantees
such Debt), and (m) the Borrower Obligations.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including the Bankruptcy Code and all amendments thereto,
as are in effect from time to time.

“Default Rate” means, for any period, the applicable Base Rate for such period
plus the Applicable Margin, plus 0.50% per annum.

“Default Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the sum of (without duplication) (i) the aggregate Outstanding Balance of
all Transferred Receivables (other than Specified Excluded Receivables) which
became Defaulted Receivables during the Settlement Period immediately preceding
such date and (ii) with respect to any Obligor that, during the Settlement
Period immediately preceding such date, became (A) a debtor in a voluntary or
involuntary bankruptcy proceeding, or (B) the subject of a comparable
receivership or insolvency proceeding, the aggregate Outstanding Balance of
Transferred Receivables (other than Specified Excluded Receivables) owing by
such Obligor that were owing by such Obligor before such Obligor became (x) a
debtor in a voluntary or involuntary bankruptcy proceeding, or (y) the subject
of a comparable receivership or insolvency,

to

(b) the aggregate Outstanding Balance of all Transferred Receivables (other than
Specified Excluded Receivables) originated during the Settlement Period which
ended three (3) months prior to the last day of the Settlement Period
immediately preceding such date.

“Default Trigger Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Outstanding Balance of all Defaulted Receivables (other than
Specified Excluded Receivables) as of the last day of the three Settlement
Periods immediately preceding such date;



--------------------------------------------------------------------------------

to

(b) the aggregate Outstanding Balance of all Transferred Receivables (other than
Specified Excluded Receivables) originated during the fourth, fifth and sixth
Settlement Periods immediately preceding such date.

“Defaulted Receivable” shall mean any Transferred Receivable (a) with respect to
which any payment, or part thereof, remains unpaid from 91 to 120 days after its
Billing Date, (b) with respect to which the Obligor thereunder is a BK Obligor
or (c) that otherwise has been or should be written off in accordance with the
Credit and Collection Policies.

“Delinquency Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Outstanding Balance of all Transferred Receivables (other than
Specified Excluded Receivables) with respect to which any payment, or part
thereof, remains unpaid from 61 to 90 days after its Billing Date

to

(b) the aggregate Outstanding Balance of all Transferred Receivables (other than
Specified Excluded Receivables) originated during the Settlement Period which
ended two (2) months prior to the last day of the Settlement Period immediately
preceding such date.

“Delinquency Trigger Ratio” shall mean, as of any date of determination, the
ratio (expressed as a percentage) of:

(a) the aggregate Outstanding Balance of Transferred Receivables (other than
Specified Excluded Receivables) on the first day of the three (3) Settlement
Periods immediately preceding such date with respect to which any payment, or
part thereof, remains unpaid from 61 to 90 days after its Billing Date

to

(b) the aggregate Billed Amount for all Transferred Receivables (other than
Specified Excluded Receivables) originated during the second, third and fourth
Settlement Periods immediately preceding such date.

“Dilution Factors” shall mean, with respect to any Transferred Receivable, any
portion of which (a) was reduced, canceled or written-off as a result of (i) any
credits, rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied), allowances for early
payment, warehouse and other allowances, defective, rejected, returned or
repossessed merchandise or services, or any failure by any Originator to deliver
any merchandise or services or otherwise perform under the underlying Contract
or invoice, (ii) any change in or cancellation of any of the terms of the
underlying Contract or invoice or any cash discount, rebate, retroactive price
adjustment or any other adjustment by the applicable Originator which reduces
the amount payable by the Obligor on the related Receivable, or (iii)



--------------------------------------------------------------------------------

any setoff in respect of any claim by the Obligor thereof (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(b) is subject to any specific dispute, offset, counterclaim or defense
whatsoever (except discharge in bankruptcy of the Obligor thereof); provided
that the Dilution Factors shall not be deemed to include any write-offs of
Defaulted Receivables.

“Dilution Horizon Factor” shall mean, as of any date of determination, (x) the
aggregate principal amount of Transferred Receivables originated during the two
most recent Settlement Periods preceding such date divided by (y) the Adjusted
Net Receivables Balance as of the end of the Settlement Period immediately
preceding such date.

“Dilution Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Dilution Factors for all Transferred Receivables (other than
Specified Excluded Receivables) during the Settlement Period immediately
preceding such date

to

(b) the aggregate Billed Amount of all Transferred Receivables (other than
Specified Excluded Receivables) originated during the second Settlement Period
immediately preceding such date.

“Dilution Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:

DRR=[(2.25 × ADR) + (HDR- ADR) × (HDR÷ADR)] × DHF

where

 

DRR =   the Dilution Reserve Ratio; ADR =   the aggregate Dilution Factors for
the twelve most recent calendar Settlement Periods divided by the aggregate
Billed Amount of Transferred Receivables (other than Specified Excluded
Receivables) for such twelve most recent calendar Settlement Periods; HDR =  
the highest Dilution Ratio occurring during the twelve most recent Settlement
Periods preceding such date; and DHF =   the Dilution Horizon Factor.

“Dilution Trigger Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Dilution Factors for all Transferred Receivables (other than
Specified Excluded Receivables) for the three Settlement Periods immediately
preceding such date



--------------------------------------------------------------------------------

to

(b) the aggregate Billed Amount for all Transferred Receivables (other than
Specified Excluded Receivables) originated during the second, third and fourth
Settlement Periods immediately preceding such date.

“Discretionary Lenders” shall mean the BNS Discretionary Lender, the PNC
Discretionary Lender and each other Person that shall become a party to the
Funding Agreement in the capacity as a “Discretionary Lender”, and, in each
case, successors and permitted assigns.

“Dollars” or “$” shall mean lawful currency of the United States of America.

“Dynamic Advance Rate” shall mean, as of any date of determination, a percentage
equal to 100% minus the greater of (i) the Minimum Reserve Ratio and (ii) the
sum of the Loss Reserve Ratio and the Dilution Reserve Ratio as of such date.

“Effective Date” shall have the meaning assigned to it in Section 3.01 of the
Funding Agreement.

“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
the Sale Agreement.

“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:

(a)(i) that is due and payable within 120 days after its Billing Date and
(ii) with respect to which no payment or part thereof remains unpaid for more
than 90 days after its Billing Date; provided further, for purposes of
clarification, that any Transferred Receivable shall be deemed an Eligible
Receivable within the first 90 days after its Billing Date subject to the
remaining qualifications hereunder;

(b) that is not a liability of an Excluded Obligor or an Obligor with respect to
which more than 50% of the aggregate Outstanding Balance of all Receivables
owing by such Obligor are more than 90 days after its Billing Date;

(c) [Reserved.];

(d) that is denominated and payable in Dollars in the United States of America
and is not represented by a note or other negotiable instrument or by chattel
paper;

(e) that is not subject to any right of rescission, dispute, offset (including
as a result of customer promotional allowances, discounts, rebates, or claims
for damages), hold back defense, adverse claim or other claim (with only the
portion of any such Receivable subject to any such right of rescission, dispute,
offset (including as a result of customer promotional allowances, discounts,
rebates, or claims for damages), hold back defense, adverse claim or other claim
being considered an Ineligible Receivable by virtue of this clause (e)), whether
arising out of transactions concerning the Contract therefor or otherwise;



--------------------------------------------------------------------------------

(f) with respect to which the Obligor thereunder is not a BK Obligor;

(g) that is not an Unapproved Receivable;

(h) that does not represent “billed but not yet shipped” goods or merchandise,
partially performed or unperformed services, consigned goods or “sale or return”
goods and does not arise from a transaction for which any additional performance
by the Originator thereof, or acceptance by or other act of the Obligor
thereunder, including any required submission of documentation, remains to be
performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law;

(i) as to which the representations and warranties set forth in Sections
4.01(v)(ii) through (iv) of the Sale Agreement are true and correct in all
respects as of the Transfer Date therefor;

(j) that is not the liability of an Obligor that has any claim of a material
nature against or affecting the Originator thereof or the property of such
Originator which gives rise to a right of set-off against such Receivable (with
only that portion of Receivables owing by such Obligor equal to the amount of
such claim being an Ineligible Receivable); provided that claims which arise in
the ordinary course of business and are properly reflected in contra accounts on
the books and records of the Originators, the Borrower and the Servicer shall
not cause an otherwise Eligible Receivable to become ineligible under this
clause (j) but shall instead cause a reduction in the Outstanding Balance of
such Eligible Receivables for all computational purposes under the Related
Documents;

(k) that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;

(l) that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms (and which, for the avoidance of doubt, is not in any way a limited
obligation of the related Obligor (e.g., limited to collections received by such
Obligor from its own accounts receivable));

(m) that is entitled to be paid pursuant to the terms of the Contract therefor
and has not been paid in full or been compromised, adjusted, extended, reduced,
satisfied, subordinated, rescinded or modified (except for adjustments to the
Outstanding Balance thereof to reflect Dilution Factors made in accordance with
the Credit and Collection Policies);

(n) that does not contravene in any material respect any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation that, in each case, could
reasonably be expected to have a material adverse effect on the collectability,
value or payment terms of such Receivable;

(o) with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or



--------------------------------------------------------------------------------

the Contract therefor, (ii) asserting the bankruptcy or insolvency of the
Obligor thereunder; unless, in the case of a bankruptcy proceeding, the
applicable Originator has been designated as a “critical vendor” and the Obligor
thereunder has obtained (A) in the case of any Receivable originated
pre-petition, a final court order approving the payment of the pre-petition
claims of such Originator on an administrative priority basis or (B) in the case
of any Receivable originated post-petition, (1) a final court order approving
the payment of the post-petition claims of such Originator on an administrative
priority basis and (2) a debtor-in-possession financing facility and management
of the applicable Originator reasonably believes that such financing will be
available to pay the Receivables owing by such Obligor, and, in any such case,
such Obligor has agreed post-petition to pay the Receivables owing by such
Obligor on a current basis in accordance with its terms, (iii) seeking payment
of such Receivable or payment and performance of such Contract or (iv) seeking
any determination or ruling that could reasonably be expected to materially and
adversely affect the validity or enforceability of such Receivable or such
Contract;

(p)(i) that is an “account” within the meaning of the UCC (or any other
applicable legislation) of the jurisdictions in which the each of the
Originators, the Parent and the Borrower are organized and in which chief
executive offices of each of the Originators, the Parent and the Borrower are
located and (ii) under the terms of the related Contract, the right to payment
thereof may be freely assigned, including as a result of compliance with
applicable law (or with respect to which, the prohibition on the assignment of
rights to payment are made fully ineffective under applicable law);

(q) that is payable solely and directly to an Originator and not to any other
Person (including any shipper of the merchandise or goods that gave rise to such
Receivable), except to the extent that payment thereof may be made to a Lockbox
or otherwise as directed pursuant to Article VI of the Funding Agreement;

(r) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation or assignment of
such Receivable or the Contract therefor have been duly obtained, effected or
given and are in full force and effect (provided that a Receivable shall be an
Eligible Receivable under this clause (r) if the only required approval which
has not been obtained is the approval by the U.S. government of the assignment
of the related Receivable in the case of Receivables the Obligor of which is the
U.S. government);

(s) that is created through the provision of merchandise, goods or services by
the Originator thereof in the ordinary course of its business;

(t) that is not the liability of an Obligor that, under the terms of the Credit
and Collection Policies, is receiving or should receive merchandise, goods or
services on a “cash on delivery” basis;

(u) that does not constitute a rebilled amount arising from a deduction taken by
an Obligor with respect to a previously arising Receivable;



--------------------------------------------------------------------------------

(v) as to which the Borrower has a first priority perfected ownership interest
and in which the Administrative Agent has a first priority perfected security
interest, in each case not subject to any Lien, right, claim, security interest
or other interest of any other Person (other than, in the case of the Borrower,
the Lien of the Administrative Agent for the benefit of the Secured Parties);

(w) to the extent such Transferred Receivable represents sales tax or a vendor
pass-through payment, such portion of such Receivable shall not be an Eligible
Receivable;

(x) that does not represent the balance owed by an Obligor on a Receivable in
respect of which the Obligor has made partial payment;

(y) with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;

(z) with respect to which, if such Receivable is a Financing Receivable, either
(i) the Obligor under such Financing Receivable has entered into an
intercreditor agreement with The Bank of Nova Scotia, Synnex and Borrower, in
form and substance satisfactory to the Administrative Agent and the agent under
the Credit Agreement or (ii) the Obligor thereunder is obligated to pay such
Receivable in full without any setoff, counterclaim or other deduction against
(or otherwise with respect to) the applicable purchaser of the related goods or
services (or such purchaser’s performance under the financing arrangement
between such Obligor and such purchaser), such Obligor does not have an
“inbound” flooring arrangement with Synnex pursuant to which such Obligor at any
time obtained a lien on the related goods and the Administrative Agent has
specifically approved in writing the form of the financing arrangement under
which such Receivable was generated;

(aa) that is not a Receivable of an Obligor with respect to which the Parent (or
any Affiliate thereof) performs servicing duties as agent for such Obligor with
respect to such Obligor’s own accounts receivable, if any portion of the
Outstanding Balance of such Receivable causes the aggregate Outstanding Balance
of all such Receivables in the Borrower Collateral to exceed 5% of the Net
Receivables Balance;

(bb) that is not a Receivable the Obligor of which is Iron Bow Technologies,
LLC, except as expressly permitted in writing by all Lenders;

(cc) that do not arise under partially performed or unperformed Contracts for
services or the delivery of goods or merchandise; and

(dd) that complies with such other criteria and requirements as the
Administrative Agent in its reasonable credit judgment may from time to time
specify to the Borrower or the Originator thereof upon not less than ten
Business Days prior written notice.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean, with respect to any Originator, any trade or
business (whether or not incorporated) that, together with such Originator, are
treated as a single employer within the meaning of Sections 414(b), (c), (m) or
(o) of the IRC.

“ERISA Event” shall mean, with respect to any Originator or any ERISA Affiliate,
the occurrence of one or more of the following events: (a) any event described
in Section 4043(c) of ERISA with respect to a Title IV Plan unless the 30-day
requirement with respect thereto has been waived pursuant to the regulations
under Section 4043 of ERISA; (b) the withdrawal of any Originator or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a “substantial employer,” as defined in Section 4001(a)(2)
of ERISA; (c) the complete or partial withdrawal of any Originator or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any
Originator or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within 30 days;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 of
ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt status.

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “eurocurrency
liabilities”). The LIBOR Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Bankruptcy” shall mean, with respect to any Person, (a) that such
Person becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due; (b) that any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; (c) that such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (d) that any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or (e) that any proceeding under any
Debtor Relief Law relating to any such Person or to all or any



--------------------------------------------------------------------------------

material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding.

“Event of Servicer Termination” shall have the meaning assigned to it in
Section 8.01 of the Sale Agreement.

“Excess Concentration Amount” shall mean, with respect to any Obligor of one or
more Transferred Receivables, as of any date of determination after giving
effect to all Eligible Receivables transferred on such date, the amount by which
(a) the Outstanding Balance of Eligible Receivables owing by such Obligor
exceeds (b)(i) the Concentration Percentage for such Obligor on such date,
multiplied by (ii) the aggregate Outstanding Balance of Eligible Receivables
(other than (i) Receivables the Obligors of which are Permitted Affiliate
Obligors, (ii) Receivables the Obligors of which are Foreign Obligors and
(iii) Receivables the Obligor of which is the U.S. government with respect to
which the Obligor has not obtained the approval of the U.S. government to the
assignment thereof) as of such time of determination; provided that, in the case
of Obligors which are Affiliates, the Excess Concentration Amount for such
Obligor shall be calculated as if such Obligor and its Affiliates which are
Obligors were one Obligor.

“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of any
Originator, the Parent or the Borrower (other than a Permitted Affiliate
Obligor), or (b) that is designated as an Excluded Obligor by the Administrative
Agent in its reasonable discretion upon ten (10) Business Days’ prior written
notice from the Administrative Agent to the Borrower, the Lenders, the Servicer
and the Parent.

“Excluded Receivable” shall mean a Mexico Receivable or any Receivable
originated or acquired by an Originator on or after the Effective Date and not
transferred to Buyer prior to the Effective Date.

“Existing Receivables Purchase Agreement” shall have the meaning assigned to it
in the preamble of the Funding Agreement.

“Existing Transfer Agreement” shall have the meaning assigned to it in the
preamble of the Sale Agreement.

“Explicit Rating” shall have the meaning assigned to it in the Fee Letter.

“Facility Fee” shall have the meaning assigned to it in the Fee Letter.

“Facility Limit” means at any time Four Hundred Million Dollars ($400,000,000),
as such amount may be adjusted, if at all, from time to time in accordance with
the Funding Agreement.

“Facility Limit Reduction Notice” shall have the meaning assigned to it in
Section 2.02(a) of the Funding Agreement.



--------------------------------------------------------------------------------

“Facility Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 9.01 of the Funding Agreement, (b) the Final
Advance Date, and (c) the date of termination of the Aggregate Commitment
specified in a Facility Termination Notice.

“Facility Termination Notice” shall have the meaning assigned to it in
Section 2.02(b) of the Funding Agreement.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the applicable
Managing Agent on such day on such transactions as determined by it.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Fee Letter” shall mean that certain letter agreement, dated the Closing Date,
between the Parent, the Borrower, the Managing Agents, the Lenders and the other
parties thereto.

“Fees” shall mean any and all fees payable to the Administrative Agent, The Bank
of Nova Scotia, as Structuring Agent, PNC Capital Markets LLC, as Co-Structuring
Agent, or any Lender pursuant to the Funding Agreement or any other Related
Document, including the Facility Fee and the Program Fee.

“Final Advance Date” shall mean November 12, 2013 as such date may be extended
with the consent of the Borrower, the Lenders and the Administrative Agent.

“Financing Receivable” shall mean a Receivable which evidences the obligation of
an Obligor to pay the purchase price of merchandise, goods or services which are
neither purchased nor deemed purchased by such Obligor but which were financed
by such Obligor pursuant to a floorplan financing arrangement.

“Fixed Charge Ratio Coverage Ratio” shall have the meaning assigned to it in
Annex Z to the Sale Agreement.

“Foreign Obligor” shall mean an Obligor who is organized under the laws of any
jurisdiction outside of the United States of America (including the District of
Columbia but otherwise excluding its territories and possessions).

“Funding Agreement” shall mean that certain Fourth Amended and Restated
Receivables Funding and Administration Agreement, dated as of the Closing Date,
by and



--------------------------------------------------------------------------------

among the Borrower, the Lenders, the Managing Agents, the Administrators and the
Administrative Agent.

“Funding Availability” shall mean, as of any date of determination, the amount,
if any, by which the Borrowing Base exceeds the Outstanding Principal Amount, in
each case as of the end of the immediately preceding day.

“Funding Excess” shall mean, as of any date of determination, the extent to
which the Outstanding Principal Amount exceeds the Borrowing Base, in each case
as disclosed in the most recently submitted Borrowing Base Certificate or
Borrowing Request or as otherwise determined by the Administrative Agent based
on Borrower Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Borrower
Collateral, which determination shall be final, binding and conclusive on all
parties to the Funding Agreement (absent manifest error).

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied as such term is
further defined in Section 2(a) of this Annex X.

“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances of such Receivables, in
form and substance satisfactory to the Borrower and the Administrative Agent.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof. The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.



--------------------------------------------------------------------------------

“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.

“Increased Capital Rate of Return Reduction Event” shall have the meaning
assigned to it in Section 2.09(a) of the Funding Agreement.

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal).

“Indemnified Person” shall have the meaning assigned to it in Section 10.01(a)
of the Funding Agreement.

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08(h) of
the Funding Agreement.

“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.

“Intercreditor Agreement” shall mean each of (i) that certain Third Amended and
Restated Intercreditor Agreement dated as of November 12, 2010, entered into by
and among Parent, the Originators from time to time party thereto, Borrower,
Bank of America, and BNS, as Administrative Agent, (ii) that certain Third
Amended and Restated Intercreditor Agreement dated as of January 23, 2009,
entered into by Parent, the Originators from time to time party thereto,
Borrower, Bank of America, BNS, IBM Canada Limited and IBM Credit LLC, and
(iii) each other intercreditor agreement entered into from time to time by
Parent, Borrower, BNS, as Administrative Agent, and other creditors.

“Interest Component” means, at any time of determination for any Conduit Lender,
the aggregate Yield accrued and to accrue through the end of the current
Interest Period for the Portion of Advances accruing Yield calculated by
reference to the CP Rate at such time (determined for such purpose using the CP
Rate most recently determined by its Administrator).

“Interest Period” means (a) with respect to any Portion of Advances funded by
the issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial funding of such Portion of Advances and
ending on (and including) the last day of the current calendar month, and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Interest Period for such Portion of
Advances and ending on (and including) the last day of the current calendar
month; and (b) with respect to any Portion of Advances not funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial funding of such Portion of Advances and
ending on (but excluding) the next following Settlement Date, and
(ii) thereafter, each period



--------------------------------------------------------------------------------

commencing on (and including) a Settlement Date and ending on (but excluding)
the next following Settlement Date; provided that:

 

  (a) any Interest Period with respect to any Portion of Advances (other than
any Portion of Advances accruing Yield at the CP Rate) that would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided that if Yield in respect of such Interest Period is
computed by reference to the LIBOR Rate, and such Interest Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Interest Period shall
end on the next preceding Business Day;

 

  (b) in the case of any Interest Period for any portion of Advance that
commences before the Facility Termination Date and would otherwise end on a date
occurring after the Facility Termination Date, such Interest Period shall end on
such Facility Termination Date and the duration of each Interest Period which
commences on or after the Facility Termination Date shall be of such duration as
shall be selected by such Managing Agent; and

 

  (c) any Interest Period in respect of which Yield is computed by reference to
the CP Rate may be terminated at the election of the applicable Managing Agent
any time, in which case the Portion of Advances allocated to such terminated
Interest Period shall be allocated to a new Interest Period commencing on (and
including) the date of such termination and ending on (but excluding) the next
following Settlement Date, and shall accrue Yield at the Alternate Rate.

“Interest Reserve” shall mean, as of any date of determination, an amount equal
to the product of (i) 1.5, (ii) the Base Rate, (iii) the Outstanding Principal
Amount and (iv) a fraction, the numerator of which is the higher of (a) 30 and
(b) the Receivables Collection Turnover as of the end of the Settlement Period
immediately preceding such date multiplied by 2, and the denominator of which is
360.

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.

“Investments” shall mean, with respect to any Borrower Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

“IRC” shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.

“IRS” shall mean the Internal Revenue Service.



--------------------------------------------------------------------------------

“Lender” shall have the meaning assigned to it in the preamble of the Funding
Agreement.

“Lender Group” shall mean each of the following groups:

(a) the BNS Lender Group;

(b) the PNC Lender Group; and

(c) for each additional Lender Group party to the Funding Agreement after the
Closing Date, the applicable Conduit Lender, its Administrator, the applicable
Managing Agent and the related Committed Lenders from time to time party hereto.

“Lender Group Percentage” means, for any Lender Group, the percentage equivalent
(carried out to five decimal places) of a fraction the numerator of which is the
aggregate amount of the Commitments of all Committed Lenders in that Lender
Group and the denominator of which is the sum of such numerators for each of the
Lender Groups.

“Liberty Street Administrator” shall mean The Bank of Nova Scotia or an
Affiliate thereof, as administrator for the BNS Discretionary Lender.

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

“LIBOR Rate” means, for any Interest Period, a rate per annum determined by the
applicable Managing Agent pursuant to the following formula:

 

  LIBOR Rate =  

LIBOR Base Rate

       1.00 – Eurodollar Reserve Percentage   

Where,

“LIBOR Base Rate” means, for such Interest Period:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the page of the Telerate Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being page
number 3750) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(i) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to



--------------------------------------------------------------------------------

such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or

(ii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the applicable Managing
Agent as the rate of interest at which Dollar deposits (for delivery on the
first day of such Interest Period) in same day funds in the approximate amount
of the applicable Portion of Advances to be funded by reference to the LIBOR
Rate and with a term equivalent to such Interest Period would be offered by its
London Branch to major banks in the offshore dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period; and

“LIBOR Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the LIBOR Rate.

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.

“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Funding Agreement, and references to any Lockbox shall be understood to be
references to any lockbox accounts associated therewith and governed by the same
Lockbox Agreement.

“Lockbox Agreement” shall mean any agreement among an Originator, the Borrower,
the Administrative Agent and a Lockbox Bank with respect to a Lockbox that
provides, among other things, that (a) all items of payment deposited in such
Lockbox are held by such Lockbox Bank as custodian for the Administrative Agent,
(b) such Lockbox Bank has no right of setoff or recoupment or any other claim
against such Lockbox, other than for payment of its services fees and other
charges directly related to the administration of such Lockbox and for returned
checks or other items of payment, and (c) such Lockbox Bank agrees to forward
all Collections received in such Lockbox to the Concentration Account within one
Business Day of receipt and is otherwise in form and substance acceptable to the
Administrative Agent.

“Lockbox Bank” shall mean any bank or other financial institution at which one
or more Lockboxes are maintained.

“Loss Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:



--------------------------------------------------------------------------------

LRR = LHF × ARR × 2.25

where

 

  LRR =   the Loss Reserve Ratio;   LHF =   a Loss Horizon Factor equal to
(x) the aggregate principal amount of Transferred Receivables originated during
the three (3) most recent Settlement Periods preceding such date divided by
(z) the Adjusted Net Receivables Balance as of the end of the Settlement Period
immediately preceding such date; and   ARR =   As of any date of determination,
the highest quotient occurring during the twelve most recent Settlement Periods
of (i) the aggregate Outstanding Balance of all Transferred Receivables (other
than Specified Excluded Receivables) which became Defaulted Receivables during
the three most recent calendar Settlement Periods immediately preceding such
date divided by (ii) the aggregate Outstanding Balance of all Transferred
Receivables (other than Specified Excluded Receivables) originated during the
third through sixth calendar Settlement Periods immediately preceding such date.

“Managing Agent” means, with respect to any Lender Group, the Person acting as
Managing Agent for such Lender Group and designated as such on the signature
pages hereto or in any Assignment Agreement under the Funding Agreement, and
each of its successors and assigns.

“Market Street Administrator” shall mean PNC Bank, National Association or an
Affiliate thereof, as administrator for the PNC Discretionary Lender.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, or financial or other condition of
(i) any Originator or the Originators considered as a whole, (ii) the Borrower,
(iii) the Servicer or (iv) the Parent and its Subsidiaries considered as a
whole, (b) the ability of any Originator, the Borrower, the Parent or the
Servicer to perform any of its obligations under the Related Documents in
accordance with the terms thereof, (c) the validity or enforceability of any
Related Document or the rights and remedies of the Borrower, the Managing
Agents, the Lenders or the Administrative Agent under any Related Document,
(d) the federal income tax attributes of the sale, contribution or pledge of the
Transferred Receivables pursuant to any Related Document or (e) the Transferred
Receivables (or collectability thereof), the Contracts therefor, the Borrower
Collateral (in each case, taken as a whole) or the ownership interests or Liens
of the Borrower or the Lenders or the Administrative Agent thereon or the
priority of such interests or Liens.

“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.

“Mexico Receivables” shall mean Receivables arising out of any of the following:
(a) the Accounts Receivable Assignment Agreement dated as of February 28, 2006,
among Corporative Lanix, S.A. de C.V., Alef Soluciones Integrales, S.A. de C.V.
and Accesorios y



--------------------------------------------------------------------------------

Suministros Informáticos, S.A. de C.V. (collectively, the “Lanix Consortium”),
as assignors, Synnex Mexico and the Originator, as assignee, as the same may be
amended, extended, replaced, restated, supplemented or otherwise modified from
time to time, (b) the Accounts Receivables Assignment Agreement dated as of
December 5, 2005, among the Lanix Consortium, as assignors, Synnex Mexico and
the Originator as assignee, as the same may be amended, extended, replaced,
restated, supplemented or otherwise modified from time to time, (c) the
Multiannual Services Agreement (Contracto Multianual de Prestación de Servicios)
number 62.PE.2005-2010, dated October 31, 2005, between the Lanix Consortium, as
service providers, and the Ministry of Education (Secretaría de Educación
Pública), a Ministry of the Federal Public Administration of México (the “SEP”),
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time, and (d) the Multiannual Services Agreement
(Contracto Multianual de Prestación de Servicios) number 62.PE.2005-2010, dated
October 31, 2005, between the Lanix Consortium, as service providers, and SEP,
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time.

“Minimum Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:

MRR = ADR × DHF + CF

where

MRR = the Minimum Reserve Ratio;

ADR = the average of the Dilution Ratios occurring during the twelve most recent
calendar Settlement Periods preceding such date;

DHF = the Dilution Horizon Factor; and

CF = a concentration factor equal to 22.5%.

“Mitac Group” shall mean any or all of Mitac International Corp., a Taiwanese
corporation, Union Petrochemical Corp., a Taiwanese corporation and Synnex
Technology International, a Taiwanese corporation.

“Monthly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA with respect to which any Originator or ERISA
Affiliate is making, is obligated to make, or has made or been obligated to
make, contributions on behalf of participants who are or were employed by any of
them.

“Net Receivables Balance” means, as of any date of determination, the amount
equal to:



--------------------------------------------------------------------------------

(a) the Outstanding Balance of Eligible Receivables (other than (i) Receivables
the Obligors of which are Permitted Affiliate Obligors, (ii) Receivables the
Obligors of which are Foreign Obligors and (iii) Receivables the Obligor of
which is the U.S. government with respect to which the Obligor has not obtained
the approval of the U.S. government to the assignment thereof),

minus

(b) the Excess Concentration Amount;

in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).

“Net Worth” means as of any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Transferred Receivables at such
time, over (b) the sum of (i) the Outstanding Principal Amount at such time,
plus (ii) the aggregate outstanding principal balance of the Subordinated Loans
(including any Subordinated Loan proposed to be made on the date of
determination).

“Non-Consenting Lender” shall have the meaning assigned to it in
Section 12.07(c) of the Funding Agreement.

“Non-Funding Lender” shall have the meaning assigned to it in Section 2.03(e) of
the Funding Agreement.

“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.

“Originator” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Originator Support Agreement” shall mean an agreement substantially in the form
of Exhibit 2.03 to the Sale Agreement made by Parent in favor of the Borrower.



--------------------------------------------------------------------------------

“Other Lender” shall have the meaning assigned to it in Section 2.03(e) of the
Funding Agreement.

“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder, minus (c) all discounts to, or any other modifications by,
the Originator, the Borrower or the Servicer that reduce such Billed Amount;
provided that if the Administrative Agent or the Servicer makes a good faith
determination that all payments by such Obligor with respect to such Billed
Amount have been made, the Outstanding Balance shall be zero.

“Outstanding Principal Amount” shall mean, as of any date of determination, the
amount equal to (a) the aggregate Advances made by the Lenders under the Funding
Agreement on or before such date, minus (b) the aggregate amounts disbursed to
any Lender in reduction of the principal of such Advances pursuant to the
Funding Agreement on or before such date and not required to be returned as
preference payments or otherwise; provided that references to the Outstanding
Principal Amount of any Lender shall mean an amount equal to (x) the aggregate
Advances made by such Lender pursuant to the Funding Agreement on or before such
date, minus (y) the aggregate amounts disbursed to such Lender in reduction of
the principal of such Advances pursuant to the Funding Agreement on or before
such date and not required to be returned as preference payments or otherwise.

“Parent” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Parent Group” shall mean the Parent and each of its Affiliates other than the
Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.

“Permitted Affiliate Obligor” shall mean the Obligor of a Permitted Affiliate
Receivable.

“Permitted Affiliate Receivable” shall mean any Receivable the Obligor of which
is an Affiliate of any Originator (other than an Affiliate that is a Subsidiary
of an Originator) which was originated in the ordinary course of the applicable
Originator’s business on an arm’s length basis on terms comparable to those any
other Receivable generated by the applicable Originator with respect to a
third-party Obligor and is payable in cash (and not an intercompany credit or
offset of any nature).

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable; (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
government contracts, contracts (other than contracts for the payment of money)
or leases to which any Originator, the Borrower or the Servicer is a party as
lessee made



--------------------------------------------------------------------------------

in the ordinary course of business; (d) deposits securing statutory obligations
of any Originator, the Borrower or the Servicer; (e) inchoate and unperfected
workers’, mechanics’, suppliers’ or similar Liens arising in the ordinary course
of business; (f) carriers’, warehousemen’s or other similar possessory Liens
arising in the ordinary course of business; (g) deposits securing, or in lieu
of, surety, appeal or customs bonds in proceedings to which any Originator, the
Borrower or the Servicer is a party; (h) any judgment Lien not constituting a
Termination Event under Section 8.01(g) of the Funding Agreement; (i) Liens
existing on the Closing Date and listed on Schedule 5.03(b) of the Funding
Agreement; and (j) presently existing or hereinafter created Liens in favor of
the Buyer, the Borrower, the Lenders or the Administrative Agent under the
Funding Agreement and the Related Documents.

“Permitted Investments” shall mean any of the following:

(a) obligations of, or guaranteed as to the full and timely payment of principal
and interest by, the United States of America or obligations of any agency or
instrumentality thereof if such obligations are backed by the full faith and
credit of the United States of America, in each case with maturities of not more
than 90 days from the date acquired;

(b) repurchase agreements on obligations of the type specified in clause (a) of
this definition; provided that the short-term debt obligations of the party
agreeing to repurchase are rated at least “A-1” or the equivalent by S&P and
“P-1” or the equivalent by Moody’s;

(c) federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided that the
short-term obligations of such depository institution or trust company are rated
at least “A-1” or the equivalent by S&P and “P-1” or the equivalent by Moody’s;

(d) commercial paper of any corporation incorporated under the laws of the
United States of America or any state thereof with original maturities of not
more than 180 days that on the date of acquisition are rated at least “A-1” or
the equivalent by S&P and “P-1” or the equivalent by Moody’s; and

(e) securities of money market funds rated at least “A-1” or the equivalent by
S&P and “P-1” or the equivalent by Moody’s.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in Section 3(3) of ERISA, that any Originator or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any Originator or ERISA
Affiliate.



--------------------------------------------------------------------------------

“PNC Committed Lender” shall mean PNC Bank, National Association and each other
Lender party hereto from time to time as a “PNC Committed Lender”.

“PNC Discretionary Lender” shall mean Market Street Funding LLC and each Conduit
Assignee thereof.

“PNC Lender Group” shall mean the Market Street Administrator, PNC Bank,
National Association, as Managing Agent, the PNC Committed Lenders and the PNC
Discretionary Lenders.

“Portion of Advances” shall have the meaning assigned to it in Section 2.06 of
the Funding Agreement.

“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Sale Agreement or Section 9.03 of the Funding Agreement, as applicable.

“Program Fee” shall have the meaning assigned to it in the Fee Letter.

“Program Support Agreement” means and includes, with respect to any Conduit
Lender, any agreement entered into by any Program Support Provider providing for
the issuance of one or more letters of credit for the account of the Conduit
Lender (or any related commercial paper issuer that finances the Conduit
Lender), the issuance of one or more surety bonds for which the Conduit Lender
(or such related issuer) is obligated to reimburse the applicable Program
Support Provider for any drawings thereunder, the sale by the Conduit Lender (or
such related issuer) to any Program Support Provider of the Borrower Obligation
outstanding to such Conduit Lender (or portions thereof or participations
therein) and/or the making of loans and/or other extensions of credit to the
Conduit Lender (or such related issuer) in connection with its commercial paper
program, together with any letter of credit, surety bond or other instrument
issued thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, the Conduit
Lender (or any related commercial paper issuer that finances the Conduit Lender)
or issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with the Conduit Lender’s (or such
related issuer’s) commercial paper program.

“Projections” shall mean the Parent’s forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements consistent
with the historical financial statements of the Parent, together with
appropriate supporting details and a statement of underlying assumptions.

“Proposed Change” shall have the meaning assigned to it in Section 12.07(c) of
the Funding Agreement.

“Pro Rata Share” shall mean with respect to all matters relating to any Lender,
the percentage obtained by dividing (i) the Commitment of that Lender by
(ii) the Aggregate Commitment, as such percentage may be adjusted by assignments
permitted pursuant to Section



--------------------------------------------------------------------------------

12.02 of the Funding Agreement; provided that if all of the Commitments are
terminated pursuant to the terms of the Funding Agreement, then “Pro Rata Share”
shall mean with respect to all matters relating to any Lender, the percentage
obtained by dividing (x) the sum of such Lender’s Advances, by (y) the aggregate
Outstanding Principal Amount.

“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

“Rate Type” means the LIBOR Rate, the Base Rate or the CP Rate.

“Rating Agency” shall mean Moody’s or S&P.

“Ratings” means for any Discretionary Lender or any other Lender which requires
such a “Rating” in connection with the Funding Agreement, the ratings by the
Rating Agencies of such Person of the indebtedness for borrowed money of such
Person.

“Ratings Cure” shall have the meaning assigned to it in Section 2.11 of the
Funding Agreement.

“Ratios” shall mean, collectively, the Default Ratio, the Default Trigger Ratio,
the Delinquency Ratio, the Dilution Ratio, the Dilution Reserve Ratio, the
Dilution Trigger Ratio and the Receivables Collection Turnover.

“Receivable” shall mean, with respect to any Obligor:

(a) indebtedness of such Obligor (whether constituting an account, chattel
paper, document, instrument or general intangible (under which the Obligor’s
principal obligation is a monetary obligation) and whether or not earned by
performance) arising from the provision of merchandise, goods or services by an
Originator, or other Person approved by the Administrative Agent and the Lenders
in their sole discretion, to such Obligor (or in the case of a Financing
Receivable, to a third party), including the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto;

(b) all Liens and property subject thereto from time to time, if any, securing
or purporting to secure any such indebtedness of such Obligor, whether pursuant
to the related Contract or otherwise, together with all financing statements and
other filings authorized by such Obligor relating thereto;

(c) all guaranties, indemnities and warranties, insurance policies, financing
statements, supporting obligations and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness, whether pursuant to the related Contract or otherwise;

(d) any Returned Goods and documentation of title evidencing the shipment or
storage of any goods relating to any sale giving rise to such Receivable;

(e) all Collections with respect to any of the foregoing;



--------------------------------------------------------------------------------

(f) all Records with respect to any of the foregoing; and

(g) all proceeds with respect to any of the foregoing.

“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Sale Agreement.

“Receivables Collection Turnover” shall mean, as of any date of determination,
the amount (expressed in days) equal to:

(a) a fraction, (i) the numerator of which is equal to the aggregate Outstanding
Balance of Transferred Receivables (other than Specified Excluded Receivables)
on the first day of the Settlement Period immediately preceding such date and
(ii) the denominator of which is equal to aggregate Collections received during
such Settlement Period with respect to all Transferred Receivables (other than
Specified Excluded Receivables),

multiplied by

(b) the number of days per period contained in such Settlement Period.

“Receivables Collection Turnover Trigger” shall mean, as of any date of
determination, the amount (expressed in days) equal to:

(a) a fraction, (i) the numerator of which is equal to the aggregate Outstanding
Balance of Transferred Receivables (other than Specified Excluded Receivables)
on the first day of the three (3) Settlement Periods immediately preceding such
date and (ii) the denominator of which is equal to aggregate Collections
received during such three (3) Settlement Periods with respect to all
Transferred Receivables (other than Specified Excluded Receivables),

multiplied by

(b) the average number of days per period contained in such three (3) Settlement
Periods.

“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, the Servicer, any Sub-Servicer or the Borrower
with respect to the Receivables and the Obligors thereunder and the Borrower
Collateral.

“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law, regulation (including Regulation D of the Federal Reserve
Board), pronouncement by the Financial Accounting Standards Board or the
adoption or making after such date of any interpretation, directive or request
under any federal, state or foreign law or regulation (whether or not having the
force of law) by any Governmental Authority, the Financial Accounting Standards
Board, or any central bank or comparable agency, charged with the interpretation
or administration thereof, including an Accounting Based Consolidation Event,
that, in each case, is applicable to any Affected Party.



--------------------------------------------------------------------------------

“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of the
Sale Agreement.

“Related Committed Lenders” shall mean, with respect to any Discretionary
Lender, the Committed Lenders in such Discretionary Lender’s Lender Group.

“Related Documents” shall mean each Account Agreement, each Lockbox Agreement,
the Sale Agreement, the Funding Agreement, the Revolving Notes, each Receivables
Assignment, the Subordinated Notes, each Originator Support Agreement, the Fee
Letter and all other agreements, instruments, documents and certificates
identified in the Schedule of Documents and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, and all other written
matter whether heretofore, now or hereafter executed by or on behalf of any
Person, or any employee of any Person, and delivered in connection with the Sale
Agreement, the Funding Agreement or the transactions contemplated thereby. Any
reference in the Sale Agreement, the Funding Agreement or any other Related
Document to a Related Document shall include all Appendices thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to such Related Document as the same may be in effect at any and all times
such reference becomes operative.

“Repayment Notice” shall have the meaning assigned to it in Section 2.03(h) of
the Funding Agreement.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA.

“Required Capital Amount” means, at any time of determination, an amount equal
to (a) the Loss Reserve Ratio times 1.25 times the Net Receivables Balance plus
(b) the Outstanding Balance of all Transferred Receivables (other than
Charge-Offs) on which any amount is unpaid more than 90 days past its Maturity
Date plus (c) the sum of the Excess Concentration Amounts for the three Obligors
with the largest aggregate Outstanding Balance of Eligible Receivables.

“Requisite Lenders” shall mean (a) two or more Lenders having in the aggregate
more than fifty-one percent (51%) of the Aggregate Commitment, or (b) if the
Commitments have been terminated, two or more Lenders having in the aggregate
more than fifty-one percent (51%) aggregate Outstanding Principal Amount;
provided that if at any time there is only one Lender party to the Funding
Agreement, “Requisite Lenders” shall mean such Lender.

“Retiree Welfare Plan” shall mean, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

“Returned Goods” shall mean, with respect to any Receivable, all right, title
and interest of any Originator, the Borrower, the Administrative Agent or the
Lenders, as applicable, in and to returned, repossessed or foreclosed goods
and/or merchandise, the sale of which gave rise to such Receivable.



--------------------------------------------------------------------------------

“Revolving Note” shall have the meaning assigned to it in Section 2.01(a)(ii) of
the Funding Agreement.

“Revolving Period” shall mean the period from and including the Closing Date
through and including the day immediately preceding the Facility Termination
Date.

“Rule 17g-5” shall mean Rule 17g-5 under the Securities Exchange Act of 1934 as
such may be amended from time to time, and subject to such clarification and
interpretation as has been provided by the Securities and Exchange Commission in
the adopting release (Amendments to Rules for Nationally Recognized Statistical
Rating Organizations, Exchange Act Release No. 34-61050, 74 Fed. Reg. 63,832,
63,865 (Dec. 4, 2009)) and subject to such clarification and interpretation as
may be provided by the Securities and Exchange Commission or its staff from time
to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Sale” shall mean, with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Borrower in accordance
with the terms of the Sale Agreement.

“Sale Agreement” shall mean that certain Third Amended and Restated Receivables
Sale and Servicing Agreement, dated as of January 23, 2009, by and among each
Originator, the Servicer and the Borrower, as the Buyer thereunder.

“Sale Price” shall mean, with respect to any Sale of any Sold Receivable, a
price calculated by the Borrower and approved from time to time by the
Administrative Agent equal to:

(a) the Outstanding Balance of such Sold Receivable, minus

(b) a discount reflecting the expected costs to be incurred by the Borrower in
financing the purchase of the Sold Receivables until the Outstanding Balance of
such Sold Receivables is paid in full, minus

(c) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to become Defaulted Receivables
by reason of clause (b) of the definition thereof, minus

(d) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to be reduced on account of
Dilution Factors, minus

(e) amounts expected to be paid to the Servicer with respect to the servicing,
administration and collection of the Sold Receivables;



--------------------------------------------------------------------------------

provided that such calculations shall be determined based on the historical
experience of (y) such Originator, with respect to the calculations required in
each of clauses (c) and (d) above, and (z) the Borrower, with respect to the
calculations required in clauses (b) and (e) above.

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Sale Agreement, the Funding Agreement and the
other Related Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Funding Agreement and the
Sale Agreement.

“Secured Parties” means the Lenders, the Administrative Agent, each Managing
Agent, each Administrator and each of the Program Support Providers; provided
that a Program Support Provider shall only be a Secured Party hereunder if such
Program Support Provider is both a Lender hereunder and a regulated banking
institution.

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.

“Servicer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and
(b) the Servicer’s appointment under the Funding Agreement has been terminated.

“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by
(b) the Outstanding Balance of Transferred Receivables on such day.

“Servicing Fee Rate” shall mean 1.00%.

“Servicing Fee Reserve” shall mean, as of any date of determination, an amount
equal to the product of (i) the Servicing Fee Rate, (ii) the Outstanding Balance
of Transferred Receivables and (iii) a fraction, the numerator of which is the
higher of (a) 30 and (b) the Receivables Collection Turnover as of the end of
the Settlement Period immediately preceding such date multiplied by 2, and the
denominator of which is 360.

“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Transferred Receivables
and whose name appears on any Officer’s Certificate listing servicing officers
furnished to the Administrative Agent by the Servicer, as such certificate may
be amended from time to time.

“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.



--------------------------------------------------------------------------------

“Settlement Date” shall mean (i) the fourteenth day of each calendar month (or,
if such day is not a Business Day, the immediately succeeding Business Day), and
(ii) from and after the occurrence of a Termination Event, any other day
designated as such by the Administrative Agent in its sole discretion.

“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes,
(i) with respect to the initial Settlement Period, the period from and including
the Closing Date through and including the last day of the calendar month in
which the Closing Date occurs, (ii) with respect to the final Settlement Period,
the period ending on the Termination Date and beginning with the first day of
the calendar month in which the Termination Date occurs, and (iii) with respect
to all other Settlement Periods, each calendar month.

“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Obligor” shall mean one or more Class A Obligors, Class B Obligors,
Class C Obligors or Class D Obligors whose “Individual Obligor Percentage” of
Eligible Receivables (as specified in the definition of “Concentration
Percentage”) is adjusted as permitted under the Funding Agreement to a
percentage greater than such “Individual Obligor Percentage” of Eligible
Receivables, which adjustment has been approved in writing as a Special Obligor
by notice substantially in the form of Annex Z to the Funding Agreement,
following a request by Synnex to the Administrative Agent. Any Lender may revoke
Special Obligor status at any time. As of the Closing Date, and until such
status is revoked by any Lender, CDW shall be a Special Obligor with an
“Individual Obligor Percentage” of 6.50%.

“Specified Excluded Receivable” shall include (i) any Receivable the Obligor of
which is an Excluded Obligor of the type described in clause (a) of the
definition of “Excluded Obligor” and (ii) any Transferred Receivable which is
not an “Eligible Receivable” because it is not due and payable within 120 days
after its Billing Date (i.e., a “long term receivable”).



--------------------------------------------------------------------------------

“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

“Subordinated Loan” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

“Subordinated Note” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with
Section 7.01 of the Sale Agreement relating to the servicing, administration or
collection of the Transferred Receivables.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.

“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Sale Agreement.

“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Borrower, the Managing Agent and
the Administrative Agent.

“Synnex Canada Real Property Co.” shall have the meaning set forth in Annex A to
the Credit Agreement.

“Synnex Mexico” shall mean Synnex de Mexico S.A. de C.V., a Subsidiary of the
Originator.

“Termination Date” shall mean the date on which (a) the Outstanding Principal
Amount has been permanently reduced to zero, (b) all other Borrower Obligations
under the Funding Agreement and the other Related Documents have been
indefeasibly repaid in full and completely discharged and (c) the Facility Limit
has been irrevocably reduced to zero in accordance with the provisions of
Section 2.02(b) of the Funding Agreement.



--------------------------------------------------------------------------------

“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Funding Agreement.

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that any Originator or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Transaction Parties” means the Originators, the Servicer and, if the Parent is
not the Servicer, the Parent.

“Transfer” shall mean any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Originator to the Borrower
pursuant to the terms of the Sale Agreement.

“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Sale Agreement.

“Transferred Receivable” shall mean any Sold Receivable or Contributed
Receivable; provided that any Receivable repurchased by an Originator thereof
pursuant to Section 4.04 of the Sale Agreement shall not be deemed to be a
Transferred Receivable from and after the date of such repurchase unless such
Receivable has subsequently been repurchased by or contributed to the Borrower.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

“Unapproved Receivable” shall mean any receivable (a)(i) with respect to which
the Originator’s customer relationship with the Obligor thereof arises as a
result of the acquisition by such Originator of another Person, or (ii) that was
originated in accordance with standards established by another Person acquired
by an Originator, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Administrative Agent and the
Lenders and then only for the period prior to any such approval, or (b) that
constitutes a Mexico Receivable.

“Underfunded Plan” shall mean any Plan that has an Underfunding.

“Underfunding” shall mean, with respect to any Title IV Plan, the excess, if
any, of (a) the present value of all benefits under the Title IV Plan (based on
the assumptions used to fund the Title IV Plan pursuant to Section 412 of the
IRC) as of the most recent valuation date over (b) the fair market value of the
assets of such Title IV Plan as of such valuation date.

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five years following a transaction
that might



--------------------------------------------------------------------------------

reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Originator or any ERISA
Affiliate as a result of such transaction.

“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Sale Agreement.

“Weekly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.

“Welfare Plan” means a Plan described in Section 3(i) of ERISA.

“Yield” means:

(i) for any Portion of Advances during any Interest Period to the extent a
Conduit Lender funds such Portion of Advances through the issuance of Commercial
Paper (directly or indirectly through a related commercial paper issuer),

 

  CPR × I ×     D          360   

(ii) for any Portion of Advances funded by a Committed Lender and for any
Portion of Advances to the extent a Conduit Lender will not be funding such
Portion of Advances through the issuance of Commercial Paper (directly or
indirectly through a related commercial paper issuer),

 

  AR × I ×     D          360   

where

 

AR    =    the Alternate Rate for such Portion of Advances for such Interest
Period, CPR    =    the CP Rate for such Conduit Lender for such Portion of
Advances for such Interest Period (as determined by the applicable Administrator
on or prior to the fifth (5th) Business Day of the calendar month next following
such Interest Period), D    =    the actual number of days during the applicable
Interest Period, and I    =    the weighted average of such Portion of Advances
outstanding during such Interest Period;



--------------------------------------------------------------------------------

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
provided further that at all times after the declaration or automatic occurrence
of any Termination Event, Yield for all Portion of Advances shall be payable at
the Default Rate; provided further that notwithstanding the forgoing, all
computations of Yield based on the Base Rate shall be based on a year of 365 or
366 days, as applicable.

SECTION 2. Other Terms and Rules of Construction.

(a) Accounting Terms. Unless otherwise specifically provided therein, any
accounting term used in any Related Document shall have the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed in accordance with GAAP consistently applied. That
certain items or computations are explicitly modified by the phrase “in
accordance with GAAP” shall in no way be construed to limit the foregoing.

(b) Other Terms. All other undefined terms contained in any of the Related
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the UCC as in effect in the State of New York to the extent the
same are used or defined therein.

(c) Rules of Construction. Unless otherwise specified, references in any Related
Document or any of the Appendices thereto to a Section, subsection or clause
refer to such Section, subsection or clause as contained in such Related
Document. The words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Related Document refer to such Related Document as a
whole, including all annexes, exhibits and schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to any amount on any date of
determination means such amount as of the close of business on such date of
determination. Any reference to or definition of any document, instrument or
agreement shall, unless expressly noted otherwise, include the same as amended,
restated, supplemented or otherwise modified from time to time. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Related Documents) or, in
the case of Governmental Authorities, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.

(d) Rules of Construction for Determination of Ratios. The Ratios as of the last
day of the Settlement Period immediately preceding the Closing Date shall be
established by the Administrative Agent on or prior to the Closing Date and the
underlying calculations for periods immediately preceding the Closing Date to be
used in future calculations of the Ratios shall be established by the
Administrative Agent on or prior to the Closing Date in accordance with the form
of Monthly Report. For purposes of calculating the Ratios, (i) averages shall be



--------------------------------------------------------------------------------

computed by rounding to the second decimal place and (ii) the Settlement Period
in which the date of determination thereof occurs shall not be included in the
computation thereof and the first Settlement Period immediately preceding such
date of determination shall be deemed to be the Settlement Period immediately
preceding the Settlement Period in which such date of determination occurs.



--------------------------------------------------------------------------------

ANNEX Y

SCHEDULE OF DOCUMENTS

[Attached]



--------------------------------------------------------------------------------

Annex Z to Funding Agreement

FORM OF SPECIAL OBLIGOR APPROVAL NOTICE

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006

[Insert Date]

[Address]

SIT FUNDING CORPORATION

[Address]

 

  Re: Approval of Special Obligor

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Receivables Funding and
Administration Agreement, dated as of November 12, 2010, as amended (the
“Funding Agreement”), by and among SIT Funding Corporation, the financial
institutions party thereto as lenders (the “Lenders”) and The Bank of Nova
Scotia, as a lender and as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Funding Agreement.

The Administrative Agent on behalf of the Requisite Lenders hereby notifies the
Lenders of the approval of [name of party] as a Special Obligor (the “Special
Obligor”). It is understood and agreed that the Administrative Agent may, if
requested in writing by any Lender, revoke such approval at any time upon two
(2) Business Days’ prior written notice to SIT Funding Corporation.



--------------------------------------------------------------------------------

Very truly yours,

THE BANK OF NOVA SCOTIA,

as Administrative Agent and as a Managing Agent

By:  

 

  Name:   Title: Duly Authorized Signatory

 

Consented to and Acknowledged by:

[                                                                   
                           ],

as a Managing Agent

By:                                                                     
                       Name:   Title:  

 

[Consented to and Acknowledged by:

[                                                                   
                           ],

as a Managing Agent

By:                                                                     
                       Name:   Title:]  